
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.30


    SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT

among

THE MACERICH PARTNERSHIP, L.P.,
a Delaware limited partnership,
as the Borrower,

THE ENTITIES FROM TIME TO TIME PARTIES HERETO
AS GUARANTORS,

THE MACERICH COMPANY,
a Maryland corporation,

THE BANKS AND OTHER FINANCIAL INSTITUTIONS
THAT EITHER NOW OR IN THE FUTURE
ARE PARTIES HERETO

and

WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as the Agent

March 22, 2001

$150,000,000

--------------------------------------------------------------------------------


CONTENTS


ARTICLE 1.   DEFINITIONS AND RELATED MATTERS   1     Section 1.1.   Definitions
  1     Section 1.2.   Related Matters.   21 ARTICLE 2.   AMOUNT AND TERMS OF
THE CREDIT FACILITIES   22     Section 2.1.   Advances   22     Section 2.2.  
Letters of Credit   24     Section 2.3.   Use of Proceeds   25     Section 2.4.
  Interest; Conversion/Continuation   25     Section 2.5.   Note, Etc.   27    
Section 2.6.   Fees   27     Section 2.7.   Termination, Reduction and Extension
of Commitment   28     Section 2.8.   Repayments and Prepayments   28    
Section 2.9.   Manner of Payment   29     Section 2.10.   Pro Rata Treatment  
29     Section 2.11.   Mandatory Suspension and Conversion of Fixed Rate
Advances   30     Section 2.12.   Increased Regulatory Costs   30    
Section 2.13.   Fixed Rate Price Adjustment   31     Section 2.14.   Purchase,
Sale and Matching of Funds   31 ARTICLE 3.   GUARANTY   31     Section 3.1.  
Guaranty   31     Section 3.2.   Continuing and Irrevocable Guaranty   32    
Section 3.3.   Nature of Guaranty   32     Section 3.4.   Authorization   32    
Section 3.5.   Certain Waivers   33     Section 3.6.   Subrogation; Certain
Agreements   34     Section 3.7.   Bankruptcy No Discharge   34     Section 3.8.
  Maximum Liability of Guarantor   35     Section 3.9.   Financial Benefit   35
    Section 3.10.   Additional Guarantors   35 ARTICLE 4.   CONDITIONS PRECEDENT
TO ADVANCES AND LETTERS OF CREDIT   36     Section 4.1.   Conditions Precedent
to Closing Date   36     Section 4.2.   Conditions Precedent to Advances and
Letters of Credit   36     Section 4.3.   Additional Conditions Precedent and
Provisions Applicable to Certain Acquisition Advances   37 ARTICLE 5.  
REPRESENTATIONS AND WARRANTIES   38     Section 5.1.   Organization, Authority
and Tax Status of the Borrower; Enforceability, Etc.   38

i

--------------------------------------------------------------------------------

    Section 5.2.   Organization, Authority and REIT Status of the REIT;
Enforceability, Etc.   39     Section 5.3.   Organization, Authority and Tax
Status of Guarantors; Enforceability, Etc.   39     Section 5.4.   Consolidated
Entities and Unconsolidated Joint Ventures; Management Companies   40    
Section 5.5.   No Conflict, Etc.   40     Section 5.6.   Financial Information  
41     Section 5.7.   No Material Adverse Changes   41     Section 5.8.  
Litigation   41     Section 5.9.   Agreements; Applicable Law   41    
Section 5.10.   Governmental Regulation   41     Section 5.11.   Margin
Regulations   42     Section 5.12.   Employee Benefit Plans   42    
Section 5.13.   Title to Property; Liens   42     Section 5.14.   Licenses,
Trademarks, Etc.   42     Section 5.15.   Environmental Condition   43    
Section 5.16.   Absence of Certain Restrictions   43     Section 5.17.  
Disclosure   43 ARTICLE 6.   AFFIRMATIVE COVENANTS OF THE BORROWER PARTIES   44
    Section 6.1.   Financial Statements and Other Reports   44     Section 6.2.
  Records and Inspection   45     Section 6.3.   Corporate Existence, Etc.   46
    Section 6.4.   Payment of Taxes and Charges   46     Section 6.5.  
Maintenance of Properties   46     Section 6.6.   Maintenance of Insurance   46
    Section 6.7.   Conduct of Business   46     Section 6.8.   Exchange Listing;
Tax Status of Borrower Parties   46     Section 6.9.   Subordination   46    
Section 6.10.   Remedial Action Regarding Hazardous Materials   47 ARTICLE 7.  
NEGATIVE COVENANTS OF THE BORROWER PARTIES   48     Section 7.1.   Unsecured
Debt and Claims   48     Section 7.2.   Investments; Asset Mix   48    
Section 7.3.   Financial Covenants   50     Section 7.4.   Maximum Unsecured
Debt   50     Section 7.5.   Aggregate Leased Area of Real Properties in
Unencumbered Pool   50     Section 7.6.   Restriction on Fundamental Changes  
51     Section 7.7.   Transactions with Affiliates   51     Section 7.8.  
Restricted Payments   51

ii

--------------------------------------------------------------------------------

    Section 7.9.   ERISA   52     Section 7.10.   Amendments of Charter and
Bylaws   52     Section 7.11.   Payments with Respect to Permitted Subordinated
Debentures   52     Section 7.12.   Acquisitions of Real Properties   52 ARTICLE
8.   EVENTS OF DEFAULT   52     Section 8.1.   Events of Default   52    
Section 8.2.   Remedies   55     Section 8.3.   Rescission   55 ARTICLE 9.   THE
AGENT AND THE LENDERS   57     Section 9.1.   Authorization and Action   57    
Section 9.2.   Exculpation; Agent's Reliance; Etc.   58     Section 9.3.   Agent
and Affiliates   58     Section 9.4.   Lender Credit Decision   58    
Section 9.5.   Indemnification   58     Section 9.6.   Successor Agent   59    
Section 9.7.   Excess Payments   59     Section 9.8.   Lender Parties   59    
Section 9.9.   Default By The Borrower; Acceleration   59     Section 9.10.  
Payments; Availability of Funds; Certain Notices   60     Section 9.11.  
Obligations of Lender Parties Several; Enforcement by the Agent   61    
Section 9.12.   Reply of Lenders   61 ARTICLE 10.   MISCELLANEOUS   62    
Section 10.1.   Expenses; Indemnity   62     Section 10.2.   Waivers;
Modifications in Writing   62     Section 10.3.   Cumulative Remedies; Failure
or Delay   63     Section 10.4.   Notices, Etc.   63     Section 10.5.  
Successors and Assigns   63     Section 10.6.   Confidentiality   65    
Section 10.7.   Choice of Forum   65     Section 10.8.   Changes in Accounting
Principles   65     Section 10.9.   Survival of Agreements, Representations and
Warranties   66     Section 10.10.   Execution in Counterparts   66    
Section 10.11.   Complete Agreement   66     Section 10.12.   Limitation of
Liability   66     Section 10.13.   Unsecured Advances; No Lien   66    
Section 10.14.   Amendment and Restatement   67     Section 10.15.   Waiver of
Trial by Jury   68

iii

--------------------------------------------------------------------------------


EXHIBITS


Exhibit A   Form of Note Exhibit B-1A   Form of Notice of Borrowing (Advances)
Exhibit B-1B   Form of Notice of Borrowing (Residual Advances) Exhibit B-2  
Form of Borrowing Certificate Exhibit B-3   Form of Fixed Rate Notice
Exhibit B-4   Form of Certificate of Real Property Acquisition Exhibit C-1  
Form of Secretary's Certificate Exhibit C-2   Form of General Partners'
Certificate Exhibit C-3   Form of Officer's Certificate Exhibit C-4   Form of
Compliance Certificate Exhibit C-5   Form of Pricing Certificate Exhibit D  
Form of Opinion of Borrower's, REIT's and Guarantors' Counsel Exhibit E   Form
of Joinder Agreement Exhibit F   Form of Assignment and Acceptance Exhibit G  
Form of Application and Agreement for Standby Letter of Credit


SCHEDULES


Schedule 1.1A   Commitments Schedule 1.1B   Lender Information Schedule 1.1C  
Unencumbered Assets Schedule 4.1.2.   Closing Documents Schedule 5.1.  
Partnership Units of Borrower Schedule 5.4.   Consolidated Entities and
Unconsolidated Joint Ventures Schedule 5.5.   Consents and Approvals
Schedule 5.8.   Litigation Schedule 5.15.   Environmental Condition
Schedule 10.4.   Borrower Party Information

iv

--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT


    SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
March 22, 2001 (as amended from time to time, this "Agreement"), by and among
THE MACERICH PARTNERSHIP, L.P., a Delaware limited partnership (the "Borrower"),
THE ENTITIES FROM TIME TO TIME PARTIES HERETO AS GUARANTORS, THE MACERICH
COMPANY, a Maryland corporation (the "REIT"), THE BANKS AND OTHER FINANCIAL
INSTITUTIONS THAT EITHER NOW OR IN THE FUTURE ARE PARTIES HERETO (collectively,
the "Lenders" and each individually, a "Lender"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (including in its capacity as an issuer of Letters of Credit, the
"Agent Bank"), as agent and representative for the Lenders (the Agent Bank in
such capacity or any successor in such capacity is referred to herein as the
"Agent"). The Lenders (including the Agent Bank) and the Agent are collectively
referred to herein as the "Lender Parties" and each individually as a "Lender
Party."


R E C I T A L S


    A.  The Borrower, the Guarantors, the REIT, the Agent and the Agent Bank
have entered into a First Amended and Restated Credit and Guaranty Agreement
dated as of June 25, 1998, as amended (the "Existing Credit Agreement").

    B.  As of the Closing Date, (I) the Existing Credit Agreement is being
amended and restated as set forth herein and (II) all outstanding Advances (the
"Existing Advances") under the Existing Credit Agreement will be considered
"Advances" under this Agreement, all of which transactions will occur
contemporaneously.


ARTICLE 1.


DEFINITIONS AND RELATED MATTERS


    Section 1.1.  Definitions.  The following terms with initial capital letters
have the following meanings:

    "Acquisition" means any direct or indirect purchase or acquisition
(including pursuant to any merger with any Person other than a Consolidated
Entity prior to such merger) of any Capital Stock of any Person, or all or any
substantial part of the business or assets of any Person, or the purchase or
acquisition of any Real Property of any other Person, in each case, either in
one transaction or a series of transactions.

    "Acquisition Advances" is defined in Section 4.3.1.3.

    "Acquisition Agreement" is defined in Section 4.3.1.6.

    "Advance" is defined in Section 2.1.1.

    "Affiliate" means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person. Unless
otherwise indicated, "Affiliate" refers to an Affiliate of any Borrower Party.
Notwithstanding the foregoing, in no event shall any Lender Party or any
Affiliate of any Lender Party be deemed to be an Affiliate of the Borrower.

    "Agent" is defined in the Preamble.

    "Agent Bank" is defined in the Preamble.

    "Agent's Account" means the account identified on Schedule 1.1B as the
Agent's Account or such account as the Agent may hereafter designate by notice
to the Borrower and each Lender.

    "Agent's Office" means the office of the Agent identified as such on
Schedule 1.1.B, or such other office as the Agent may hereafter designate by
notice to the Borrower and each Lender.

--------------------------------------------------------------------------------

    "Agreement" is defined in the Preamble and includes all Schedules and
Exhibits.

    "Applicable Law" means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority, (ii) Governmental Approvals and (iii) orders, decisions, judgments,
awards and decrees of any Governmental Authority.

    "Applicable Lending Office" means, with respect to any Lender, (i) in the
case of any payment with respect to Fixed Rate Advances, the Lender's LIBO
Lending Office, and (ii) in the case of any payment with respect to Base Rate
Advances or any other payment under the Loan Documents, the Lender's Domestic
Lending Office.

    "Applicable LIBO Margin" means, in respect of Fixed Rate Advances at any
date, (i) 1.350% per annum if the ratio of Total Liabilities to Gross Asset
Value (expressed as a percentage) as of the last day of the Fiscal Quarter most
recently ended is less than 50.0%, (ii) 1.500% per annum if the ratio of Total
Liabilities to Gross Asset Value (expressed as a percentage) as of the last day
of the Fiscal Quarter most recently ended is greater than or equal to 50.0% but
less than 55.0%, (iii) 1.650% per annum if the ratio of the Total Liabilities to
Gross Asset Value (expressed as a percentage) as of the last day of the Fiscal
Quarter most recently ended is greater than or equal to 55.0% but less than
60.0%, or (iv) 1.800% per annum if none of clause (i), (ii) or (iii) applies
(including if the Pricing Certificate showing that any of clause (i), (ii) or
(iii), as the case may be, is satisfied is not delivered when required hereby),
provided in the case of any of clause (i), (ii) or (iii), at least four Business
Days shall have expired from the day on which the Borrower shall have delivered
a Pricing Certificate showing that any of clause (i), (ii) or (iii) is satisfied
and provided, further, that any change in the Applicable LIBO Margin resulting
from the change in the ratio of Total Liabilities to Gross Asset Value shall not
take effect until the fifth Business Day after the Pricing Certificate with
respect to a Fiscal Quarter is (or is required to be) delivered.

    "Applicable LIBO Rate" means, in respect of Fixed Rate Advances, the rate of
interest, rounded upward (if necessary) to the nearest whole multiple of .01%,
equal to the sum of (x) the Applicable LIBO Margin, plus (y) the LIBO Rate,
which LIBO Rate is divided by 1.00 minus the Reserve Percentage, which may be
expressed as follows:

Applicable LIBO Rate   =   Applicable LIBO Margin +  
LIBO Rate / (1 - Reserve Percentage)

    "Assigned Commitments" is defined in the Recitals.

    "Assignment" and "Assignment and Acceptance" are defined in Section 10.5.2.

    "Bankruptcy Code" means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time.

    "Bankruptcy Remote Entity" means a Consolidated Entity (i) one hundred
percent of the Capital Stock of which is owned, directly or indirectly, by the
Borrower or the REIT and (ii) which is a so-called "bankruptcy remote special
purpose vehicle" or "bankruptcy remote SPV" that meets, or at the time such
Consolidated Entity first added the applicable provisions to its organizational
documents met, the published criteria in effect from time to time of S&P,
Moody's, Duff & Phelps Credit Rating Co. or Fitch Investors Service Inc.

    "Base Rate" means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate per annum shall at all times be equal to
the higher of:

(i)the then effective Prime Rate; or

(ii)the then effective Federal Funds Rate plus 0.50%.

2

--------------------------------------------------------------------------------



Each change in the interest rate on Advances based on a change in the Base Rate
shall be effective as of the effective date of such change in the Base Rate.

    "Base Rate Advance" means any Advance that constitutes or, when made, will
constitute, part of the Base Rate Portion.

    "Base Rate Portion" means, at any time, the portion or portions of the
unpaid principal balance of all Advances bearing interest at a rate determined
by reference to the Base Rate.

    "Board of Directors" means the Board of Directors, as constituted from time
to time, of the REIT (in the case of actions to be taken by the REIT, the
Borrower or any other Borrower Party or Consolidated Entity of which the REIT is
the general partner or manager) or of any other Borrower Party or Consolidated
Entity (as in the case of actions to be taken by such Borrower Party or
Consolidated Entity or by any other Borrower Party or Consolidated Entity of
which such Borrower Party or Consolidated Entity is the general partner or
manager).

    "Borrower" is defined in the Preamble and includes its successors and
permitted assigns.

    "Borrower Account" means the account of the Borrower identified as such on
Schedule 10.4., or such other account as the Borrower may hereafter designate by
notice to the Agent (including in connection with a Credit Sweep Program),
provided that if such account is maintained with any Person other than the Agent
Bank, such designation shall not be effective unless and until a Funds Transfer
Agreement and all documents contemplated thereby are executed and delivered by
the Borrower to the Agent Bank.

    "Borrower Party" means the Borrower, any Guarantor or the REIT.
Notwithstanding anything herein to the contrary, recourse to the REIT for
payment and performance of the Obligations is limited as set forth in
Section 10.12.

    "Borrowing" means a contemporaneous borrowing of Advances or the issuance of
a Letter of Credit, as applicable.

    "Bullet Payment" means any payment of the entire unpaid balance of any Debt
at its final maturity other than the final payment with respect to a loan that
is fully amortized over its term.

    "Business Day" means a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of banks located in San Francisco and Los Angeles,
California are open to the public for carrying on substantially all of such
banks' business functions, provided that with respect to any Fixed Rate Advance,
"Business Day" shall further mean any day on which commercial banks are open for
dealings in Dollar deposits in the London interbank market.

    "Capital Stock" means, with respect to any Person, all (i) shares,
interests, participations or other equivalents (howsoever designated) of capital
stock or partnership or other equity interests of such Person and (ii) rights
(other than debt securities convertible into capital stock or other equity
interests), warrants or options to acquire any such capital stock or partnership
or other equity interests of such Person. The term "Capital Stock" includes the
Partnership Units of the Borrower.

    "Capitalized Leases" means all leases of the REIT and the Consolidated
Entities of real or personal property that are required to be capitalized on the
consolidated balance sheets of such Persons.

    "Capitalized Loan Fees" means, with respect to the REIT, any Consolidated
Entity or any Unconsolidated Joint Venture, and with respect to any period, any
upfront, closing or similar fees paid by such Person in connection with the
incurrence or refinancing of Debt during such period that are capitalized on the
balance sheet of such Person.

    "Closing Date" means the earliest date upon which all of the conditions to
the effectiveness of this Agreement set forth in Section 4.1. are satisfied.

3

--------------------------------------------------------------------------------

    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

    "Collateral" is defined in Section 3.2.

    "Commencement of Construction" with respect to a Real Property, means the
commencement of material on-site work (including grading) or the commencement of
a work of improvement of such Real Property.

    "Commitment" means, with respect to each Lender, the amount set forth for
such Lender as its "Commitment" on Schedule 1.1.A, as reduced or terminated from
time to time pursuant to the terms hereof.

    "Commitment Usage" means, at any time, (i) with respect to any Lender, the
sum of (A) the aggregate unpaid principal amount of all Advances made by such
Lender, plus (B) the Lender's pro rata share of all Letter of Credit Liability,
plus (C) the Lender's pro rata share of the Interest Reserve or (ii) with
respect to all Lenders, the sum of (A) the aggregate unpaid principal amount of
all Advances made by all Lenders, plus (B) all Letter of Credit Liability, plus
(C) the Interest Reserve, in each case, giving effect to the Borrowings then
requested.

    "Compliance Certificate" means a certificate of the chief financial officer
and the secretary of each Borrower Party, substantially in the form of
Exhibit C-4.

    "Consolidated Entities" means, collectively, (i) the Borrower, (ii) any
other Person the accounts of which are consolidated with those of the REIT in
the consolidated financial statements of the REIT in accordance with GAAP, and
(iii) except for purposes of Sections 7.1.2. and 7.3., all Unconsolidated Joint
Ventures of which any Consolidated Entity is a general partner or of which any
Consolidated Entity owns more than 50% of the Capital Stock.

    "Construction-in-Process" means, with respect to any Retail Property Under
Construction, the aggregate amount of expenditures classified as
"construction-in-process" on the REIT's balance sheet with respect thereto.

    "Contingent Obligation" means, as to any Person, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) with respect to any Debt
or other obligation of another Person, including any direct or indirect
guarantee of such Debt (other than any endorsement for collection in the
ordinary course of business) or any other direct or indirect obligation, by
agreement or otherwise, to purchase or repurchase any such Debt or obligation or
any security therefor, or to provide funds for the payment or discharge of any
such Debt or obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), (ii) to provide funds to
maintain the financial condition of the other Person, or (iii) otherwise to
assure or hold harmless the holders of Debt or other obligation of another
Person against loss in respect thereof. The amount of any Contingent Obligation
shall be an amount equal to the amount of the Debt or obligation guaranteed or
otherwise supported thereby. Notwithstanding the foregoing, "Contingent
Obligations" shall not include (w) any obligation of the Borrower or any of the
Consolidated Entities under any contract for the acquisition of Real Property
entered into in the ordinary course to pay the purchase price of such Real
Property prior to the transfer of title to such Real Property, (x) any
unliquidated contingent liabilities under environmental indemnities given by the
Borrower or any of the Consolidated Entities, (y) any unliquidated contingent
liabilities under recourse exceptions to any Non-Recourse Debt to the extent
that such exceptions relate to: (1) misapplication or misappropriation of
insurance or condemnation proceeds, security deposits or rents; (2) fraud;
(3) waste; (4) violations of transfer provisions; or (5) gross negligence or
willful misconduct which results in the loss of property or (z) any amount
representing the excess of the obligations of an Unconsolidated Joint Venture
over the Borrower's pro rata share of such obligations.

4

--------------------------------------------------------------------------------

    "Contractual Obligation" means, as applied to any Person, any provision of
any security issued by that Person or of any agreement or other instrument to
which that Person is a party or by which it or any of the properties owned by it
is bound or otherwise subject.

    "Control" means the possession, directly or indirectly, of the power,
whether or not exercised, to direct or cause the direction of the management or
policies of a Person, whether through the ownership of Capital Stock, by
contract or otherwise, and the terms "controlled" and "common control" have
correlative meanings.

    "Controlled Consolidated Entity" means any Consolidated Entity, except an
Unconsolidated Joint Venture that is not controlled by the REIT or the Borrower,
provided that any Unconsolidated Joint Venture the general partners of which
include both a Consolidated Entity (or a Person controlled by a Consolidated
Entity) and a Person (the "Third Person") other than a Consolidated Entity (or
an Affiliate of a Consolidated Entity) shall not be a Controlled Consolidated
Entity as to any transaction or matter that such Third Person has the power,
under Applicable Law, to engage in or undertake on behalf of the Unconsolidated
Joint Venture without the consent of the Consolidated Entity that is also a
general partner (whether or not such consent would be required under the
partnership agreement or any other Contractual Obligation of the Third Person or
the Unconsolidated Joint Venture).

    "Controlled Group" means all domestic and foreign members of a controlled
group of corporations under Section 1563(a) of the Code (determined without
regard to Section 1563(b)(2)(C) of the Code) and all trades or businesses
(irrespective of whether incorporated) that are under common control with the
REIT. With regard to all Plans and Multiemployer Plans, "Controlled Group"
includes all ERISA Affiliates.

    "Credit Sweep Program" is defined in Section 2.1.3.3.

    "Cut-off Date" is defined in Section 4.3.2.1.

    "Debt" means, with respect to any Person, the aggregate amount of, without
duplication: (i) all obligations for borrowed money including, in the case of
the REIT, the Permitted Subordinated Debentures; (ii) all obligations evidenced
by bonds, debentures, notes or other similar instruments; (iii) all obligations
to pay the deferred purchase price of property or services (excluding current
trade accounts payable arising in the ordinary course of business not overdue by
more than 60 days); (iv) all Capitalized Leases; (v) all obligations or
liabilities of others secured by a Lien on any asset owned by such Person or
Persons whether or not such obligation or liability is assumed; (vi) all
obligations of such Person or Persons, contingent or otherwise, in respect of
any letters of credit or bankers' acceptances; (vii) the maximum fixed
redemption or repurchase price of Disqualified Capital Stock of such Person at
the date of determination, (viii) all Contingent Obligations and (ix) the
Interest Reserve, which shall be considered Unsecured Debt for purposes of this
Agreement.

    "Default" means any condition or event that, with the giving of notice or
lapse of time or both, would, unless cured or waived, become an Event of
Default.

    "Defaulting Lender" is defined in Section 9.10.2.

    "Defined Benefit Plan" means any pension plan subject to Title IV of ERISA
including a Multiemployer Plan and any money purchase pension plan subject to
the funding requirements of Section 412 of the Code.

    "Depreciation and Amortization Expense" means (without duplication), for any
period, the sum for such period of (i) total depreciation and amortization
expense, whether paid or accrued, of the REIT and the Consolidated Entities,
plus (ii) the REIT's and any Consolidated Entity's pro rata share of
depreciation and amortization expenses of Unconsolidated Joint Ventures. For
purposes of this definition, the REIT's pro rata share of depreciation and
amortization expense of any Unconsolidated Joint Venture shall be deemed equal
to the product of (i) the depreciation and amortization expense of

5

--------------------------------------------------------------------------------

such Unconsolidated Joint Venture, multiplied by (ii) the percentage of the
total outstanding Capital Stock of such Person held by the REIT or any
Consolidated Entity, expressed as a decimal.

    "Disqualified Capital Stock" of any Person means any Capital Stock of such
Person (other than preferred stock of the REIT issued and outstanding on the
Closing Date) that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable), or otherwise (including upon
the occurrence of any event), is required to be redeemed or is redeemable for
cash at the option of the holder thereof, in whole or in part (including by
operation of a sinking fund), or is exchangeable for Debt (other than at the
option of such Person), in whole or in part, at any time prior to the 91st day
after the Maturity Date.

    "Dollars" and "$" means lawful money of the United States of America.

    "Domestic Lending Office" means the office, branch or Affiliate of the
Lender identified on Schedule 1.1B designated as its Domestic Lending Office or
such other office, branch or Affiliate as such Lender may hereafter designate as
its Domestic Lending Office for one or more types of Advances by notice to the
Borrower and the Agent.

    "EBITDA" means, for any period, (i) Net Income, plus (without duplication)
(A) Interest Expense, (B) Tax Expense, and (C) Depreciation and Amortization
Expense, in each case for such period.

    "Effective Rate" is defined in Section 2.4.1.

    "Eligible Assignee" is defined in Section 10.5.2.

    "Environmental Damages" means all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses,
including costs of investigation, remediation, defense, settlement and
attorneys' fees and consultants' fees, that are incurred at any time as a result
of the existence of Hazardous Materials upon, about or beneath any Real Property
or migrating or threatening to migrate to or from any Real Property, or arising
in any manner whatsoever out of any violation of Environmental Requirements.

    "Environmental Lien" means a Lien in favor of any Governmental Authority for
Environmental Damages.

    "Environmental Requirements" means all Applicable Laws relating to Hazardous
Materials or the protection of human health or the environment, including all
requirements pertaining to reporting, permitting, investigation and remediation
of releases or threatened releases of Hazardous Materials into the environment,
or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

    "ERISA Affiliate" means any Person that is or was a member of the controlled
group of corporations or trades or businesses (as defined in Subsection (b),
(c), (m) or (o) of Section 414 of the Code) of which any Borrower Party is or
was a member at any time within the last six years.

    "Existing Advances" is defined in the Recitals.

    "Existing Credit Agreement" is defined in the Recitals.

    "Existing Letters of Credit" is defined in the Recitals.

    "Extension Fee" is defined in Section 2.6.4.

    "Event of Default" means any of the events specified in Section 8.1.

    "Facility Fee" is defined in Section 2.6.3.

6

--------------------------------------------------------------------------------

    "fair salable value" is defined in Section 3.9.

    "fair valuation" is defined in Section 3.9.

    "Federal Funds Rate" means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York on the Business
Day next succeeding such day, provided that if such rate is not so published for
any day that is a Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Agent Bank on such day on such transactions as
determined by the Agent Bank.

    "Federal Reserve Board" means the Board of Governors of the Federal Reserve
System, or any successor thereto.

    "Fee Letter" means that certain letter dated February  , 2001 between the
Borrower and the Agent, as amended from time to time.

    "Fees" means, collectively, the fees described or referenced in the Fee
Letter and in Section 2.6.

    "Fiscal Year" means the fiscal year of the REIT, which shall be the 12-month
period ending on December 31 in each year or such other period as the REIT may
designate and the Agent may approve in writing. "Fiscal Quarter" or "fiscal
quarter" means any three-month period ending on March 31, June 30 or
September 30 of any Fiscal Year.

    "Fixed Charges" means, for any period, the sum of the amounts for such
period of (i) scheduled payments of principal of Debt of the REIT and the
Consolidated Entities (other than any Bullet Payment), (ii) the REIT's pro rata
share of scheduled payments of principal of Debt of Unconsolidated Joint
Ventures (other than any Bullet Payment) that does not otherwise constitute Debt
of and is not otherwise recourse to the REIT and the Consolidated Entities or
their assets, (iii) Interest Expense, (iv) payments of dividends in respect of
Disqualified Capital Stock and (v) an amount equal to $0.05 per quarter,
multiplied by the Gross Leasable Area of all Real Properties wholly-owned by the
Consolidated Entities and the pro rata share of the Gross Leasable Area of all
the Real Properties owned by the Unconsolidated Joint Ventures and the Gross
Leasable Area of all the Real Properties partially-owned by the Consolidated
Entities, in each case, at the end of such period minus (vi) to the extent
otherwise included in Interest Expense, dividends and other distributions paid
during such period by the Borrower or the REIT with respect to preferred stock.
For purposes of clauses (ii) and (v), the REIT's pro rata share of payments by
or square footage of any Unconsolidated Joint Venture shall be deemed equal to
the product of (a) the payments made by or square footage of such Unconsolidated
Joint Venture, multiplied by (b) the percentage of the total outstanding Capital
Stock of such Person held by the REIT or any Consolidated Entity, expressed as a
decimal.

    "Fixed Charge Coverage Ratio" means, at any time, the ratio of (i) EBITDA
for the fiscal quarter then most recently ended, to (ii) Fixed Charges for such
period.

    "Fixed Rate" means the Applicable LIBO Rate as accepted by the Borrower as
an Effective Rate for a particular Fixed Rate Period and Fixed Rate Portion.

    "Fixed Rate Advance" means any Advance that constitutes or, when made, will
constitute, the Fixed Rate Portion of any Advance.

    "Fixed Rate Commencement Date" is defined in Section 2.4.2.4.

7

--------------------------------------------------------------------------------

    "Fixed Rate Notice" means, with respect to any Fixed Rate Advance, a written
notice, substantially in the form of Exhibit B-3, which confirms the Fixed Rate
for a particular Fixed Rate Period and the Fixed Rate Portion.

    "Fixed Rate Period" means the period or periods of any Fixed Rate Advance,
(a) one, two, three or six months; or (b) any other period of at least one month
that ends at the Maturity Date, which periods are selected by the Borrower
pursuant to Section 2.4.2. and may be confirmed in a Fixed Rate Notice; provided
that no Fixed Rate Period shall extend beyond the Maturity Date. Notwithstanding
the foregoing: (a) if a Fixed Rate Advance is continued, the Fixed Rate Period
applicable to the continued or converted Advance shall commence on the day on
which the Fixed Rate Period applicable to such Fixed Rate Advance ends; and
(b) any Fixed Rate Period applicable to a Fixed Rate Advance (1) that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day, unless such succeeding Business Day falls in another
calendar month, in which case such Fixed Rate Period shall end on the next
preceding Business Day or (2) that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Fixed Rate Period) shall end on the last
Business Day of the calendar month at the end of such Fixed Rate Period.

    "Fixed Rate Portion" means the portion or portions of the unpaid principal
balance of all Advances that the Borrower selects to have subject to a Fixed
Rate. The Fixed Rate Portion shall comply with Sections 2.4.2.7.

    "Fixed Rate Price Adjustment" is defined in Section 2.13.

    "Floating Rate Debt" is defined in Section 7.3.6.

    "Funding Date" means any date on which an Advance is (or is requested to be)
made or a Letter of Credit is (or is requested to be) issued.

    "Funds From Operations" or "FFO" means, for any period, the "Funds From
Operations" calculated for such period in accordance with NAREIT Guidelines,
provided that, notwithstanding Section 10.8., the components of Funds From
Operations or FFO shall be calculated on the basis of, and in accordance with,
GAAP as it exists on the date of this Agreement, and no effect shall be given to
any changes to such accounting principles that may be made from time to time
after the Closing Date. It is understood by the parties that, notwithstanding
the internal accounting practices or operations of the Borrower, the defined
terms included in this definition shall have the meanings set forth in this
Agreement.

    "Funds Transfer Agreement" means a Funds Transfer Agreement for Disbursement
of Loan Proceeds between the Agent Bank and the Borrower, on the Agent Bank's
standard form, executed and delivered after the date of the Existing Credit
Agreement as contemplated by the definition of "Borrower Account," as such
agreement may be amended from time to time.

    "GAAP" means generally accepted accounting principles as in effect in the
United States of America (as such principles are in effect on the date hereof),
[except for such deviations or adjustments as are necessary in order to
eliminate the effect of Staff Accounting Bulletin No. 101 issued by the
Financial Accounting Standards Board].

    "Governmental Approval" means an authorization, consent, approval, permit or
license issued by, or a registration or filing with, any Governmental Authority.

    "Governmental Authority" means any nation and any state or political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
tribunal or arbitrator of competent jurisdiction.

8

--------------------------------------------------------------------------------

    "Gross Asset Value" means, at any time, the sum of (without duplication):

     (i) for Retail Properties that are Wholly-Owned the sum of, for each such
property, (a) such property's Property NOI for the Measuring Period, divided by
(b) (1) 8.25% (expressed as a decimal), in the case of regional Retail
Properties or (2) 9.50% (expressed as a decimal) in the case of Retail
Properties that are not regional Retail Properties, plus

    (ii) for Retail Properties that are not Wholly-Owned, the sum of, for each
such property, (a) the Gross Asset Value of each such Retail Property at such
time, as calculated pursuant to the foregoing clause (i), multiplied by (b) a
percentage (expressed as a decimal) equal to the percentage of the total
outstanding Capital Stock held by the Borrower of the Consolidated Entity or
Unconsolidated Joint Venture holding title to such Retail Properties, plus

    (iii) all cash and Permitted Investments (other than, in either case,
Restricted Cash) held by the Consolidated Entities at such time, in the case of
cash and Permitted Investments not Wholly-Owned, multiplied by a percentage
(expressed as a decimal) equal to the percentage of the total outstanding
Capital Stock held by the Borrower of the Consolidated Entity holding title to
such cash and Permitted Investments, plus

    (iv) for Mortgage Loans that are Wholly-Owned, the lowest of (A) the book
value of each such Mortgage Loan at the time it is initially acquired, (B) the
book value of each such Mortgage Loan at the time Gross Asset Value is being
determined, or (C) the excess, if any, of (1) 80% of the Gross Asset Value of
the Retail Property securing such Mortgage Loan, determined pursuant to the
applicable clause of this definition as if such Retail Property were
Wholly-Owned, over (2) the amount of any Debt and other liabilities or
obligations, absolute or contingent, also secured by a Lien on such Retail
Property, which Lien is senior to or pari passu with the Lien securing such
Mortgage Loan; plus

  (v)(a) 100% of Construction-in-Process with respect to Retail Properties that
are Wholly-Owned and (b) the product of (1) 100% of Construction-in-Process with
respect to Retail Properties Under Construction that are not Wholly-Owned
multiplied by (2) a percentage (expressed as a decimal) equal to the percentage
of the total outstanding Capital Stock held by the Borrower of the Consolidated
Entity or Unconsolidated Joint Venture holding title to such Retail Properties
Under Construction; plus

    (vi) to the extent not otherwise included in the foregoing clauses, (a) the
book value of tenant receivables, deferred charges and other assets with respect
to Real Properties that are Wholly-Owned and (b) the product of (1) the book
value of tenant receivables, deferred charges and other assets with respect to
Real Properties that are not Wholly-Owned multiplied by (2) a percentage
(expressed as a decimal) equal to the percentage of the total outstanding
Capital Stock held by the Borrower of the Consolidated Entity or Unconsolidated
Joint Venture holding title to such Retail Property (collectively, "Other GAV
Assets"), provided that the aggregate value of Other GAV Assets shall not exceed
five percent (5%) of the aggregate Gross Asset Value of all the assets of the
Borrower and the Consolidated Entities as a whole;

    provided, however, that the determination of Gross Asset Value for any
period shall not include any Retail Property (or any Property NOI relating to
any Retail Property) that has been sold or otherwise disposed of at any time
prior to or during such period.

    "Gross Leasable Area" means the total leasable square footage of buildings
situated on Real Properties, excluding the square footage of any department
stores.

    "Guarantor" means (i) any Initial Guarantor and (ii) any other Person who
from time to time becomes a Guarantor hereunder by executing and delivering a
Joinder Agreement substantially in the

9

--------------------------------------------------------------------------------

form of Exhibit E, in each case unless and until such Person is released from
any further liability hereunder pursuant to the terms of this Agreement.

    "Guaranty" is defined in Section 3.1.

    "Hazardous Materials" means any chemical substance (i) the presence of which
requires investigation or remediation under any Applicable Law; or (ii) that is
or becomes defined as a "hazardous waste" or "hazardous substance" under any
Applicable Law, including the Comprehensive Environmental Response, Compensation
and Liability Act (42 U.S.C. Section 9601 et seq.) or the Resource Conservation
and Recovery Act (42 U.S.C. Section 6901 et seq.); or (iii) that is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic, or otherwise hazardous and is or becomes regulated by any
Governmental Authority; or (iv) the presence of which on any Real Property
causes or threatens to cause a nuisance upon the Real Property or to adjacent
properties or poses or threatens to pose a hazard to any Real Property or to the
health or safety of Persons on or about any Real Property; or (v) which contains
gasoline, diesel fuel or other petroleum hydrocarbons; or (vi) which contains
polychlorinated biphenyls (PCBs) or asbestos.

    "Indemnified Liabilities" is defined in Section 10.1.3.

    "Indemnitees" is defined in Section 10.1.3.

    "Initial Guarantors" means MACERICH BRISTOL ASSOCIATES, a California general
partnership, and its successors, MACERICH GREAT FALLS LIMITED PARTNERSHIP, a
California limited partnership, and its successors, MACERICH OKLAHOMA LIMITED
PARTNERSHIP, a California limited partnership, and its successors, MACERICH
WESTSIDE ADJACENT LIMITED PARTNERSHIP, a California limited partnership, and its
successors, and MACERICH SASSAFRAS LIMITED PARTNERSHIP, a California limited
partnership, and its successors.

    "Insolvent" is defined in Section 3.9.

    "Intangible Assets" means (i) all unamortized debt discount and expense,
unamortized deferred charges, goodwill and other intangible assets and (ii) all
write-ups (other than write-ups resulting from foreign currency translations and
write-ups of assets of a going concern business made within twelve months after
the acquisition of such business) subsequent to December 31, 1994, in the book
value of any asset owned by the REIT or any Consolidated Entity.

    "Interest Coverage Ratio" means, at any time, the ratio of (i) EBITDA for
the fiscal quarter then most recently ended, to (ii) Interest Expense for such
period.

    "Interest Expense" means, for any period, the sum (without duplication) for
such period of (i) total interest expense, whether paid or accrued, of the REIT
and the Consolidated Entities, including Fees payable pursuant to Section 2.6.,
charges in respect of Letters of Credit and the portion of any Capitalized Lease
Obligations allocable to interest expense, including the REIT's share of
interest expenses in Unconsolidated Joint Ventures but excluding amortization or
write-off of debt discount and expense (except as provided in clause (ii)
below), (ii) amortization of costs related to interest rate protection contracts
and rate buydowns (other than the costs associated with the interest rate
buydowns completed in connection with the initial public offering of the REIT),
(iii) capitalized interest, provided that capitalized interest may be excluded
from this clause (iii) to the extent such interest (A) does not exceed the
Interest Reserve designated for such period or (B) is paid or reserved out of
any interest reserve established under a loan facility, (iv) for purposes of
determining Interest Expense as used in the Fixed Charge Coverage Ratio (both
numerator and denominator) only, amortization of Capitalized Loan Fees, (v) to
the extent not included in clauses (i), (ii), (iii) and (iv), the REIT's pro
rata share of interest expense and other amounts of the type referred to in such
clauses of the Unconsolidated Joint Ventures, and (vi) interest incurred on any
liability or obligation that constitutes a Contingent Obligation of the REIT or
any Consolidated Entity. For purposes of clause (v), the REIT's pro rata

10

--------------------------------------------------------------------------------

share of interest expense or other amount of any Unconsolidated Joint Venture
shall be deemed equal to the product of (a) the interest expense or other
relevant amount of such Unconsolidated Joint Venture, multiplied by (b) the
percentage of the total outstanding Capital Stock of such Person held by the
REIT or any Consolidated Entity, expressed as a decimal.

    "Interest Reserve" means, with respect to any Fiscal Quarter, the dollar
amount designated by the Borrower as "Interest Reserve" for such Fiscal Quarter
in the Compliance Certificate submitted during such Fiscal Quarter; provided,
however, that such dollar amount may not exceed the lesser of (i) the amount
that the Borrower would be permitted to draw as an Advance under this Agreement
or (ii) $10,000,000; provided further, however, that on the date of this
Agreement, the Interest Reserve shall be equal to $2,000,000.

    "Investment" means, with respect to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of Capital Stock, or any beneficial
interest in Capital Stock, of any other Person or all or any substantial part of
the business or assets of any other Person, or (ii) any direct or indirect loan,
advance or capital contribution by that Person to any other Person, including
all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary
course of business. The amount of any Investment shall be the original cost of
such Investment, plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.

    "Joint Venture" means a joint venture, partnership, limited liability
company, real estate investment trust, business trust or similar arrangement,
whether in corporate, partnership or other legal form; provided that, as to any
such arrangement in corporate form, such corporation shall not, as to any Person
of which such corporation is a Subsidiary, be considered to be a Joint Venture
to which such Person is a party.

    "Lender" is defined in the Preamble, subject to Section 9.10.2. For purposes
of the Sections referred to in (and subject to) Section 10.5.3., "Lender"
includes a holder of a Participation.

    "Lender Party" is defined in the Preamble. For purposes of the Sections
referred to in (and subject to) Section 10.5.3., "Lender Party" includes a
holder of a Participation.

    "Letter of Credit" means a standby letter of credit issued pursuant to this
Agreement (including the Existing Letters of Credit) and a Letter of Credit
Agreement, either as originally issued or as amended, supplemented, modified,
renewed or extended.

    "Letter of Credit Agreement" means an Application and Agreement for Standby
Letter of Credit in the form attached hereto as Exhibit G.

    "Letter of Credit Collateral" is defined in Section 8.4.2.

    "Letter of Credit Collateral Account" is defined in Section 8.4.1.

    "Letter of Credit Fee" is defined in Section 2.6.2.

    "Letter of Credit Liability" means, at any time, all contingent liabilities
of the Borrower to the Agent Bank in respect of Letters of Credit outstanding at
such time and shall equal the aggregate Stated Amount of all Letters of Credit
then outstanding.

    "LIBO Lending Office" means the office, branch or Affiliate of any Lender
identified on Schedule 1.1.B as its LIBO Lending Office or such other office,
branch or Affiliate as such Lender may hereafter designate as its LIBO Lending
Office by notice to the Borrower and the Agent.

    "LIBO Rate" is the rate of interest, rounded upward (if necessary) to the
nearest whole multiple of one-sixteenth of one percent (.0625%), quoted by the
Agent Bank as the London Inter-Bank Offered

11

--------------------------------------------------------------------------------

Rate for deposits in U.S. Dollars at approximately 11:00 a.m. (London time), on
the second Business Day prior to (or, if the Agent Bank is then the sole Lender
hereunder, on) a Fixed Rate Commencement Date or on a Price Adjustment Date, as
appropriate, for purposes of calculating effective rates of interest for loans
or obligations making reference thereto for an amount approximately equal to the
Fixed Rate Portion and for a period of time approximately equal to a Fixed Rate
Period or the time remaining in a Fixed Rate Period after a Price Adjustment
Date, as appropriate.

    "Lien" means any lien, mortgage, pledge, security interest, charge, or
encumbrance of any kind (including any conditional sale or other title retention
agreement or any lease in the nature thereof) and any agreement to give or
refrain from giving any lien, mortgage, pledge, security interest, charge, or
other encumbrance of any kind.

    "Loan Documents" means, collectively, this Agreement, the Notes, the Fee
Letter, each Letter of Credit Agreement, each Letter of Credit, any Funds
Transfer Agreement and any other agreement, instrument or other writing executed
or delivered by the Borrower, the REIT or any Subsidiary in connection herewith
from time to time, and all amendments, exhibits and schedules to any of the
foregoing.

    "M&F Gross Leaseable Area" means, with respect to any Real Property, the
gross leaseable area of the mall and freestanding areas of such Real Property
(excluding the gross leaseable area of such Real Property that is, at the time
of determination, undergoing substantial capital improvements other than any
such capital improvements made to a tenant space pursuant to or in anticipation
of a new or renewed lease for such space).

    "Management Companies" means Macerich Property Management Company, a
California corporation, and Macerich Management Company, a California
corporation, and includes their respective successors.

    "Management Contract" means any contract between any Management Company, on
the one hand, and the Borrower and/or any other Consolidated Entity or
Unconsolidated Joint Venture, on the other hand, relating to the management of
the Borrower, any other Consolidated Entity or any Unconsolidated Joint Venture
or any of the properties of such Person, as the same may be amended from time to
time.

    "Macerich Group Member" means any of the Borrower Parties, the Principal
Investors, the Management Companies, any Consolidated Entity (other than any of
the foregoing), or any other Person involved in the day-to-day management of any
Consolidated Entity or any Real Property held by it.

    "Margin Regulations" means Regulations T, U and X of the Federal Reserve
Board, as amended from time to time.

    "Margin Stock" means "margin stock" as defined in Regulation U.

    "Material," "Material Adverse Effect" or "Material Adverse Change" means
(i) a condition or event material to, (ii) a material adverse effect on or
(iii) a material adverse change in, as the case may be, any one or more of the
following: (A) the business, assets, results of operations, financial condition
or prospects of the REIT and the Consolidated Entities taken as a whole or
(B) the ability of any Borrower Party to perform its obligations under any Loan
Document to which it is a party.

    "Maturity Date" means May 26, 2002; provided, that if the Maturity Date
shall have been extended pursuant to Section 2.7.2., "Maturity Date" means
May 26, 2003.

12

--------------------------------------------------------------------------------

    "Measuring Period" means the period of four consecutive fiscal quarters
ended on the last day of the Fiscal Quarter most recently ended as to which
operating statements with respect to a Real Property have been delivered to the
Lenders.

    "Minority Interests" means all of the Partnership Units of the Borrower held
by any Person other than the REIT.

    "Moody's" means Moody's Investors Service, Inc. or any successor.

    "Mortgage Loans" means all loans owned or held by the Borrower secured by
mortgages or deeds of trust on Retail Properties.

    "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 3(37) and Section 4001(a)(3) of ERISA to which the Borrower or any of
its ERISA Affiliates is making or accruing an obligation to make contributions
or to which any such Person has made or accrued an obligation to make
contributions.

    "NAREIT Guidelines" means the guidelines published by the National
Association of Real Estate Investment Trusts as in effect on the date of this
Agreement.

    "Net Income" means, for any period, total net income (or loss) of the REIT
and the Consolidated Entities for such period taken as a single accounting
period, including the REIT's pro rata share of the income (or loss) of any
Unconsolidated Joint Venture for such period, provided that there shall be
excluded therefrom (i) any charges for minority interests in the Borrower held
by Persons holding Partnership Units of the Borrower (other than the REIT),
(ii) any income or loss attributable to extraordinary items, (iii) gains and
losses from sales of assets (other than undeveloped land that constitutes a
portion of any Retail Property), (iv) except to the extent otherwise included
hereunder, the income (or loss) of any Person accrued prior to the date it
becomes a Consolidated Entity or is merged with the REIT or any Consolidated
Entity or such Person's assets are acquired by the REIT or any Consolidated
Entity, and (v) any impairment loss required to be taken in such period in
accordance with Statement of Financial Accounting Standards No. 121 (Accounting
for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed
of) with respect to any long-lived assets to be disposed of and whose value is
being reported during such period at the lower of its carrying amount or fair
value. For purposes of this definition, the REIT's pro rata share of income (or
loss) of any Unconsolidated Joint Venture shall be deemed equal to the product
of (i) the income (or loss) of such Unconsolidated Joint Venture, multiplied by
(ii) the percentage of the total outstanding Capital Stock of such Person held
by the REIT or any Consolidated Entity, expressed as a decimal.

    "Net Worth" means, at any date, the consolidated stockholders' equity of the
REIT and the Consolidated Entities, excluding any amounts attributable to
Disqualified Capital Stock.

    "New Lenders" is defined in the Recitals.

    "Non-Recourse Debt" means Debt that (i) is non-recourse to the Consolidated
Entities (other than such Unconsolidated Joint Venture) and their assets and
(ii) does not constitute Debt of the Consolidated Entities (other than such
Unconsolidated Joint Venture).

    "Non-Recourse Secured Debt" means Debt that (i) is non-recourse to the
Consolidated Entities (other than such Unconsolidated Joint Venture) and their
assets, (ii) does not constitute Debt of the Consolidated Entities (other than
such Unconsolidated Joint Venture) and (iii) is recourse only to Retail
Properties that secures such Debt.

    "Note" means a promissory note made by Borrower payable to the order of any
Lender, in the amount of such Lender's Commitment, which note is substantially
in the form of Exhibit A, as amended from time to time.

    "Notice of Borrowing" is defined in Section 2.1.3.1.

13

--------------------------------------------------------------------------------

    "Obligated Party" is defined in Section 9.10.2.

    "Obligations" means all present and future obligations and liabilities of
the Borrower of every type and description arising under or in connection with
this Agreement, the Notes and the other Loan Documents due or to become due to
the Lender Parties or any Person entitled to indemnification, or any of their
respective successors, transferees or assigns, whether for principal, interest,
letter of credit or other reimbursement obligations, cash collateral cover,
Fees, expenses, indemnities or other amounts (including attorneys' fees and
expenses) and whether due or not due, direct or indirect, joint and/or several,
absolute or contingent, voluntary or involuntary, liquidated or unliquidated,
determined or undetermined, and whether now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, whether or not arising after the
commencement of a proceeding under the Bankruptcy Code (including post-petition
interest) and whether or not allowed or allowable as a claim in any such
proceeding, and whether or not recovery of any such obligation or liability may
be barred by a statute of limitations or such obligation or liability may
otherwise be unenforceable.

    "Obligor" is defined in Section 3.2.

    "Offering Circular" means, as the case may be, (i) with respect to the
debentures described in clause (i) of the definition of "Permitted Subordinated
Debentures," the Offering Circular, dated June 20, 1997, pursuant to which the
Permitted Subordinated Debentures were offered by the REIT or (ii) with respect
to any other Permitted Subordinated Debentures, the final offering document
pursuant to which such Permitted Subordinated Debentures are offered by the
REIT.

    "Operatives" is defined in Section 10.12.2.

    "Other Guarantor" is defined in Section 3.2.

    "Other Guaranty" is defined in Section 3.2.

    "Participation" is defined in Section 10.5.3.

    "Partnership Units," "Preferred Partnership Units", "Series A Partnership
Units" and "Series B Partnership Units" are each defined in the Partnership
Agreement of the Borrower. Unless the context indicates otherwise, the term
"Partnership Units" is used herein to refer, collectively, to the Partnership
Units, the Preferred Partnership Units and the Series A Partnership Units.

    "PBGC" means the Pension Benefit Guaranty Corporation, as defined in Title
IV of ERISA, or any successor.

    "Permitted Investments" means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof,
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and
having, at the time of acquisition, the highest rating obtainable from either
Standard & Poor's Ratings Group, a division of The McGraw-Hill Companies, or
Moody's, (iii) commercial paper having, at the time of acquisition, the highest
rating obtainable from either S&P or Moody's, (iv) certificates of deposit,
other time deposits, and bankers' acceptances maturing within one year from the
date of acquisition thereof issued by any bank operating under the laws of the
United States or any state thereof or the District of Columbia that has combined
capital and surplus of not less than $500,000,000, (v) institutional money
market funds organized under the laws of the United States of America or any
state thereof that invest solely in any of the Investments permitted under the
foregoing clauses (i), (ii), (iii) and (iv) or (vi) Capital Stock that is
(x) traded on a national securities exchange, (y) purchased in the secondary
market and (z) not subject to any legal or contractual restrictions on
transferability.

14

--------------------------------------------------------------------------------

    "Permitted Subordinated Debentures" means (i) the 71/4% Convertible
Subordinated Debentures due 2002 of the REIT in the aggregate principal amount
of $161,400,000, offered pursuant to the Offering Circular, which debentures
have such terms and are subject to such conditions as are set forth in the
Offering Circular and (ii) any other unsecured subordinated debentures issued by
the REIT provided that, in the reasonable discretion of the Agent, the terms and
conditions related to subordination of such unsecured subordinated debentures
are substantially similar to the terms and conditions related to subordination
of the debentures described in clause (i) of this definition.

    "Person" means an individual, a corporation, a partnership, a limited
liability company, a trust, an unincorporated organization or any other entity
or organization, including a government or any agency or political subdivision
thereof and, for the purpose of the definition of "ERISA Affiliate," a trade or
business.

    "Plan" means any pension, retirement, disability, defined benefit, defined
contribution, profit sharing, deferred compensation, employee stock ownership,
employee stock purchase, health, life insurance, or other employee benefit plan
or arrangement, irrespective of whether any of the foregoing is funded, in which
any personnel of any Borrower Party or its ERISA Affiliates participates or from
which any such personnel may derive a benefit.

    "Post-Default Rate" means, at any time, a rate per annum equal to the Base
Rate in effect at such time plus 2%.

    "Price Adjustment Date", with respect to any Fixed Rate Advance is defined
in Section 2.13.

    "Pricing Certificate" means a certificate of the chief financial officer of
the Borrower, substantially in the form of Exhibit C-5.

    "Prime Rate" means a base rate of interest which the Agent Bank establishes
from time to time and which serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto. Any change in
an Effective Rate due to a change in the Prime Rate shall become effective on
the day each such change is announced within the Agent Bank.

    "Principal Investors" means, collectively, Mace Siegel, Arthur Coppola, Dana
Anderson and Edward Coppola.

    "Pro Forma Unencumbered Asset Value" is defined in Section 4.3.1..

    "Prohibited Transaction" means a transaction that is prohibited under
Section 4975 of the Code or Section 406 or 407 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.

    "Property Expenses" means, for any Retail Property, all operating expenses
relating to such Retail Property, including the following items (provided,
however, that Property Expenses shall not include Debt service, tenant
improvement costs, leasing commissions, capital improvements, Depreciation and
Amortization Expenses and any extraordinary items not considered operating
expenses under GAAP):

     (i) all expenses for the operation of such Retail Property, including any
management fees payable under the Management Contracts and all insurance
expenses, but not including any expenses incurred in connection with a sale or
other capital or interim capital transaction;

    (ii) water charges, property taxes, sewer rents and other impositions, other
than fines, penalties, interest or such impositions (or portions thereof) that
are payable by reason of the failure to pay an imposition timely; and

    (iii) the cost of routine maintenance, repairs and minor alterations, to the
extent they can be expensed under GAAP.

15

--------------------------------------------------------------------------------

    "Property Income" means, for any Retail Property, all gross revenue from the
ownership and/or operation of such Retail Property (but excluding income from a
sale or other capital item transaction), service fees and charges and all tenant
expense reimbursement income payable with respect to such Retail Property (but
not such reimbursement for expenditures not deducted as a Property Expense).

    "Property NOI" means, for any Retail Property for any period, (i) all
Property Income for such period, minus (ii) all Property Expenses for such
period.

    "Raw Land" means (i) raw land or (ii) undeveloped land that constitutes a
portion of any Retail Property, other than such portions of the Retail
Properties as are reasonably considered to be an integral part of or a pad site
for such properties.

    "Real Property" means each of those parcels (or portions thereof) of real
property, improvements and fixtures thereon and appurtenances thereto now or
hereafter owned or leased by the Borrower or any other Consolidated Entity.

    "Regulation D" means Regulation D of the Federal Reserve Board, as amended
from time to time.

    "Regulation U" means Regulation U of the Federal Reserve Board, as amended
from time to time.

    "Regulatory Costs" are, collectively, future, supplemental, emergency or
other changes in Reserve Percentages, assessment rates imposed by the FDIC, or
similar requirements or costs imposed by any domestic or foreign governmental
authority and related in any manner to a Fixed Rate.

    "Regulatory Change" means, with respect to any Lender, (i) the adoption or
becoming effective after the date hereof of any treaty, law, rule or regulation,
(ii) any change in any such treaty, law, rule or regulation, or any change in
the administration or enforcement thereof, by any Governmental Authority,
central bank or other monetary authority charged with the interpretation or
administration thereof, in each case after the date hereof, or (iii) compliance
after the date hereof by the Lender (or its Applicable Lending Office or any
holding company of the Lender) with, any interpretation, directive, request,
order or decree (whether or not having the force of law) of any such
Governmental Authority, central bank or other monetary authority.

    "REIT" is defined in the Preamble.

    "Renovation LC Debt" means Debt with respect to any letter of credit
provided on behalf of the Borrower or any Consolidated Entity relating to the
performance and/or completion of renovation construction at a Retail Property to
the extent that (i) the Borrower or any Consolidated Entity has incurred Debt to
fund such renovation construction and (ii) the terms of such letter of credit
provide that the amount of such letter of credit will be reduced upon the
completion of the renovation construction, or portion thereof, funded by the
Debt referred to in clause (i) above.

    "Required Lenders" means, (i) if the Commitments have not terminated,
Lenders holding at least 662/3% of the aggregate amount of the Commitments and,
if the Agent Bank is not the sole Lender hereunder at such time, at least two
Lenders, or (ii) if the Commitments have terminated, (a) Lenders holding at
least 662/3% of the sum of (x) the aggregate unpaid principal amount of the
Advances plus (y) the aggregate amount of all Letter of Credit Liability and
(b) if the Agent Bank is not the sole Lender hereunder at such time, at least
two Lenders, in each case giving effect to the provisions of Section 9.10.2.

    "Responsible Officer" is defined in Section 2.1.5.1.

    "Reserve Percentage" is, at any time the percentage announced within the
Agent Bank as the reserve percentage under Regulation D for loans and
obligations making reference to a LIBO Rate for a Fixed Rate Period or time
remaining in a Fixed Rate Period on a Price Adjustment Date, as appropriate. The
Reserve Percentage shall be based on Regulation D or other regulations from time
to time in effect concerning reserves for eurocurrency liabilities, as defined
in Regulation D, from related institutions as though the Agent Bank were in a
net borrowing position, as promulgated by the Federal Reserve Board.

16

--------------------------------------------------------------------------------



    "Residual Advance" means that portion of an Advance that, after giving
effect thereto, would result in the aggregate amount of Unsecured Debt of the
REIT and the Consolidated Entities (other than the Permitted Subordinated
Debentures) exceeding 68.97% of the aggregate Unencumbered Asset Value.

    "Residual Value" means, with respect to any Wholly-Owned Retail Property,
the excess of (i) 70% of the Gross Asset Value of such Retail Property over
(ii) the aggregate outstanding amount of Debt secured by a Lien on such Retail
Property, in each case, as determined as of the end of the most recently ended
Measuring Period.

    "Restricted Cash" means any cash or cash equivalents held by the Borrower or
any of the other Consolidated Entities with respect to which the Borrower or the
Consolidated Entity does not have unrestricted access and unrestricted right to
expend such cash or expend or liquidate such Permitted Investments.

    "Restricted Payment" means (i) any dividend or other distribution, direct or
indirect, on account of any Capital Stock of the Borrower, the REIT or any
Subsidiary now or hereafter outstanding, except (a) a dividend or other
distribution payable solely in shares of Capital Stock of the Borrower, the REIT
or such Subsidiary, as the case may be, and (b) the issuance of equity interests
upon the exercise of outstanding warrants, options or other rights, or (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Capital Stock of the Borrower,
the REIT or any Subsidiary now or hereafter outstanding. It is understood that
the conversion of any Capital Stock of the Borrower into Capital Stock of the
REIT shall not constitute a Restricted Payment by the Borrower.

    "Retail Property" means any Real Property that is a neighborhood, community
or regional shopping center or mall.

    "Retail Property Under Construction" means Retail Property for which
Commencement of Construction has occurred but construction of such Retail
Property is not substantially complete.

    "SEC" means the United States Securities and Exchange Commission, and any
successor.

    "Senior Obligations" is defined in Section 9.10.2.

    "Senior Officer" means, with respect to any Borrower Party, the Chairman of
the Board of Directors, the Vice Chairman of the Board of Directors, the
President, the Chief Executive Officer, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, the General Counsel or any Vice President in
charge of a principal business unit or division of such Borrower Party.

    "Senior Unsecured Interest Expense Coverage Ratio" means, at any time, the
ratio of (i) Property NOI of all Unencumbered Assets for the Fiscal Quarter then
most recently ended, to (ii) Interest Expense on all Unsecured Debt for such
period (other than Interest Expense attributable to the Permitted Subordinated
Debentures).

    "Single Employer Plan" means a Plan other than a Multiemployer Plan.

    "Stated Amount" means, with respect to a Letter of Credit, the maximum
amount available to be drawn thereunder, without regard to whether any
conditions to drawing could be met.

    "Subordinated Debt" is defined in Section 6.9.

    "Subordinated Creditor" is defined in Section 6.9.

    "Subsidiary" means, with respect to any Person, any other Person of which
more than 50% of the total voting power of the Capital Stock entitled to vote in
the election of the board of directors (or other Persons performing similar
functions) are at the time directly or indirectly owned by such first Person.
Unless otherwise specified, the term "Subsidiary" refers to any Subsidiary of a
Borrower Party.

17

--------------------------------------------------------------------------------

    "S&P" means Standard & Poor's Ratings Services, a division of the
McGraw-Hill Companies, Inc., or any successor.

    "Tangible Net Worth" means, at any time, (i) Net Worth minus (ii) Intangible
Assets, plus (iii) solely for purposes of Section 7.3.1., any minority interest
reflected in the balance sheet of the REIT, but only to the extent attributable
to Minority Interests, in each case at such time.

    "Tax Expense" means (without duplication), for any period, total tax expense
(if any) attributable to income and franchise taxes based on or measured by
income, whether paid or accrued, of the REIT and the Consolidated Entities,
including the REIT's and Consolidated Entity's pro rata share of tax expenses in
the Unconsolidated Joint Venture. For purposes of this definition, the REIT's
pro rata share of any such tax expense of any Unconsolidated Joint Venture shall
be deemed equal to the product of (i) such tax expense of such Unconsolidated
Joint Venture, multiplied by (ii) the percentage of the total outstanding
Capital Stock of such Person held by the REIT or any Consolidated Entity,
expressed as a decimal.

    "Taxes" means, collectively, all withholdings, interest equalization taxes,
stamp taxes or other taxes (except income and franchise taxes) imposed by any
domestic or foreign Governmental Authority and related in any manner to a Fixed
Rate.

    "Third Person" is defined in the definition of "Controlled Consolidated
Entity" in this Section 1.1.

    "Total Liabilities" means, at any time, without duplication, the aggregate
amount of (i) all Debt and other liabilities of the Borrower and the
Consolidated Entities reflected in the financial statements of the REIT or
disclosed in the financial notes thereto, plus (ii) all liabilities of all
Unconsolidated Joint Ventures that is otherwise recourse to the Borrower or any
Consolidated Entity or any of its assets or that otherwise constitutes Debt of
the Borrower or any Consolidated Entity, plus (iii) the Borrower's pro rata
share of all Debt and other liabilities of any Unconsolidated Joint Venture not
otherwise constituting Debt of or recourse to the Borrower or any Consolidated
Entity or any of its assets, plus (iv) all liabilities of the Borrower and the
Consolidated Entities with respect to purchase and repurchase obligations,
provided that such obligations to acquire fully-constructed Retail Property
shall not be included in Total Liabilities prior to the transfer of title of
such Retail Property. For the purposes of clause (i), with respect to any Retail
Property Under Construction as to which the Borrower or any Consolidated Entity
has provided an outstanding and undrawn letter of credit relating to the
performance and/or completion of construction at such property, the amount of
Debt incurred by the Borrower or any Consolidated Entity to fund construction
with respect to any such Retail Property Under Construction, to the extent not
exceeding the amount of the applicable letter of credit and in an amount not to
exceed $25,000,000 in the aggregate at any time, shall not be included. For
purposes of clause (iii), the Borrower's pro rata share of all Debt and other
liabilities of any Unconsolidated Joint Venture shall be deemed equal to the
product of (a) such Debt or other liabilities, multiplied by (b) the percentage
of the total outstanding Capital Stock of such Person held by the Borrower or
any Consolidated Entity, expressed as a decimal.

    "Transferred Participations" is defined in the Recitals.

    "Unconsolidated Joint Venture" means (i) any Joint Venture of the REIT or
any Consolidated Entity in which the REIT or such Consolidated Entity holds any
Capital Stock but which would not be combined with the REIT in the consolidated
financial statements of the REIT in accordance with GAAP, and (ii) any
Investment of the REIT or any Consolidated Entity in any Person that is not a
Joint Venture.

    "Unencumbered Asset" means, subject to Section 4.3., any Real Property that
satisfies all of the following conditions:

     (i) is a neighborhood, community and regional shopping center or mall;

18

--------------------------------------------------------------------------------

    (ii) is Wholly-Owned, free and clear of any Lien on such Real Property or
the Person holding title to such Real Property (unless approved in writing by
the Required Lenders in their discretion) (other than (a) easements, covenants,
and other restrictions, charges or encumbrances not securing Debt that do not
interfere materially with the ordinary operations of the property and do not
materially detract from the value of the property; (b) building restrictions,
zoning laws and other Applicable Laws, and (c) leases and subleases of the
property in the ordinary course of business, provided that any such Liens under
(c) that are ground leases entered into after the Closing Date or that are
ground leases with respect to Real Properties that become part of the
Unencumbered Pool after the Closing Date shall have been approved by the
Required Lenders in their discretion);

    (iii) in the case of any Real Property title to which is not held directly
by the Borrower, (a) the Subsidiary holding title to such Real Property is a
Guarantor or becomes a Guarantor prior to the Real Property being treated as an
Unencumbered Asset for purposes of determining the Unencumbered Pool, (b) the
Capital Stock of such Subsidiary is not subject to any Lien, and (c) such
Subsidiary delivers to the Agent (1) an opinion of counsel, substantially in the
form delivered to the Agent pursuant to Section 4.1 and by counsel reasonably
acceptable to the Agent, with respect to the matters covered by the closing
opinion delivered pursuant to Section 4.1 with respect to the Initial
Guarantors, and (2) a copy of the charter documents of the Subsidiary, as in
effect at that time;

    (iv) unless waived by the Agent, a title report from a title company of
national repute for such Real Property is delivered to the Agent showing that no
material defects exist in or with respect to title to the Real Property (other
than Liens permitted to exist pursuant to clause (ii));

    (v) unless waived by the Required Lenders, a Phase I environmental study for
such Real Property is delivered to the Agent showing that no material adverse
environmental conditions exist on or with respect to the Real Property;

    (vi) not less than 75% of the M&F Gross Leaseable Area of any Real Property
included in the Unencumbered Pool shall be subject to a lease or a sublease
pursuant to which rent is being paid by the tenant thereunder;

   (vii) the Real Property has been otherwise expressly approved by the Required
Lenders in writing as eligible for inclusion in the Unencumbered Pool in their
discretion; and

   (viii) the Real Property has been designated by the Borrower as an
Unencumbered Asset.

    Unless the Borrower shall have notified the Agent and the Lenders to the
contrary, the Real Properties listed as "Unencumbered Assets" in the Compliance
Certificate most recently delivered to the Agent pursuant to Section 6.1.3,
shall be considered designated by the Borrower as Unencumbered Assets pursuant
to clause (viii) above. As of the date hereof, all of the Real Properties that
have been approved by the Required Lenders as eligible for inclusion in the
Unencumbered Pool and designated by the Borrower as Unencumbered Assets pursuant
to clauses (vii) and (viii) above, respectively, are set forth on Schedule 1.1C.
If any Unencumbered Asset (including any of the properties listed on
Schedule 1.1C) no longer satisfies the conditions of the foregoing clauses (ii),
(iii) or (vi), at the direction of the Required Lenders, the Agent shall notify
the Borrower that, effective upon the giving of such notice, such asset shall no
longer be considered an Unencumbered Asset (irrespective of whether a Default or
Event of Default exists at that time or results therefrom). If the Borrower
intends to designate a property as an Unencumbered Asset to be added to the
Unencumbered Pool from time to time (other than those listed on Schedule 1.1C),
it will notify the Agent and the Lenders of such intention, which notice will
include (a) a physical description of the property to be added to the
Unencumbered Pool, including its age and location and, if requested by the
Agent, a recent title report, (b) if title to the property is held by a
Consolidated Entity other than the Borrower, the names and respective percentage
interests of all Persons holding Capital Stock of such Consolidated Entity,

19

--------------------------------------------------------------------------------

(c) information regarding the occupancy of the property (a rent roll),
(d) operating statements for the most recent Fiscal Quarter and the most recent
Fiscal Year (and the previous Fiscal Year, if available) and (e) an operating
budget for the current Fiscal Year. The property shall become part of the
Unencumbered Pool upon the written approval of the Required Lenders. If the
Borrower at any time intends to withdraw any Real Property from the Unencumbered
Pool, it shall (i) notify the Agent and the Lenders of its intention, and
(ii) deliver to the Agent and the Lenders a certificate of its chief financial
officer setting forth the calculations establishing that the Borrower will be in
compliance with Section 7.4. with giving effect to such withdrawal (and any
concurrent addition of properties to the Unencumbered Pool), which calculations
shall be substantially in the form of the calculations in Exhibit C-4 relating
to Section  7.4. Effective automatically upon delivery of such notice and
certificate by the Borrower, (i) such property shall no longer constitute an
Unencumbered Asset and (ii) if title to the property that is being released from
the Unencumbered Pool is not held directly by the Borrower and the Consolidated
Entity holding title to such property holds title to no other Unencumbered
Asset, such Consolidated Entity shall be released from the Guaranty, and shall
cease to be a Guarantor hereunder, in each case without any further action by
the Agent or any Lender.

    "Unencumbered Asset Value" means, at any time:

     (i) with respect to any specified Unencumbered Asset other than the
Unencumbered Assets described in clauses (ii) or (iv) below, for each such
property, (a) the product of such property's Property NOI for the Measuring
Period divided by (b) 9.50% (expressed as a decimal); plus

    (ii) with respect to any specified Unencumbered Asset that is a regional
Retail Property other than a regional Retail Property described in clause (iv)
below, for each such property, (a) the product of such property's Property NOI
for the Measuring Period, divided by (b) 8.25% (expressed as a decimal); plus

    (iii) all cash and Permitted Investments (other than, in either case,
Restricted Cash) held by the Consolidated Entities at such time, multiplied by
in the case of cash and Permitted Investments not Wholly-Owned, a percentage
(expressed as a decimal) equal to the percentage of the total outstanding
Capital Stock held by the Borrower of the Consolidated Entity holding title to
such cash and Permitted Investments; plus

 (iv)(a) 50% of Construction-in-Process with respect to Retail Properties in the
Unencumbered Pool that are Wholly-Owned and are Unencumbered Assets and (b) the
product of (1) 50% of Construction-in-Process with respect to Retail Properties
in the Unencumbered Pool that are not Wholly-Owned multiplied by (2) a
percentage (expressed as a decimal) equal to the percentage of the total
outstanding Capital Stock held by the Borrower of the Consolidated Entity
holding title to such Retail Properties in the Unencumbered Pool; provided,
however, that the Unencumbered Asset Value included in this clause (iv) shall
not constitute more than 10% percent of the total Unencumbered Asset Value.

    "Unencumbered Pool" means the pool of Unencumbered Assets.

    "Unsecured Debt" means any Debt that is not secured by (i) a first priority
Lien on Real Property of a Borrower Party, (ii) a Lien on office machines,
(iii) a Lien on automobiles, (iv) a Lien on personal property held at the
property level used in the ongoing operation of any Retail Property or (v) a
second priority Lien on Real Property of a Borrower Party, provided that with
respect to any Real Property that is the subject of a second priority Lien
(a) such Real Property is owned by a Bankruptcy Remote Entity, (b) the Debt
secured by the second priority Lien on such Real Property is non-recourse to the
Borrower and (c) the sum of (x) the Debt secured by the first priority Lien on
such Real Property and (y) the Debt that is secured by the second priority Lien
on such Real Property does not exceed 85% of the Gross Asset Value of such Real
Property.

20

--------------------------------------------------------------------------------

    "Wholly-Owned" means, with respect to any Real Property or other asset owned
or leased, that (i) title to such asset is held directly by, or such asset is
leased by, the Borrower, or (ii) in the case of Real Property, title to such
property is held by, or such property is leased by, a Consolidated Entity at
least 99% of the Capital Stock of which is held of record and beneficially by
the Borrower and the balance of the Capital Stock of which (if any) is held of
record and beneficially by the REIT (or any wholly- owned Subsidiary of the
REIT).

    "Wholly-Owned Entity" is defined in Section 7.2.2.

    Section 1.2.  Related Matters.  

    1.2.1.  Construction.  Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, the singular includes
the plural, the part includes the whole, "including" is not limiting, and "or"
has the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder" and similar terms in this Agreement
refer to this Agreement as a whole (including the Preamble, the Recitals, the
Schedules and the Exhibits) and not to any particular provision of this
Agreement. Article, section, subsection, exhibit, schedule, recital and preamble
references in this Agreement are to this Agreement unless otherwise specified.
References in this Agreement to any agreement, other document or law "as
amended" or "as amended from time to time," or to amendments of any document or
law, shall include any amendments, supplements, replacements, renewals, waivers
or other modifications. References in this Agreement to any law (or any part
thereof) include any rules and regulations promulgated thereunder (or with
respect to such part) by the relevant Governmental Authority, as amended from
time to time.

    1.2.2.  Determinations.  Any determination or calculation contemplated by
this Agreement that is made by any Lender Party shall be final and conclusive
and binding upon each Borrower Party, and, in the case of determinations by the
Agent, also the other Lender Parties, in the absence of manifest error.
References in this Agreement to any "determination" by any Lender Party include
good faith estimates by such Lender Party (in the case of quantitative
determinations), and good faith beliefs by such Lender Party (in the case of
qualitative determinations). All references herein to "discretion" of any Lender
Party (or terms of similar import) shall mean "absolute and sole discretion."
All consents and other actions of any Lender Party contemplated by this
Agreement may be given, taken, withheld or not taken in such Lender Party's
discretion (whether or not so expressed), except as otherwise expressly provided
herein.

    1.2.3.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared on a consolidated basis in accordance
with GAAP applied on a basis consistent (except for changes that the independent
public accountants of the REIT deem necessary in order to allow them to render
an unqualified opinion to the REIT and for changes that are not deemed so
necessary but are concurred in by such independent public accountants and the
Agent) with the audited consolidated financial statements of the REIT and the
Consolidated Entities referred to in Section 5.6.1. Notwithstanding anything
herein to the contrary, for purposes of determining the REIT's pro rata share of
any income, expense, asset, liability or other item of or with respect to any
Unconsolidated Joint Venture, as used in the defined terms used in or by
reference in Section 7.3., the percentage of the Capital Stock held by the REIT
or any Consolidated Entity shall be the percentage required to be used under
GAAP.

    1.2.4.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS (OTHER THAN THE RULES REGARDING CONFLICTS OF LAWS,
EXCEPT THOSE CONTAINED IN CALIFORNIA CIVIL CODE SECTION 1646.5) OF THE STATE OF
CALIFORNIA.

21

--------------------------------------------------------------------------------

    1.2.5.  Headings.  The Article and Section headings used in this Agreement
are for convenience of reference only and shall not affect the construction
hereof.

    1.2.6.  Severability.  If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable under Applicable Law in any jurisdiction,
such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability, which shall not affect any other provisions
hereof or the validity, legality or enforceability of such provision in any
other jurisdiction.

    1.2.7.  Independence of Covenants.  All covenants under this Agreement shall
each be given independent effect so that if a particular action or condition is
not permitted by any such covenant, the fact that it would be permitted by
another covenant, by an exception thereto, or be otherwise within the
limitations thereof, shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists.

    1.2.8.  Other Definitions.  Terms otherwise defined in Preamble, the
Recitals and in any other provision of this Agreement or any of the other Loan
Documents not defined or referenced in Section 1.1. have their respective
defined meanings when used herein or therein.


ARTICLE 2.

AMOUNT AND TERMS OF THE CREDIT FACILITIES


    Section 2.1.  Advances.  

    2.1.1.  Advances.  Upon the terms and subject to the conditions set forth in
this Agreement, (a) on the Closing Date, the Existing Credit Agreement is hereby
superseded, amended and restated in its entirety, and (b) each Lender hereby
severally agrees, at any time from and after the Closing Date until the Business
Day next preceding the Maturity Date, to make advances (each an "Advance," which
term shall also include amounts drawn under Letters of Credit pursuant to
Section 2.2.4.1.) to the Borrower in an aggregate outstanding principal amount
not to exceed at any time outstanding, when added to other Commitment Usage of
such Lender at such time, the Commitment of such Lender, provided that the
Commitment Usage of all Lenders at any time, in the aggregate, shall not exceed
the aggregate Commitments of all Lenders; provided, further, that with respect
to any Residual Advance, (i) the aggregate amount of all outstanding Residual
Advances shall not exceed the lesser of (A) $50,000,000 and (B) 25.0% of the
aggregate Residual Value of all Wholly-Owned Retail Properties and (ii) no
principal amount of a Residual Advance shall remain outstanding more than
210 days after the earlier of (x) the Funding Date of such Residual Advance and
(y) the Funding Date of the earliest Residual Advance outstanding at the time
such Residual Advance is made (the "Residual Advance Maturity Date"). Advances
may be voluntarily prepaid and, subject to the provisions of this Agreement
(including Section 2.13.), any amounts so prepaid may be re-borrowed, up to the
amount available under this Section 2.1.1. at the time of such re-borrowing.

    2.1.2.  Type of Advances and Minimum Amounts.  Advances made under this
Section 2.1. may be Base Rate Advances or Fixed Rate Advances, subject, however,
to Section 2.4. Each Borrowing of Fixed Rate Advances to which the same Fixed
Rate Period is applicable shall be in a minimum amount of $2,000,000 and
integral multiples of $1,000,000.

    2.1.3.  Notice of Borrowing.  

    2.1.3.1.  When the Borrower desires to borrow pursuant to Section 2.1., it
shall deliver to the Agent, (i) in the case of an Advance other than a Residual
Advance, a Notice of Borrowing substantially in the form of Exhibit B-1A and a
Borrowing Certificate substantially in the form of Exhibit B-2 (a "Borrowing
Certificate") or (ii) in the case of a Residual Advance, a Notice of Borrowing
substantially in the form of Exhibit B-1B and a Borrowing Certificate, in each
case, duly completed and executed by a Responsible Officer (each Notice of
Borrowing delivered pursuant to

22

--------------------------------------------------------------------------------

clause (i) and (ii) above, a "Notice of Borrowing"), no later than 10:00 a.m.
(California time) (i) at least one Business Day before (or, if the Agent Bank is
the sole Lender hereunder at such time, on) the proposed Funding Date, in the
case of a Base Rate Advance, or (ii) at least three Business Days (or, if the
Agent Bank is the sole Lender hereunder at such time, one Business Day), but not
more than five Business Days, before the proposed Funding Date, in the case of a
Fixed Rate Advance.

    2.1.3.2.  In lieu of delivering a Notice of Borrowing for an Advance (other
than with respect to a Residual Advance), the Borrower, through a Responsible
Officer, may give the Agent telephonic notice by the required time of the
proposed borrowing for Advances of that type and all information required by a
Notice of Borrowing; provided, however, that such notice shall be confirmed in
writing by delivery of a Notice of Borrowing by fax to the Agent as soon as
practicable one day prior to the proposed Funding Date. The Lender Parties shall
incur no liability to the Borrower in acting upon any telephonic notice that the
Agent believes to have been given by a Person authorized to act on behalf of the
Borrower or for otherwise acting in good faith under this Section 2.1. and in
making any Advance in accordance with this Agreement pursuant to any telephonic
notice.

    2.1.3.3.  Notwithstanding anything herein to the contrary, no Notice of
Borrowing shall be required at any time while the Agent Bank is the only Lender
hereunder with respect to any Base Rate Advance while there shall be in effect,
pursuant to subsequent mutual agreement between the Borrower and the Agent Bank,
a program (such as a credit sweep) whereby Base Rate Advances are made
automatically to maintain a target balance in an account the Borrower maintains
with the Agent Bank (a "Credit Sweep Program"). The Agent Bank shall incur no
liability to the Borrower making Advances pursuant to any Credit Sweep Program.

    2.1.3.4.  The Agent shall promptly notify each Lender of the contents of any
Notice of Borrowing (or telephonic notice in lieu thereof) received by it and
such Lender's pro rata portion of the Borrowing of Advances requested. Not later
than 9:00 a.m. (California time) on the date specified in such notice as the
Funding Date, each Lender, subject to the terms and conditions hereof, shall
make its pro rata portion of the Borrowing of Advances available, in immediately
available funds, to the Agent at the Agent's Account.

    2.1.4.  Funding of Advances.  Subject to and upon satisfaction of the
applicable conditions set forth in Article 4. as determined by the Agent, the
Agent shall make the proceeds of the requested Advances available to the
Borrower in Dollars in immediately available funds in the Borrower Account. In
addition, if the Borrower Account is maintained with a financial institution
other than the Agent, all borrowings hereunder shall be subject to the terms and
conditions of the Funds Transfer Agreement.

    2.1.5.  Responsible Officers With Respect to Advances.  

    2.1.5.1.  The Borrower shall notify the Agent of the names of its officers
and employees authorized to request and take other actions with respect to
Advances on behalf of the Borrower (each a "Responsible Officer") and shall
provide the Agent with a specimen signature of each such officer or employee.
The Agent shall be entitled to rely conclusively on a Responsible Officer's
authority to request and take other actions (including any Notices of Borrowing
or telephonic notice in lieu thereof, notices pursuant to Section 2.4.2., or
acceptance of telephonic quotes of Fixed Rates given by the Lender pursuant to
Section 2.4.2.,) with respect to Advances on behalf of the Borrower until the
Agent receives written notice to the contrary. The Agent shall have no duty to
verify the authenticity of the signature appearing on any Notice of Borrowing or
any other certificate or notice delivered pursuant to this Agreement.

    2.1.5.2.  Any Notice of Borrowing (or telephone notice in lieu thereof)
delivered pursuant to Section 2.1.3. shall be irrevocable and the Borrower shall
be bound to make a Borrowing in

23

--------------------------------------------------------------------------------

accordance therewith. Further, each Notice of Borrowing shall set forth that the
Agent's Loan Number is 3959ZL and the Agent's Accounting Unit Number is 2924.

    Section 2.2.  Letters of Credit.  

    2.2.1.  In General.  Upon the terms and subject to the conditions set forth
in this Agreement, at any time from and after the Closing Date until the day
that is thirty (30) days prior to the Maturity Date, the Agent Bank shall issue
for the account of the Borrower one or more Letters of Credit, provided that
(a) the aggregate Stated Amount of all outstanding Letters of Credit shall not
exceed $20,000,000, (b) the Stated Amount of the proposed Letter of Credit, when
added to other Commitment Usage of all Lenders at such time, in the aggregate,
shall not exceed the aggregate Commitments of all Lenders, and (c) in no event
shall Letters of Credit be issued for the benefit of any of the Lenders. Letters
of Credit shall have expiry dates not later than 24 months from the date of
issuance and in any event not later than 10 Business Days prior to the Maturity
Date. No Letter of Credit shall contain an automatic renewal or extension
clause. The provisions of this Section 2.2. and Section 4.2. shall apply to any
supplement, amendment, extension, renewal or increase of a Letter of Credit as
if it were a new Letter of Credit.

    2.2.2.  Issuances of Letters of Credit.  When the Borrower desires the
issuance of a Letter of Credit, the Borrower shall deliver to the Agent Bank at
least five (5) Business Days before the Funding Date, a Letter of Credit
Agreement and such other documents and materials as may be required by the Agent
Bank, each in form and substance satisfactory to the Agent Bank. The Agent Bank
shall, if it approves of the contents of the Letter of Credit Agreement and such
other documents and materials, and subject to the terms and conditions of this
Agreement, issue the Letter of Credit on or before 5:00 p.m. (California time)
on or before the day that is five (5) Business Days following the receipt of all
documents required under this Section 2.2.2. In the event of a conflict between
the terms of any Letter of Credit Agreement and this Agreement, the terms of
this Agreement shall govern. Upon issuance of a Letter of Credit, the Agent
shall promptly notify each Lender thereof and of such Lender's pro rata share of
such Letter of Credit.

    2.2.3.  Participations in Letters of Credit.  Immediately upon the issuance
of a Letter of Credit (other than the Existing Letters of Credit), each Lender
(other than the Agent Bank) shall be deemed to have irrevocably purchased from
the Agent Bank a participation in such Letter of Credit and any drawing
thereunder in an amount equal to such Lender's pro rata share of the Stated
Amount of such Letter of Credit. An amount equal to the Letter of Credit
Liability for each Letter of Credit shall be reserved under the Commitments and
shall not be available for borrowing for any purpose other than reimbursement of
amounts drawn under the Letters of Credit pursuant to the terms of this
Section 2.2.

    2.2.4.  Drawings, Etc.  Notwithstanding any provisions to the contrary in
any Letter of Credit Agreement:

    2.2.4.1.  In case of a drawing under any Letter of Credit, the amounts so
drawn shall, from the date of payment thereof by the Agent Bank, be deemed to be
an Advance by the Agent Bank, as a Lender, and, to the extent reimbursed
pursuant to Section 2.2.4.2., Advances by the other Lenders, for all purposes
hereunder.

    2.2.4.2.  Promptly after payment by the Agent Bank of any amount drawn under
any Letter of Credit, the Agent shall notify each Lender of the amount of such
drawing and of such Lender's respective participation therein. Each Lender shall
make available to the Agent Bank an amount equal to its respective participation
in immediately available funds, at the office of such Agent Bank specified in
such notice, not later than the Business Day after the date on which the Agent
gives such notice. Each Lender's obligations under this Section 2.2.4.2.
(a) shall not be subject to any set-off, counterclaim or defense to payment that
the Lender may have against any Borrower Party or against the Agent Bank and
(b) shall be absolute, unconditional and irrevocable, and as a

24

--------------------------------------------------------------------------------

primary obligor, not as a surety, notwithstanding any circumstance or event
whatsoever, including (i) the occurrence of an Event of Default or Default,
(ii) the failure of any other Lender to fund its participation as required
hereby, (iii) the financial condition of any Borrower Party or Lender Party or
any set-off, counterclaim or defense to payment that the Borrower may have or
(iv) the termination or cancellation of the Commitment of such Lender. If any
Lender fails to make available to the Agent Bank the amount of such Lender's
participation in the Letter of Credit as provided in this Section 2.2.4.2.,
(A) such amount shall bear interest at the Federal Funds Rate (or, commencing
with the third day, the Base Rate) from the day on which the Agent's notice
referred to above is given until paid and (B) upon demand by the Agent Bank, the
Borrower shall make payment to the Agent Bank of such amount, together with
interest accrued thereon.

    Section 2.3.  Use of Proceeds.  The proceeds of the Advances shall be used
by the Borrower only for pre-development and development costs, acquisition
costs, capital improvements, working capital, Investments, repayment of Debt,
scheduled amortization payments of Debt and general corporate purposes, in each
case to the extent otherwise permissible hereunder. No part of the proceeds of
the Advances or Letters of Credit shall be used directly or indirectly (a) to
purchase Capital Stock of any Lender Party or any of their respective
Affiliates, or (b) for the purpose, whether immediate, incidental or ultimate,
of purchasing or carrying any Margin Stock or maintaining or extending credit to
others for such purpose or for any other purpose that otherwise violates the
Margin Regulations.

    Section 2.4.  Interest; Conversion/Continuation.  

    2.4.1.  Effective Rate.  

    2.4.1.1. The unpaid principal amount of all Advances (or portions thereof)
shall bear interest at the Effective Rate. The "Effective Rate" upon which
interest shall be calculated for the Advances shall be one or more of the
following:

    2.4.1.1.1.  Provided no Default or Event of Default then exists:

     (i) for those portions of the principal balance of Advances that are not
part of any Fixed Rate Portions, the Effective Rate shall be the Base Rate; and

    (ii) for those portions of the principal balance of Advances that are part
of Fixed Rate Portions, the Effective Rate for the Fixed Rate Period thereof
shall be the Fixed Rate selected by the Borrower and set in accordance with the
provisions hereof.

    2.4.1.2.  During such time as a Default or Event of Default exists (whether
or not the Obligations have then become due and payable by acceleration) and
from and after the Maturity Date, the interest rate applicable to the then
outstanding principal balance of all Advances shall be the rate set forth in
Section 2.4.1.1.1. or, at the option of the Lenders holding 662/3% of the
outstanding Advances, the Post-Default Rate.

    2.4.2.  Selection of Fixed Rate for Advances.  Provided no Default or Event
of Default then exists, the Borrower, at its option and upon satisfaction of the
conditions set forth herein, may request a Fixed Rate as the Effective Rate for
calculating interest on any Advance being requested pursuant to Section 2.1. or
the portion of the unpaid principal balance of outstanding Advances, in each
case for the period selected in accordance with and subject to the following
procedures and conditions:

    2.4.2.1.  In the case of a request of a Fixed Rate with respect to
outstanding Advances, at least three Business Days (or, if the Agent Bank is the
sole Lender hereunder at such time, one Business Day), but not more than five
Business Days, before requesting a Fixed Rate, the Borrower shall give the Agent
advance telephonic notice that it will request a rate quotation for a portion of
the principal balance of the Advances and for a period of time that conforms to
a Fixed Rate Portion and Fixed Rate Period and the other provisions hereof. The
Agent will promptly notify the Lenders of such request. In the case of a new
Advance, the Notice of Borrowing shall

25

--------------------------------------------------------------------------------

set forth the requested period of time, which shall conform to a Fixed Rate
Portion and Fixed Rate Period and the other provisions hereof.

    2.4.2.2.  In the case of a request of a Fixed Rate with respect to
outstanding Advances, at approximately 9:00 a.m. (California time) on the
Business Day next following such advance notice, the Borrower shall
telephonically request the Agent to quote telephonically an Applicable LIBO Rate
as a Fixed Rate for the Fixed Rate Portion and Fixed Rate Period selected by the
Borrower. If upon the expiration of any Fixed Rate Period with respect to any
Fixed Rate Portion, the Borrower fails to select, or the Agent is unable to
provide, a Fixed Rate with respect to such Fixed Rate Portion or any part
thereof, such Fixed Rate Portion or part shall automatically convert into a Base
Rate Portion, and the Agent shall promptly notify the Lenders of such fact. The
Borrower shall not be released from its obligation to pay interest at the
Effective Rate and the Lender Parties shall incur no liability to the Borrower
if the Borrower is unable to obtain, or the Agent is unable to provide, a
telephonic quote on any Business Day.

    2.4.2.3.  In the case of a new Advance that is a Fixed Rate Advance, at
approximately 9:00 a.m. (California time) on the Business Day before the Funding
Date (or, if the Agent Bank is the sole Lender hereunder at such time, on the
Funding Date) requested in the Notice of Borrowing, the Borrower shall
telephonically request the Agent to quote telephonically an Applicable LIBO Rate
as a Fixed Rate for the Fixed Rate Portion and Fixed Rate Period selected by the
Borrower in the related Notice of Borrowing. The Lender Parties shall incur no
liability to the Borrower if the Borrower is unable to obtain, or the Agent is
unable to provide, a telephonic quote on any Business Day. In any such case, the
Borrower shall be deemed to have withdrawn its Notice of Borrowing without any
further action being required by the Agent or the Borrower.

    2.4.2.4.  If the Borrower accepts the Agent's telephonic quote of the Fixed
Rate requested with respect to any Advance by approximately 9:05 a.m.
(California time) on the day of the Agent's quote, such Fixed Rate shall be the
Effective Rate for the Fixed Rate Portion and Fixed Rate Period selected. The
date that is two Business Days after the day on which (or, if the Agent Bank is
then the sole Lender hereunder, the day on which) the quoted Fixed Rate is
telephonically accepted by the Borrower shall be the "Fixed Rate Commencement
Date" for that Fixed Rate Period.

    2.4.2.5.  The Agent is authorized to rely upon the telephonic request by any
Responsible Officer and acceptance of the Agent's telephonic quote by any Person
who purports to be a Responsible Officer. The Agent shall incur no liability to
the Borrower in acting upon any telephonic notice or acceptance of any
telephonic quote that the Agent believes to have been given or made by a Person
authorized to act on behalf of the Borrower or for otherwise acting in good
faith under this Section 2.4.2.

    2.4.2.6.  The Borrower's acceptance of a Fixed Rate shall be confirmed by a
written Fixed Rate Notice, which the Agent shall promptly deliver to the
Borrower and the Lenders not less than two days prior to the Fixed Rate
Commencement Date. The Agent's failure to deliver the Fixed Rate Notice shall
not release the Lenders from funding any Advance requested pursuant to a Notice
of Borrowing, or the Borrower from its obligation to pay interest at the
Effective Rate pursuant to the terms hereof.

    2.4.2.7.  The Borrower shall not have the right to request an Advance in the
form of a Fixed Rate Advance or request or accept a quote of a Fixed Rate
applicable to Fixed Rate Advances if more than five Fixed Rate Portions are then
subject to a Fixed Rate or if more than eight different Fixed Rate Periods are
then applicable to Fixed Rate Advances.

    2.4.2.8.  All Advances made or deemed made pursuant to Section 2.2.4.1.
shall initially be Base Rate Advances.

26

--------------------------------------------------------------------------------

    2.4.3.  Payment of Interest.  Interest accrued on the Base Rate Portion and
each Fixed Rate Advance shall be due and payable in arrears (a) on the first
Business Day of each month, commencing with the first month following the
Closing Date and (b) on the Maturity Date.

    2.4.4.  Computations.  Interest on the Advances and other amounts payable
hereunder or the other Loan Documents shall be computed on the basis of a
360-day year and the actual number of days elapsed. Any change in the interest
rate on any Advance or other amount resulting from a change in the rate
applicable thereto (or any component thereof) pursuant to the terms hereof shall
become effective as of the opening of business on the Business Day on which such
change in the applicable rate (or component) shall become effective. Each
determination of an interest rate by the Agent pursuant to any provision of this
Agreement shall be conclusive and binding on the Borrower for all purposes, in
the absence of manifest error.

    2.4.5.  Maximum Lawful Rate of Interest.  The rate of interest payable on
any Advances or other amount shall in no event exceed the maximum rate
permissible under Applicable Law. If the rate of interest payable on any
Advances or other amount is ever reduced as a result of this Section and at any
time thereafter the maximum rate permitted by Applicable Law shall exceed the
rate of interest provided for in this Agreement, then the rate provided for in
this Agreement shall be increased to the maximum rate provided by Applicable Law
for such period as is required so that the total amount of interest received by
the Lenders is that which would have been received by the Lenders but for the
operation of the first sentence of this Section.

    Section 2.5.  Note, Etc.  

    2.5.1.  Advances Evidenced by Note.  The Advances made by each Lender shall
be evidenced by its own single Note. Each Note shall be dated the Closing Date
and stated to mature in accordance with the provisions of this Agreement
applicable to the relevant Advances.

    2.5.2.  Notation of Amounts and Maturities, Etc.  Each Lender is hereby
irrevocably authorized to record on the schedule attached to its Note (or a
continuation thereof) the information contemplated by such schedule. The failure
to record, or any error in recording, any such information shall not, however,
affect the obligations of the Borrower hereunder or under any Note to repay the
principal amount of the Advances evidenced thereby, together with all interest
accrued thereon. All such notations shall constitute conclusive evidence of the
accuracy of the information so recorded, in the absence of manifest error.

    Section 2.6.  Fees.  

    2.6.1.  On the Closing Date and from time to time thereafter as specified in
the Fee Letter, the Borrower shall pay to the Agent the Fees specified in the
Fee Letter. All Fees shall be fully earned when payable hereunder and under the
Fee Letter and shall be non-refundable.

    2.6.2.  The Borrower shall pay to the Agent, for the account of the Lenders,
a standby letter of credit fee (the "Letter of Credit Fee") for each Letter of
Credit issued (which Letter of Credit Fee shall be remitted to the Lenders net
of the Agent's usual and customary operational charges related to the issuance,
amendment or negotiation of any Letters of Credit) equal to one and one-half
percent (1.50%) per annum ($500 minimum per annum) of the Stated Amount of each
Letter of Credit from the date of issuance of such Letter of Credit until its
expiry. The Letter of Credit Fee shall be payable in advance upon the issuance
of any Letter of Credit.

    2.6.3.  On each of April 1, July 1, October 1 and January 1 prior to the
Maturity Date and on the Maturity Date, the Borrower shall pay in arrears to the
Agent for the pro rata benefit of the Lenders a fee (the "Facility Fee") equal
to (i) 0.15% per annum of the Commitments of all Lenders if the ratio of Total
Liabilities to Gross Asset Value (expressed as a percentage) at the end of the
Fiscal Quarter with respect to which the Facility Fee is being determined is
less than 50% and (ii) 0.20% per annum of the Commitments of all Lenders if the
ratio of Total Liabilities to Gross Asset Value (expressed as a

27

--------------------------------------------------------------------------------

percentage) at the end of the Fiscal Quarter with respect to which the Facility
Fee is being determined is greater than or equal to 50.0% but less than 55.0%,
(iii) 0.25% per annum of the Commitments of all Lenders if the ratio of Total
Liabilities to Gross Asset Value (expressed as a percentage) at the end of the
Fiscal Quarter with respect to which the Facility Fee is being determined is
greater than or equal to 55.0% but less than 60.0% or (iv) 0.30% if none of
clauses (i), (ii) and (iii) applies (including if the Compliance Certificate
showing that any of clauses (i), (ii) and (iii), as the case may be, is
satisfied is not delivered when required hereby), provided, however, that
respect to the Facility Fee to be paid on the Maturity Date, (a) such Facility
Fee shall be calculated for the period commencing on the last day of the Fiscal
Quarter most recently ended and ending on the Maturity Date (the "Stub Period")
and (b) shall be in an amount equal to the product of (x) a fraction, the
numerator of which shall be the number of days of the Stub Period and the
denominator of which shall 90 and (y) the product of (1) the percentage
(expressed as a decimal) used to calculate the Facility Fee for the most
recently ended Fiscal Quarter multiplied by (2) the Commitments of all Lenders
immediately prior to the Maturity Date.

    2.6.4.  If the extension option is exercised by the Borrower in accordance
with Section 2.7.2., then the Borrower shall pay to the Agent for the pro rata
benefit of the Lenders, a fee (the "Extension Fee") equal to 0.25% of the
aggregate amount of the Commitments.

    Section 2.7.  Termination, Reduction and Extension of Commitment.  

    2.7.1.  Each Lender's Commitment shall terminate without further action on
the part of such Lender on the Maturity Date unless the Maturity Date is
extended pursuant to Section 2.7.2. In addition, the Commitment shall terminate
in accordance with Section 8.2.

    2.7.2.  The Borrower may, by written notice to the Agent and the Lenders not
less than 60 days and not more than 120 days before the Maturity Date initially
in effect, request that the Maturity Date be extended to the date that is one
year following the initial Maturity Date. If the Borrower shall so request such
an extension, the Maturity Date shall be automatically extended to the date that
is one year following the initial Maturity Date; provided that no such extension
shall be effective unless (a) no Default or Event of Default shall exist either
on the date of the notice requesting such extension or on the Maturity Date
initially in effect, (b) each of the representations and warranties of the
Borrower Parties set forth in the Loan Documents shall be true and complete on
and as of each such date with the same force and effect as if made on and as of
each such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), (c) each of
the Lenders and the Agent shall have approved in writing the terms of any
refinancing, repayment or other arrangement made by the REIT with respect to the
Debt outstanding with respect to Permitted Subordinated Debentures and (d) the
Borrower shall have paid the Extension Fee.

    2.7.3.  The Borrower shall have the right, at any time or from time to time
after the Closing Date, to terminate in whole or permanently reduce in part,
without premium or penalty, the unused Commitments to an amount not less than
the Commitment Usage of all Lenders outstanding at such time, by giving the
Agent not less than three Business Days' prior written notice of such
termination or reduction and the amount of any partial reduction. Any such
termination or partial reduction shall be effective on the date specified in the
Borrower's notice, shall be in a minimum amount of $1,000,000 and an integral
multiple thereof and shall be applied to the reduction, on a proportionate
basis, of each of the Commitments and the maximum Stated Amount of all Letters
of Credit as set forth in Section 2.2.1.

    Section 2.8.  Repayments and Prepayments.  

    2.8.1.  Repayment.  The unpaid principal amount of all Advances shall be
paid in full on the Maturity Date. Notwithstanding the foregoing, the unpaid
principal amount of a Residual Advance shall be paid in full on the earlier of
the (i) Maturity Date and (ii) the Residual Advance Maturity Date.

28

--------------------------------------------------------------------------------

    2.8.2.  Mandatory Prepayment for Excess Advances.  If at any time the
outstanding principal amount of (a) all Advances plus the Letter of Credit
Liability exceeds the aggregate amount of the Commitments, or (b) the aggregate
outstanding principal amount of all Residual Advances shall exceed the lesser of
(i) $50,000,000 and (ii) 25.0% of the aggregate Residual Value of all
Wholly-Owned Retail Properties, the Borrower shall, on the Business Day on which
the Borrower learns or is notified of the excess, make mandatory prepayments of
Advances so that, after such repayment, such excess is eliminated.

    2.8.3.  Reinstatement.  To the extent any Lender Party receives payment of
any amount under the Loan Documents, whether by way of payment by the Borrower,
set-off or otherwise, which payment is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, other law or equitable
cause, in whole or in part, then, to the extent of such payment received, the
Obligations or part thereof intended to be satisfied thereby shall be revived
and continue in full force and effect as if such payment had not been received
by such Lender Party.

    Section 2.9.  Manner of Payment.  

    Except as otherwise expressly provided, the Borrower shall make each payment
hereunder or under the other Loan Documents to the Agent in Dollars and in
immediately available funds, without any deduction whatsoever, including any
deduction for any set-off, recoupment, counterclaim or Taxes, at the Agent's
Office, for the account of the Applicable Lending Offices of the Lenders
entitled to such payment, not later than 11:00 a.m. (California time) on the due
date thereof. Any payments received after 11:00 a.m. (California time) on any
Business Day shall be deemed received on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be due on a day that is not a
Business Day, such payment shall instead be made on the next succeeding Business
Day. Not later than 5:00 p.m. (California time) on the day such payment is
credited to the Advances outstanding hereunder, the Agent shall deliver to each
Lender, for the account of the Lender's Applicable Lending Office, in Dollars
and in immediately available funds, such Lender's share of the payment so made,
determined pursuant to Section 2.10. Delivery shall be made in accordance with
the written instructions satisfactory to the Agent from time to time given to
the Agent by each Lender.

    Section 2.10.  Pro Rata Treatment.  Except to the extent otherwise expressly
provided herein,

    2.10.1.  Advances shall be requested from, and all Letter of Credit
Liability, the Interest Reserve and all Fees payable pursuant to Sections 2.6.2,
2.6.3 and 2.6.4 shall be allocated to, the Lenders, pro rata according to their
respective Commitments.

    2.10.2.  Each reduction of the Commitments of the Lenders shall be applied
to the respective Commitments of the Lenders pro rata according to their
respective Commitments before such reduction.

    2.10.3.  Subject to Section 2.10.4, each payment or prepayment by the
Borrower of principal of the Advances shall be made for the account of the
Lenders pro rata according to the respective unpaid principal amount of the
Advances owed to the Lenders, and each payment by the Borrower of interest on
the Advances shall be made for the account of the Lenders pro rata according to
the respective accrued but unpaid interest on the Advances owed to such Lenders.

    2.10.4.  If, pursuant to Section 8.2.2, the Agent shall have declared the
unpaid principal amount of all Advances together with any and all accrued
interest thereon to be due and payable, all amounts received by the Agent or any
of the Lenders (whether received by voluntary payment, by counterclaim or cross
action or by the enforcement of any or all of the Obligations) which are
applicable to the payment of the Obligations, equitable adjustment will be made
so that, in effect, all such amounts will be shared among the Lenders ratably in
accordance with their proportionate share of the amount to be

29

--------------------------------------------------------------------------------

so applied based on, in each case, the ratio of the aggregate principal amount
of all outstanding Advances owed to each Lender to the aggregate principal
amount of all outstanding Advances.

    Section 2.11.  Mandatory Suspension and Conversion of Fixed Rate
Advances.  If any of the transactions necessary for the calculation of interest
at any Fixed Rate requested or selected by the Borrower should be or become
prohibited or unavailable to any Lender, or, if in the Agent's good faith
judgment, it is not possible or practical for the Agent to set a Fixed Rate for
a Fixed Rate Portion or any Fixed Rate Period as requested or selected by the
Borrower or to continue to have outstanding any Fixed Rate Portion, the
Effective Rate for such Fixed Rate Portion shall remain at or automatically
revert to the Base Rate, and such Fixed Rate Advance then being requested by the
Borrower shall be made as a Base Rate Advance, in each case, without any action
on the part of the Borrower or the Lender Parties.

    Section 2.12.  Increased Regulatory Costs.  

    2.12.1.  Taxes, Regulatory Costs and Percentages.  Upon any Lender's demand,
the Borrower shall pay to the Agent, in addition to all other amounts that may
be, or become, due and payable under this Agreement or the other Loan Documents,
any and all Taxes and Regulatory Costs, to the extent they are not internalized
by calculation of a Fixed Rate. Further, at each Lender's option, the Fixed Rate
shall be automatically adjusted by adjusting the Reserve Percentage, as
determined by such Lender in its prudent banking judgment, from the date of
imposition (or any subsequent date selected by such Lender) of any such
Regulatory Costs. The relevant Lender shall give the Borrower notice of any
Taxes and Regulatory Costs as soon as practicable after their occurrence, but
the Borrower shall be liable for any Taxes and Regulatory Costs regardless of
whether or when notice is so given. In addition, if, on or after the date
hereof, any Regulatory Change (a) shall subject any Lender Party (or its
Applicable Lending Office) to any Taxes with respect to Letters of Credit or its
obligations under or with respect thereto, or changes the basis of taxation of
payments to any Lender Party of reimbursement obligations or related Fees or
(b) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance or similar requirement against, or any fees or
charges in respect of, assets held by, deposits with or other liabilities for
the account of, Letters of Credit or shall impose on any Lender Party (or its
Applicable Lending Office) any other condition affecting any Letter of Credit or
any obligation in respect of Letter of Credit participations, and the effect of
the foregoing is (i) to increase the cost to such Lender Party (or its
Applicable Lending Office) of making, issuing, renewing or maintaining any
Letter of Credit or in respect of Letter of Credit participations or (ii) to
reduce the amount of any sum received or receivable by such Lender Party (or its
Applicable Lending Office) hereunder or under any other Loan Document with
respect thereto, then the Borrower shall from time to time pay to such Lender
Party, within 10 days after request by such Lender Party, such additional
amounts as may be specified by such Lender Party as sufficient to compensate
such Lender Party for such increased cost or reduction.

    2.12.2.  Capital Costs.  If a Regulatory Change after the date hereof
regarding capital adequacy (including the adoption or becoming effective of any
treaty, law, rule, regulation or guideline adopted pursuant to or arising out of
the July 1988 report of the Basle Committee on Banking Regulations and
Supervisory Practices entitled "International Convergence of Capital Measurement
and Capital Standards") has or would have the effect of reducing the rate of
return on the capital of or maintained by any Lender Party or any company
controlling such Lender Party as a consequence of such Lender Party's Advances,
Letters of Credit, participations therein or obligations hereunder and other
commitments of this type to a level below that which such Lender Party or such
company could have achieved but for such Regulatory Change (taking into account
such Lender Party's or company's policies with respect to capital adequacy),
then, subject to Section 2.14., the Borrower shall from time to time pay to such
Lender Party, within 10 days after request by such Lender Party, such additional
amounts as may be specified by such Lender Party as sufficient to compensate
such Lender Party or company for such reduction in return, to the extent such
Lender Party or such company determines such reduction to be attributable to the
existence, issuance or maintenance of such Advances, Letters of Credit,
participations therein or obligations for the account of the Borrower.

30

--------------------------------------------------------------------------------



    Section 2.13.  Fixed Rate Price Adjustment.  The Borrower acknowledges that
prepayment or acceleration of a Fixed Rate Advance (including pursuant to
Sections 2.8.2., 2.11., 2.12., 2.13. and 8.2.) during a Fixed Rate Period will
result in the Lender Party holding such Fixed Rate Advance incurring additional
costs, expenses and/or liabilities and that it is extremely difficult and
impractical to ascertain the extent of such costs, expenses and/or liabilities.
Therefore, on the date a Fixed Rate Portion is prepaid or the date all
Obligations become due and payable, by acceleration or otherwise (a "Price
Adjustment Date"), the Borrower will pay each Lender Party (in addition to all
other sums then owing to such Lender Party) an amount (the "Fixed Rate Price
Adjustment") equal to (i) the then present value, calculated by using as a
discount rate, the LIBO Rate quoted on the Price Adjustment Date, of the amount
of interest that would have accrued on the Fixed Rate Portion then outstanding
to such Lender Party for the remainder of the Fixed Rate Period at the Fixed
Rate, set on the related Fixed Rate Commencement Date less (ii) the amount of
interest that would accrue on the same Fixed Rate Portion for the same period if
the Fixed Rate were set on the Price Adjustment Date as the Applicable LIBO Rate
in effect on the Price Adjustment Date.

By initialing this provision where indicated below, the Borrower confirms that
each Lender Party's agreement to make the Advances evidenced by this Agreement
at the interest rates and on the other terms set forth herein and in the other
Loan Documents constitutes adequate and valuable consideration, given individual
weight by the Borrower, for this Agreement.

BORROWER'S INITIALS:          

    Section 2.14.  Purchase, Sale and Matching of Funds.  The Borrower
understands, agrees and acknowledges the following: (a) no Lender Party has any
obligation to purchase, sell and/or match funds in connection with the use of a
LIBO Rate as a basis for calculating a Fixed Rate or Fixed Rate Price
Adjustment; (b) a LIBO Rate is used merely as a reference in determining a Fixed
Rate and Fixed Rate Price Adjustment; and (c) the Borrower has accepted a LIBO
Rate as a reasonable and fair basis for calculating a Fixed Rate and a Fixed
Rate Price Adjustment. The Borrower further agrees to pay the Fixed Rate Price
Adjustment, Taxes and Regulatory Costs, if any, whether or not any Lender Party
elects to purchase, sell and/or match funds.


ARTICLE 3.


GUARANTY


    Section 3.1.  Guaranty.  

    3.1.1.  The Guarantors unconditionally jointly and severally guaranty and
promise to pay to the order of the Agent, for the benefit of the Lender Parties,
on demand, in lawful money of the United States of America, any and all
Obligations from time to time owing to the Lender Parties (together with the
related provisions of this Article 3, this "Guaranty"). All Obligations shall be
conclusively presumed to have been created in reliance on this Guaranty.

    3.1.2.  In addition, the Guarantors jointly and severally promise to pay to
the Lender Parties, any and all costs and expenses, including attorneys' fees
and expenses, that the Lender Parties may incur in connection with (a) the
collection of all sums guarantied hereunder or (b) the exercise or enforcement
of any of the rights, powers or remedies of the Lender Parties under this
Guaranty or Applicable Law. All such amounts and all other amounts payable
hereunder shall be payable on demand, together with interest at a rate equal to
the lesser of (i) the Post Default Rate, or (ii) the maximum rate allowed by
Applicable Law, from and including the due date to and excluding the date of
payment.

    3.1.3.  All payments under this Guaranty shall be made free and clear of any
and all deductions, withholdings and setoffs, including withholdings on account
of Taxes.

31

--------------------------------------------------------------------------------

    Section 3.2.  Continuing and Irrevocable Guaranty.  This Guaranty is a
continuing guaranty of the Obligations and may not be revoked and shall not
otherwise terminate unless and until the Obligations have been indefeasibly paid
and performed in full. If, notwithstanding the foregoing, any Guarantor shall
have any right under Applicable Law to terminate this Guaranty prior to
indefeasible payment in full of the Obligations, no such termination shall be
effective until noon the next Business Day after the Lender Parties shall
receive written notice thereof, signed by such Guarantor. Any such termination
shall not affect this Guaranty in relation to (a) any Obligation that was
incurred or arose prior to the effective time of such notice, (b) any Obligation
incurred or arising after such effective time where such Obligation is incurred
or arises either pursuant to commitments existing at such effective time or
incurred for the purpose of protecting or enforcing rights against the Borrower,
any Guarantor or other guarantor of or other Person directly or indirectly
liable on the Obligations or any portion thereof (an "Other Guarantor"; each of
the Borrower, the Guarantors and the Other Guarantors is referred to herein as
an "Obligor") or any security ("Collateral") given for the Obligations or any
other guaranties of the Obligations or any portion thereof (an "Other Guaranty")
(c) any renewals, extensions, readvances, modifications or rearrangements of any
of the foregoing or (d) the liability of any other Guarantor hereunder.

    Section 3.3.  Nature of Guaranty.  The liability of each Guarantor under
this Guaranty is independent of and not in consideration of or contingent upon
the liability of the Borrower or any other Obligor, and a separate action or
actions may be brought and prosecuted against any Guarantor, whether or not any
action is brought or prosecuted against the Borrower or any other Obligor or
whether the Borrower or any other Obligor is joined in any such action or
actions. This Guaranty shall be construed as a continuing, absolute and
unconditional guaranty of payment (and not merely of collection) without regard
to:

    3.3.1.  the legality, validity or enforceability of this Agreement
(including this Guaranty), the Note or any other Loan Document, any of the
Obligations, any Lien or Collateral or any Other Guaranty;

    3.3.2.  any defense (other than payment), set-off or counterclaim that may
at any time be available to the Borrower or any other Obligor against, and any
right of setoff at any time held by, any Lender Party; or

    3.3.3.  any other circumstance whatsoever (with or without notice to or
knowledge of each Guarantor or any other Obligor), whether or not similar to any
of the foregoing, that constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower or any other Obligor, in bankruptcy
or in any other instance.

Any payment by any Obligor or other circumstance that operates to toll any
statute of limitations applicable to such Obligor shall also operate to toll the
statute of limitations applicable to each Guarantor. When making any demand
hereunder (including by commencement or continuance of any legal proceeding),
any Lender Party may, but shall be under no obligation to, make a similar demand
on all or any of the other Obligors, and any failure by any Lender Party to make
any such demand shall not relieve any Guarantor of its obligations hereunder.

    Section 3.4.  Authorization.  Each Guarantor authorizes each Lender Party,
without notice to or further assent by each Guarantor, and without affecting
each Guarantor's liability hereunder (regardless of whether any subrogation or
similar right that each Guarantor may have or any other right or remedy of each
Guarantor is extinguished or impaired), from time to time to:

    3.4.1.  permit the Borrower to increase or create Obligations, or terminate,
release, compromise, subordinate, extend, accelerate or otherwise change the
amount or time, manner or place of payment of, or rescind any demand for payment
or acceleration of, the Obligations or any part thereof, or otherwise amend the
terms and conditions of this Agreement, any other Loan Document or any provision
thereof;

32

--------------------------------------------------------------------------------

    3.4.2.  take and hold any Collateral from the Borrower or any other Person
for the Obligations, perfect or refrain from perfecting a Lien on such
Collateral, and exchange, enforce, subordinate, release (whether intentionally
or unintentionally), or take or fail to take any other action in respect of, any
such Collateral or Lien or any part thereof;

    3.4.3.  exercise in such manner and order as it elects in its sole
discretion, fail to exercise, waive, suspend, terminate or suffer expiration of,
any of the remedies or rights of any Lender Party against the Borrower or any
other Obligor in respect of any Obligations or any Collateral;

    3.4.4.  release, add or settle with any Obligor in respect of this Guaranty,
any Other Guaranty of the Obligations;

    3.4.5.  accept partial payments on the Obligations and apply any and all
payments or recoveries from any Obligor or Collateral to such of the Obligations
as any Lender Party may elect in its sole discretion, whether or not such
Obligations are secured or guaranteed;

    3.4.6.  refund at any time, at any Lender Party's sole discretion, any
payments or recoveries received by such Lender Party in respect of any
Obligations or Collateral; and

    3.4.7.  otherwise deal with the Borrower, any other Obligor and any
Collateral as any Lender Party may elect in its sole discretion.

    Section 3.5.  Certain Waivers.  Each Guarantor hereby waives:

    3.5.1.  the right to require any Lender Party to proceed against the
Borrower or any other Obligor, to proceed against or exhaust any Collateral or
to pursue any other remedy in such Lender Party's power whatsoever and the right
to have the property of the Borrower or any other Obligor first applied to the
discharge of the Obligations;

    3.5.2.  all rights and benefits under Section 2809 of the California Civil
Code and any other Applicable Law purporting to reduce a guarantor's obligations
in proportion to the obligation of the principal or providing that the
obligation of a surety or guarantor must neither be larger nor in other respects
more burdensome than that of the principal;

    3.5.3.  the benefit of any statute of limitations affecting the Obligations
or Guarantor's liability hereunder and of Section 359.5 of the California Code
of Civil Procedure;

    3.5.4.  any requirement of marshaling or any other principle of election of
remedies and all rights and defenses arising out of an election of remedies by
any Lender Party, even though that election of remedies, such as nonjudicial
foreclosure with respect to the security for a guaranteed obligation, has
destroyed such Guarantor's rights of subrogation, and reimbursement against the
Borrower by the operation of Section 580d of the California Code of Civil
Procedure or otherwise;

    3.5.5.  any right to assert against any Lender Party any defense (legal or
equitable), set-off, counterclaim and other right that such Guarantor may now or
any time hereafter have against the Borrower or any other Obligor;

    3.5.6.  presentment, demand for payment or performance (including diligence
in making demands hereunder), notice of dishonor or nonperformance, protest,
acceptance and notice of acceptance of this Guaranty, and all other notices of
any kind;

    3.5.7.  all defenses that at any time may be available to such Guarantor by
virtue of any valuation, stay, moratorium or other law now or hereafter in
effect;

    3.5.8.  any rights, defenses and other benefits such Guarantor may have by
reason of any failure of any Lender Party to comply with Applicable Law in
connection with the disposition of Collateral;

33

--------------------------------------------------------------------------------

    3.5.9.  any rights or defenses the Guarantor may have because the
Obligations are secured by real property or an estate for years, including any
rights or defenses that are based upon, directly or indirectly, the application
of Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure to
the Obligations; and

    3.5.10.  without limiting the generality of the foregoing or any other
provision hereof, EACH GUARANTOR HEREBY WAIVES ALL RIGHTS AND DEFENSES THAT ARE
OR MAY BECOME AVAILABLE TO THE GUARANTOR BY REASON OF SECTIONS 2787 TO 2855,
INCLUSIVE, AND SECTION 3433 OF THE CALIFORNIA CIVIL CODE.

    Section 3.6.  Subrogation; Certain Agreements.  

    3.6.1.  EACH GUARANTOR WAIVES ANY AND ALL RIGHTS OF SUBROGATION, INDEMNITY,
CONTRIBUTION OR REIMBURSEMENT, AND ANY AND ALL BENEFITS OF AND RIGHTS TO ENFORCE
ANY POWER, RIGHT OR REMEDY THAT ANY LENDER PARTY MAY NOW OR HEREAFTER HAVE IN
RESPECT OF THE OBLIGATIONS AGAINST THE BORROWER OR ANY OTHER OBLIGOR, ANY AND
ALL BENEFITS OF AND RIGHTS TO PARTICIPATE IN ANY COLLATERAL, WHETHER REAL OR
PERSONAL PROPERTY, NOW OR HEREAFTER HELD BY ANY LENDER PARTY, AND ANY AND ALL
OTHER RIGHTS AND CLAIMS (AS DEFINED IN THE BANKRUPTCY CODE) THE GUARANTOR MAY
HAVE AGAINST THE BORROWER OR ANY OTHER OBLIGOR, UNDER APPLICABLE LAW OR
OTHERWISE, AT LAW OR IN EQUITY, BY REASON OF ANY PAYMENT HEREUNDER, UNLESS AND
UNTIL THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL. Without limitation, each
Guarantor shall exercise no voting rights, shall file no claim, and shall not
participate or appear in any bankruptcy or insolvency case involving the
Borrower with respect to the Obligations unless and until all the Obligations
shall have been paid in full. If, notwithstanding the foregoing, any amount
shall be paid to any Guarantor on account of any such rights at any time, such
amount shall be held in trust for the benefit of the Lender Parties and shall
forthwith be paid to the Lender Parties to be credited and applied in accordance
with the terms of this Agreement and the other Loan Documents upon the
Obligations, whether matured, unmatured, absolute or contingent, in the
discretion of the Agent.

    3.6.2.  Each Guarantor assumes the responsibility for being and keeping
itself informed of the financial condition of the Borrower and each other
Obligor and of all other circumstances bearing upon the risk of nonpayment of
the Obligations that diligent inquiry would reveal, and agrees that the Lender
Parties shall have no duty to advise any Guarantor of information regarding such
condition or any such circumstances.

    Section 3.7.  Bankruptcy No Discharge.  

    3.7.1.  Without limiting Section 3.3 this Guaranty shall not be discharged
or otherwise affected by any bankruptcy, reorganization or similar proceeding
commenced by or against the Borrower, any Guarantor or any other Obligor,
including (i) any discharge of, or bar or stay against collecting, all or any
part of the Obligations in or as a result of any such proceeding, whether or not
assented to by any Lender Party, (ii) any disallowance of all or any portion of
any Lender Party's claim for repayment of the Obligations, (iii) any use of cash
or other collateral in any such proceeding, (iv) any agreement or stipulation as
to adequate protection in any such proceeding, (v) any failure by any Lender
Party to file or enforce a claim against the Borrower, any Guarantor or any
other Obligor or its estate in any bankruptcy or reorganization case, (vi) any
amendment, modification, stay or cure of any Lender Party's rights that may
occur in any such proceeding, (vii) any election by any Lender Party under
Section 1111(b)(2) of the Bankruptcy Code, or (viii) any borrowing or grant of a
Lien under Section 364 of the Bankruptcy Code. Each Guarantor understands and
acknowledges that by virtue of this Guaranty, it has specifically assumed any
and all risks of any such proceeding with respect to the Borrower and each other
Obligor.

34

--------------------------------------------------------------------------------

    3.7.2.  Notwithstanding anything herein to the contrary, any Event of
Default under Section 8.1.7 and 8.1.8 of this Agreement shall render all
Obligations under this Guaranty, automatically due and payable for purposes of
this Guaranty, without demand on the part of any Lender Party.

    3.7.3.  Notwithstanding anything to the contrary herein contained, this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment, or any part thereof, of any or all of the Obligations
is rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be restored or returned by any Lender Party in connection
with any bankruptcy, reorganization or similar proceeding involving the
Borrower, any other Obligor or otherwise or if such Lender Party elects to
return any such payment or proceeds or any part thereof in its sole discretion,
all as though such payment had not been made or such proceeds not been received.

    Section 3.8.  Maximum Liability of Guarantor.  If the obligations of each of
the Guarantors hereunder otherwise would be subject to avoidance under
Section 548 of the Bankruptcy Code or any applicable state law relating to
fraudulent conveyances or fraudulent transfers, taking into consideration such
Guarantor's (i) rights of reimbursement and indemnity from the Borrower with
respect to amounts paid by such Guarantor, (ii) rights of subrogation to the
rights of the Lender Parties and (iii) rights of contribution from each other
Obligor, then such obligations hereby are reduced to the largest amount that
would make them not subject to such avoidance. Any Person asserting that such
Guarantor's obligations are so avoidable shall have the burden (including the
burden of production and of persuasion) of proving (a) that, without giving
effect to this Section 3.8, such Guarantor's obligations hereunder would be
avoidable and (b) the extent to which such obligations are reduced by operation
of this Section 3.8.

    Section 3.9.  Financial Benefit.  Each Guarantor hereby acknowledges and
warrants it has derived or expects to derive a financial advantage from each
Advance and each other relinquishment of legal rights, made or granted or to be
made or granted by any Lender Party in connection with the Obligations. After
giving effect to this Guaranty, and the transactions contemplated hereby, such
Guarantor is not Insolvent or left with assets or capital that is unreasonably
small in relation to its business or the Obligations. "Insolvent" means, with
respect to each Guarantor, that (a) determined on the basis of a "fair
valuation" or their "fair salable value" (whichever is the applicable test under
Section 548 and other relevant provisions of the Bankruptcy Code and the
relevant state fraudulent conveyance or transfer laws) the sum of such
Guarantor's assets is less than its debts, or (b) such Guarantor is generally
not paying its debts as they become due. The meaning of the terms "fair
valuation" and "fair salable value" and the calculation of assets and
liabilities shall be determined and made in accordance with the relevant
provisions of the Bankruptcy Code and applicable state fraudulent conveyance or
transfer laws.

    Section 3.10.  Additional Guarantors.  

    The Borrower will cause each Consolidated Entity that is required or desires
to become a Guarantor after the Closing Date to execute and deliver to the Agent
(a) a Joinder Agreement in the form of Exhibit E hereto pursuant to which such
Consolidated Entity will unconditionally guarantee the Obligations from time to
time owing to the Lender Parties and (b) other documents required by the Agent
confirming the authorization, execution and delivery and enforceability (subject
to customary exceptions) of the Guaranty by such Consolidated Entity.

35

--------------------------------------------------------------------------------


ARTICLE 4.


CONDITIONS PRECEDENT TO ADVANCES AND
LETTERS OF CREDIT


    Section 4.1.  Conditions Precedent to Closing Date.  The obligations of the
Lenders to make any Advances or of the Agent Bank to issue any Letters of Credit
on any Funding Date shall be subject to the occurrence of the following
conditions precedent:

    4.1.1.  Closing Date.  The Closing Date shall occur on or before March 31,
2001.

    4.1.2.  Certain Documents.  The Agent shall have received the documents
listed on Schedule  4.1.2., all of which shall be in form and substance
satisfactory to the Agent.

    4.1.3.  Fees and Expenses Paid.  The Borrower shall have paid all of the
Fees and expenses due and payable on or before the Closing Date, including the
Fees specified in the Fee Letter and all legal fees and disbursements of the
Agent's counsel (including, without limitation, allocated costs of in-house
counsel) for which the Borrower shall have been billed on or prior to such date.

    4.1.4.  General.  All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall have been delivered or
executed or recorded in form and substance satisfactory to the Agent and the
Agent shall have received all such counterpart originals or certified copies
thereof as the Agent may request.

    Section 4.2.  Conditions Precedent to Advances and Letters of Credit.  The
obligation of the Lenders to make any Advances (except pursuant to
Section 2.2.4.) or of the Agent Bank to issue any Letters of Credit on any
Funding Date shall be subject to the following conditions precedent:

    4.2.1.  Closing Date.  The conditions precedent set forth in Section 4.1.
shall have been satisfied or waived in writing by the Agent before the Notice of
Borrowing (or telephonic notice in lieu thereof) is given or the Letter of
Credit Agreement is delivered.

    4.2.2.  Notice of Borrowing, Letter of Credit Agreement, Etc.  The Borrower
shall have delivered, in accordance with the applicable provisions of this
Agreement, (a) to the Agent, a Notice of Borrowing (or telephonic notice in lieu
thereof (other than with respect to a Residual Advance)), in the case of an
Advance (except in the case of any borrowing of a Base Rate Advance pursuant to
a Credit Sweep Program, if the Agent Bank is the sole Lender hereunder),
provided with respect to any Residual Advance, such Notice of Borrowing shall
specify that a Residual Advance is requested thereunder and shall be accompanied
by a certificate of a Responsible Officer setting forth the calculations
required pursuant to Section 2.1.3.1, or (b) to the Agent Bank, a Letter of
Credit Agreement (and such other documents and instruments as the Agent Bank may
require under Section 2.2.2.), in the case of a Letter of Credit.

    4.2.3.  Representations and Warranties.  All of the representations and
warranties of the Borrower contained in the Loan Documents shall be true and
correct in all material respects on and as of the Funding Date as though made on
and as of that date (except to the extent that such representations and
warranties expressly were made only as of a specific date).

    4.2.4.  Letter of Credit Fees.  In the case of any issuance of a Letter of
Credit, the Borrower shall have paid to the Agent Bank, for the account of the
Lenders, the Letter of Credit Fees then due and payable in respect of such
Letter of Credit.

    4.2.5.  No Default.  No Default or Event of Default shall exist or result
from the making of the Advance or the issuance of the Letter of Credit.

    4.2.6.  No Material Adverse Change.  No Material Adverse Change shall have
occurred since the date of the financial statements referred to in Section 5.6.

36

--------------------------------------------------------------------------------

    4.2.7.  Orders of Governmental Authority, Etc.  No order, judgment or decree
of, or any request or directive (whether or not having the force of law) from,
any Governmental Authority, or any other Applicable Law, shall purport by its
terms to enjoin, restrain, prohibit or otherwise prevent the Agent Bank from
issuing letters of credit generally or the Letter of Credit or shall impose upon
the Agent Bank or any Lender with respect to that Letter of Credit (or any
participation therein) any restriction, unreimbursed reserve requirement or
unreimbursed cost or expense that was not applicable, in effect or known to the
Agent Bank or such Lender on the Closing Date and that the Agent Bank or such
Lender in good faith deems materially adverse to it.

    Each borrowing of an Advance (including any Advance made pursuant to any
Credit Sweep Program or upon any draw under a Letter of Credit) and Letter of
Credit issuance shall constitute a representation and warranty by the Borrower
as of the Funding Date that the conditions contained in Sections 4.2.5. through
4.2.7. have been satisfied.

    Section 4.3.  Additional Conditions Precedent and Provisions Applicable to
Certain Acquisition Advances.  

    4.3.1.  Certain Conditions.  The Borrower may request, and the Lenders shall
be required to make Advances pursuant to Section 2.1.1, for the purpose of
making an Acquisition of a Real Property (a) that, once acquired, qualifies as
an Unencumbered Asset (including the previous approval by the Required Lenders
pursuant to subsection (vii) of the definition of "Unencumbered Asset"), and
(b) without inclusion of which in the Unencumbered Pool, the Borrower would not
be in compliance with Section 7.4 giving effect to such Advances, if, in
addition to the other conditions set forth in this Agreement (including
Section 4.2), all of the following conditions shall be satisfied as of the
Funding Date:

    4.3.1.1.  The Borrower shall be in compliance with Section 7.4 giving effect
to the Acquisition and the funding of the Advances;

    4.3.1.2.  The Borrower shall have previously delivered to the Agent and the
Lenders the information required to be delivered to them under the definition of
"Unencumbered Asset" as to each Real Property constituting, or part of, such
Acquisition, and such Real Property shall have been approved as eligible for
inclusion in the Unencumbered Pool as contemplated by clause (ii) of such
definition;

    4.3.1.3.  The Borrower shall have delivered to the Agent a separate Notice
of Borrowing with respect to that portion of such Advances that could not be
made in compliance with Section 7.4 without giving effect to the inclusion of
such Real Property in the Unencumbered Pool (such portion being the "Acquisition
Advances");

    4.3.1.4.  The Borrower shall have delivered to the Agent concurrently with
its Notice of Borrowing referred to in Section 4.3.1.3 above, a certificate in
the form attached hereto as Exhibit B-4, duly executed by a Senior Officer of
the Borrower, describing the proposed Acquisition and any Real Property acquired
pursuant thereto, designating such Real Property as an Unencumbered Asset
effective upon consummation of the Acquisition, and setting forth the
Unencumbered Asset Value of such Real Property as if it were an Unencumbered
Asset as of the date of such Notice of Borrowing (the "Pro Forma Unencumbered
Asset Value");

    4.3.1.5.  All statements set forth in the certificate referred to in 4.3.1.4
above shall be true and correct as of the date thereof and the Funding Date;

    4.3.1.6.  The Borrower shall have provided to the Agent and the Lenders such
information as may be reasonably requested by the Agent and the Lenders in order
to verify the terms, timing and method of payment specified in the contract
between a Borrower Party, as purchaser of the

37

--------------------------------------------------------------------------------

Real Property to be acquired, and the seller of such property (the "Acquisition
Agreement"), or to determine compliance with this Section 4.3.; and

    4.3.1.7.  No Required Lender shall have notified the Borrower (and, if the
notice is given by any Lender, also the other Lenders and the Agent) that it is
not satisfied in its discretion that the requested Acquisition Advances are
consistent with the terms of the Acquisition Agreement, that such Acquisition
Agreement is bona fide, and that the Real Property will qualify as an
Unencumbered Asset upon the completion of the Acquisition of such property
pursuant to the terms of the Acquisition Agreement.

    Each borrowing of an Acquisition Advance shall constitute a representation
and warranty by the Borrower as of the Funding Date that the conditions
contained in this Section 4.3.1 have been satisfied.

    4.3.2.  Certain Provisions Applicable to Acquisition Advances.  

    4.3.2.1.  The amount of the Pro Forma Unencumbered Asset Value reflected in
the certificate referred to in Section 4.3.1.4 with respect to a Real Property,
the Acquisition of which is financed through Acquisition Advances, shall,
notwithstanding that such Real Property is not yet an Unencumbered Asset, be
added to, and treated as part of, the Unencumbered Asset Value for a period
commencing on the related Funding Date and ending no later than the earlier to
occur of (i) seven calendar days thereafter, or (ii) the date on which the
Acquisition is consummated (the "Cut-off Date").

    4.3.2.2.  The Borrower agrees and covenants that the proceeds of all
Acquisition Advances shall be used only to acquire the relevant Real Property
and that, if the Acquisition of such Real Property is not consummated by, or
such Real Property does not qualify as an Unencumbered Asset on the Cut-off
Date, then the Borrower shall immediately prepay outstanding Advances under the
Credit Agreement in an amount equal to the amount of such Acquisition Advances.


ARTICLE 5.


REPRESENTATIONS AND WARRANTIES


    Each Borrower Party represents and warrants to the Lender Parties as
follows:

    Section 5.1.  Organization, Authority and Tax Status of the Borrower;
Enforceability, Etc.  

    5.1.1.  Organization and Authority; Tax Status.  The Borrower has been duly
formed, is validly existing as a limited partnership in good standing under the
laws of the State of Delaware, and is duly qualified to transact business and is
in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification except where
the absence of such qualification would not have a Material Adverse Effect. The
Borrower has all requisite power and authority to own or hold under lease the
property it purports to own (including the properties listed on Schedule 1.1C
that are designated as owned by the Borrower) or hold under lease, to carry on
its business as now conducted and as proposed to be conducted, to execute and
deliver the Loan Documents to which it is a party and to perform its obligations
hereunder and thereunder. The Borrower is a partnership for purposes of federal
income taxation and for purposes of the tax laws of any state or locality in
which the Borrower is subject to taxation based on its income.

    5.1.2.  Authorization; Binding Effect.  The Borrower has by all necessary
action duly authorized (a) the execution and delivery of the Loan Documents to
which the Borrower is a party and (b) the performance of its obligations
thereunder. Each Loan Document to which the Borrower is a party constitutes the
legal, valid and binding obligation of the Borrower, enforceable against it in
accordance with its respective terms, except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors' rights generally.

38

--------------------------------------------------------------------------------

    5.1.3.  Partnership Units; General Partner.  All of the Partnership Units of
the Borrower are validly issued and non-assessable and owned of record in the
percentage amounts and by the Persons set forth on Schedule 5.1., as amended
from time to time. The REIT owns (i)  33,612,462 Partnership Units of the
Borrower, (ii) 4,846,522 Preferred Partnership Units of the Borrower,
(iii) 5,487,471 Series B Preferred Partnership Units of the Borrower and
(iv) 3,627,131 Series A Preferred Partnership Units of the Borrower, free and
clear of any Liens. Such Partnership Units were offered and sold in compliance
with all Applicable Laws (including, without limitation, federal and state
securities laws). There are no outstanding securities convertible into or
exchangeable for Partnership Units of the Borrower, or options, warrants or
rights to purchase any such Partnership Units, or, except as set forth on
Schedule 5.1, commitments of any kind for the issuance of additional Partnership
Units or any such convertible or exchangeable securities or options, warrants or
rights to purchase such Partnership Units. The REIT is the sole general partner
of the Borrower.

    Section 5.2.  Organization, Authority and REIT Status of the REIT;
Enforceability, Etc.  

    5.2.1.  Organization and Authority.  The REIT is a corporation duly
organized, validly existing and in good standing under the laws of Maryland, and
is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification except where the absence of such
qualification would not have a Material Adverse Effect. The REIT has all
requisite power and authority to own or hold under lease the property it
purports to own or hold under lease, to carry on its business as now conducted
and as proposed to be conducted, to execute and deliver this Agreement and to
perform its obligations hereunder.

    5.2.2.  Authorization; Binding Effect.  The REIT has by all necessary action
duly authorized the execution and delivery of this Agreement and the performance
of its obligations hereunder. This Agreement constitutes the legal, valid and
binding obligation of the REIT, enforceable against it in accordance with its
respective terms, except as enforcement may be limited by equitable principles
and by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to creditors' rights generally.

    5.2.3.  REIT Status.  The REIT is organized in conformity with the
requirements for qualification as a real estate investment trust under the Code
and its ownership and method of operation enables it to meet the requirements
for taxation as a real estate investment trust under the Code.

    Section 5.3.  Organization, Authority and Tax Status of Guarantors;
Enforceability, Etc.  

    5.3.1.  Organization and Authority.  Each of the Guarantors has been duly
formed, is validly existing as a general partnership or a limited partnership,
as the case may be, in good standing under the laws of the State of California,
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification except where the absence of such
qualification would not have a Material Adverse Effect. Each of the Guarantors
has all requisite power and authority to own or hold under lease the property it
purports to own (including the property listed on Schedule 1.1C that is
designated as owned by such Guarantor) or hold under lease, to carry on its
business as now conducted and as proposed to be conducted, to execute and
deliver the Loan Documents to which it is a party and to perform its obligations
thereunder. Each of the Guarantors is a partnership for purposes of federal
income taxation and for purposes of the tax laws of any state or locality in
which such Guarantor is subject to taxation based on its income.

    5.3.2.  Authorization; Binding Effect.  Each of the Guarantors has by all
necessary action duly authorized the execution and delivery of this Agreement
and the performance of its obligations hereunder. This Agreement constitutes the
legal, valid and binding obligation of each Guarantor, enforceable against it in
accordance with its respective terms, except as enforcement may be limited by

39

--------------------------------------------------------------------------------

equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors' rights generally.

    Section 5.4.  Consolidated Entities and Unconsolidated Joint Ventures;
Management Companies.  

    5.4.1.  Ownership.  Schedule 5.4. (as amended from time to time) contains
complete and correct lists of the Consolidated Entities (other than the
Borrower) and the Unconsolidated Joint Ventures, showing, in each case, the
correct name thereof, the type of organization, the jurisdiction of its
organization, and the percentage of Capital Stock outstanding and owned by the
Borrower Parties and the Consolidated Entities, as the case may be. All of the
outstanding shares of Capital Stock of each Consolidated Entity or
Unconsolidated Joint Venture shown in Schedule 5.4. as being owned by any
Borrower Party or any Consolidated Entity have been validly issued and are owned
by such Borrower Party or Consolidated Entity free and clear of any Lien (except
as otherwise disclosed on Schedule 5.4.).

    5.4.2.  Organization and Ownership.  Each Consolidated Entity and
Unconsolidated Joint Venture is a corporation, partnership or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified to transact business and is
in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification except where
the absence of such qualification would not have a Material Adverse Effect. Each
such Consolidated Entity and Unconsolidated Joint Venture has all requisite
power and authority to own or hold under lease the property it purports to own
or hold under lease, to carry on its business as now conducted and as proposed
to be conducted. Each such Consolidated Entity or Unconsolidated Joint Venture
organized as a partnership is a partnership for purposes of federal income
taxation and for purposes of the tax laws of any state or locality in which the
Borrower is subject to taxation based on its income.

    5.4.3.  Management Companies.  Each of the Management Companies is a
corporation duly organized, validly existing and in good standing under the laws
of jurisdiction of incorporation, and is duly qualified to transact business and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification. Each of the
Management Companies has all requisite power and authority to own or hold under
lease the property it purports to own or hold under lease, to carry on its
business as now conducted and as proposed to be conducted. The Borrower is the
sole owner of record of all of the issued and outstanding shares of preferred
stock of each of the Management Companies. Each of the Management Contracts
constitutes the legal, valid and binding obligations of the signatories that are
party thereto, enforceable against each of them in accordance with its terms.

    Section 5.5.  No Conflict, Etc.  

    5.5.1.  No Conflict.  The execution, delivery and performance by each
Borrower Party of each Loan Document to which it is party, and the consummation
of the transactions contemplated thereby, do not and will not (a) violate any
provision of the charter, bylaws or partnership agreement of any Borrower Party,
as the case may be, (b) conflict with, result in a breach of, or constitute (or,
with the giving of notice or lapse of time or both, would constitute) a default
under, or require the approval or consent of any person pursuant to (except as
disclosed in Schedule 5.5., which consents have been obtained and are in full
force and effect), any Contractual Obligation of any Borrower Party, or violate
any provision of Applicable Law binding on any Borrower Party, or (c) result in
the creation or imposition of any Lien upon any material asset of any Borrower
Party.

    5.5.2.  Governmental Approvals.  Except for filings and recordings which are
described on Schedule 5.5., which in each case have been made and are in full
force and effect, no Governmental Approval is or will be required in connection
with the execution, delivery and performance of any Borrower Party of this
Agreement or any Loan Document to which it is party or the transactions
contemplated hereby or thereby or to ensure the legality, validity or
enforceability hereof or thereof. Each of the REIT, the Borrower and the other
Consolidated Entities possesses all material Governmental Approvals, in full
force and effect, free from burdensome restrictions, that are necessary for the
ownership, maintenance and operation of its properties and conduct of its
business as now conducted and proposed to be conducted, and is not in violation
thereof.

40

--------------------------------------------------------------------------------



    Section 5.6.  Financial Information.  

    5.6.1.  The consolidated balance sheet of the REIT and the Consolidated
Entities for the Fiscal Years ended December 31, 1997, December 31, 1998, and
December 31, 1999, and the consolidated statements of income, retained earnings
and cash flow of the REIT and the Consolidated Entities for the Fiscal Year then
ended, in each case certified by the Borrower's independent certified public
accountants, copies of which have been delivered to the Agent, were prepared in
accordance with GAAP consistently applied and fairly present the consolidated
financial position of the REIT and the Consolidated Entities as at the
respective dates thereof and the results of operations and cash flow of the REIT
and the Consolidated Entities for the respective periods then ended. Neither the
REIT nor any Consolidated Entity had on such dates any material Contingent
Obligations, liabilities for Taxes or long-term leases, unusual forward or
long-term commitments or unrealized losses from any unfavorable commitments
which are not reflected in the foregoing statements or in the notes thereto and
which are material to the business, assets, prospects, results of operation or
financial condition of the REIT and the Consolidated Entities taken as a whole.

    5.6.2.  The unaudited consolidated balance sheet of the REIT as at
September 30, 2000 and related statements of income, retained earnings and cash
flow for the period then ended, approved by the Chief Financial Officer of the
REIT, a copy of which has been delivered to the Agent, were prepared in
accordance with GAAP consistently applied (except to the extent noted therein)
and fairly present the consolidated financial position of the REIT and the
Consolidated Entities as of such date and the results of operations and cash
flow for the period covered thereby, subject to normal year-end audit
adjustments. Neither the REIT nor any Consolidated Entity had on such date any
material Contingent Obligations, liabilities for Taxes or long-term leases,
unusual forward or long-term commitments or unrealized losses from any
unfavorable commitments which are not reflected in the foregoing statements or
in the notes thereto and which are Material.

    Section 5.7.  No Material Adverse Changes.  Since December 31, 1999, there
has been no Material Adverse Change that has not been disclosed in any report
filed by the REIT with the SEC prior to date hereof.

    Section 5.8.  Litigation.  Except as disclosed in Schedule 5.8. hereto,
there are no actions, suits or proceedings pending or, to the best knowledge of
the Borrower Parties, threatened against or affecting the REIT or any
Consolidated Entity or any of its or their respective properties before any
Governmental Authority (a) in which there is a reasonable possibility of an
adverse determination that could have a Material Adverse Effect, or (b) which
draws into question the validity or the enforceability of this Agreement, any
other Loan Document or any transaction contemplated hereby or thereby.

    Section 5.9.  Agreements; Applicable Law.  Neither the REIT nor any
Consolidated Entity is in violation of any Applicable Law, or in default under
any Contractual Obligations to which it is a party or by which its properties
are bound, except where such violation or default could not, individually or in
the aggregate, have a Material Adverse Effect. Neither the REIT or any
Consolidated Entity is a party to or bound by any unduly burdensome Contractual
Obligation which could have a Material Adverse Effect that has not been
disclosed in any report filed by the REIT with the SEC prior to date hereof.

    Section 5.10.  Governmental Regulation.  Neither the REIT nor any
Consolidated Entity is (a) an "investment company" registered or required to be
registered under the Investment Company Act of 1940, as amended, or a company
controlled by such a company, or (b) subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act or to any Federal or state, statute or regulation limiting its
ability to incur Debt for money borrowed.

41

--------------------------------------------------------------------------------

    Section 5.11.  Margin Regulations.  Neither the REIT nor any Consolidated
Entity is engaged principally, or as one of its important activities, in the
business of extending credit for the purposes of purchasing or carrying Margin
Stock. The execution, delivery and performance of the Loan Documents by the
Borrower Parties will not violate the Margin Regulations. The value of all
Margin Stock held by the Borrower Parties and their Subsidiaries constitutes
less than 25% of the value, as determined in accordance with the Margin
Regulations, of all assets of the Borrower Parties and their Subsidiaries.

    Section 5.12.  Employee Benefit Plans.  

    5.12.1.  Each Borrower Party and each of the ERISA Affiliates is in
compliance in all Material respects with all Applicable Laws including any
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder with respect to all Plans and Multiemployer Plans.
There have been no Prohibited Transactions with respect to any Plan which could
result in any Material liability of any Borrower Party or any of the ERISA
Affiliates. Neither any Borrower Party nor any of the ERISA Affiliates has
participated in or contributed to any Defined Benefit Plan at any time. Neither
any Borrower Party nor any of the ERISA Affiliates has failed to make any
Material payments required to be made under any agreement relating to a
Multiemployer Plan or any law pertaining thereto. The Borrower Parties and the
ERISA Affiliates have not had asserted and do not expect to have asserted
against them any Material penalty, interest or excise tax under Sections 4971,
4972, 4975, 4976, 4977, 4979, 4980 or 4980B of the Code or Sections 502(c)(1) or
502(i) of ERISA. Each Plan covering employees of the Borrower Parties or any of
the ERISA Affiliates is able to pay benefits thereunder when due. There are no
Material claims pending or overtly threatened, involving any Plan, nor is there
any reasonable basis to anticipate any claims involving any such Plans.

    5.12.2.  The investment in the Borrower Parties by benefit plan investors is
not significant within the meaning of Department of Labor Regulation
Section 2510.3-101(f).

    Section 5.13.  Title to Property; Liens.  

    5.13.1.  Each of the REIT, the Controlled Consolidated Entities and, to the
best knowledge of the Borrower Parties, the other Consolidated Entities or
Unconsolidated Joint Ventures has good and marketable title to, or valid and
subsisting leasehold interests in, all of its Real Property and other property
reflected in its books and records as being owned by it. On and after the
Closing Date, each Real Property from time to time designated by the Borrower as
an Unencumbered Asset meets the conditions set forth in the definition of
"Unencumbered Asset" (other than those set forth in clause (iv) thereof).

    5.13.2.  Neither the REIT, any Controlled Consolidated Entity nor, to the
best knowledge of the Borrower Parties, any other Consolidated Entity or
Unconsolidated Joint Venture is in default in the performance or observance of
any of the covenants or conditions contained in any of its Contractual
Obligations, except where such default or defaults, if any, would not have a
Material Adverse Effect.

    Section 5.14.  Licenses, Trademarks, Etc.  The REIT, the Controlled
Consolidated Entities and, to the best knowledge of the Borrower Parties, the
other Consolidated Entities or Unconsolidated Joint Ventures own or hold valid
licenses in all necessary trademarks, copyrights, patents, patent rights and
other similar rights which are Material to the conduct of their respective
businesses as heretofore operated and as proposed to be conducted. Neither the
REIT, any Controlled Consolidated Entity nor, to the best knowledge of the
Borrower Parties, any other Consolidated Entity or Unconsolidated Joint Venture
has been charged or, to the best knowledge of the Borrower Parties, threatened
to be charged with any infringement of, nor has any of them infringed on, any
unexpired trademark, patent, patent registration, copyright, copyright
registration or other proprietary right of any Person except where the effect
thereof individually or in the aggregate would not have a Material Adverse
Effect.

42

--------------------------------------------------------------------------------

    Section 5.15.  Environmental Condition.  Except as set forth on
Schedule 5.15. hereto:

    5.15.1.  To the best of each Borrower Party's knowledge, all Real Property
owned or used by the REIT or any Consolidated Entity is free from contamination
from any Hazardous Materials except contamination that would not have a Material
Adverse Effect that has not been disclosed in any report filed by the REIT with
the SEC prior to date hereof. To the best of each Borrower Party's knowledge, no
polychlorinated biphenyls (PCBs) (including any transformers, capacitors,
ballasts, or other equipment which contains dielectric fluid containing PCBs) or
asbestos is constructed within, stored, disposed of or location on such Real
Property except for matters that would not have a Material Adverse Effect or
that have not been disclosed in any report filed by the REIT with the SEC prior
to date hereof. Neither the REIT nor any Consolidated Entity has caused or
suffered, nor to the knowledge of any Borrower Party has any other owner or user
of such Real Property caused or suffered any Environmental Damages that has had
or which could have a Material Adverse Effect that has not been disclosed in any
report filed by the REIT with the SEC prior to date hereof.

    5.15.2.  Neither the REIT nor any Consolidated Entity nor, to the best
knowledge of each Borrower Party, any prior owner or occupant of the Real
Property owned or used by the REIT or any Consolidated Entity has received
notice of any alleged violation of Environmental Requirements, or notice of any
alleged liability for Environmental Damages in connection with the Real
Property, which could reasonably be expected to have a Material Adverse Effect
that has not been disclosed in any report filed by the REIT with the SEC prior
to date hereof. There exists no order, judgment or decree outstanding, nor any
action, suit, proceeding, citation or investigation, pending or threatened,
relating to any alleged liability arising out of the suspected presence of
Hazardous Material, any alleged violation of Environmental Requirements or any
alleged liability for Environmental Damages in connection with the Real Property
or the business or operations of the REIT and the Consolidated Entities that has
had or which could have a Material Adverse Effect that has not been disclosed in
any report filed by the REIT with the SEC prior to date hereof nor, to the best
of each Borrower Party's knowledge, does there exist any basis for such action,
suit, proceeding, citation or investigation being instituted or filed.

    Section 5.16.  Absence of Certain Restrictions.  Neither any Controlled
Consolidated Entity nor, to the best knowledge of the Borrower Parties, any
other Consolidated Entity or Unconsolidated Joint Venture is subject to any
Contractual Obligation which restricts or limits its ability to (a) pay
dividends or make any distributions on its Capital Stock, (b) incur or pay Debt
owed the REIT or any other Consolidated Entity, (c) make any loans or advances
to the Borrower or (d) transfer any of its property to the Borrower; provided
that the foregoing restrictions in subclauses (b), (c) and (d) shall not apply
to any Bankruptcy Remote Entity to the extent such restrictions are required by
any rating agency as a condition to the rating of the Debt of such Bankruptcy
Remote Entity.

    Section 5.17.  Disclosure.  The information in any document, certificate or
written statement furnished to the Lender by or on behalf of the REIT, the
Borrower or any other Consolidated Entity with respect to the business, assets,
prospects, results of operation or financial condition of the REIT, the
Borrower, or any other Consolidated Entity or any Unconsolidated Joint Venture,
including operating statements and rent rolls, for use in connection with the
transactions contemplated by this Agreement has been true and correct or, in the
case of any information relating to any Consolidated Entity that is not a
Controlled Consolidated Entity or to any Unconsolidated Joint Venture, true and
correct to the best knowledge of the Borrower Parties. There is no fact known to
the Borrower Parties (other than matters of a general economic nature) that has
a Material Adverse Effect or could reasonably be expected to have a Material
Adverse Effect, which has not been disclosed herein or in such other documents,
certificates, and statements.

43

--------------------------------------------------------------------------------


ARTICLE 6.

AFFIRMATIVE COVENANTS OF THE BORROWER PARTIES


    So long as any portion of the Commitments shall be in effect and until all
Obligations are paid in full:

    Section 6.1.  Financial Statements and Other Reports.  The Borrower Parties
will deliver to the Agent, with sufficient copies for the Lender Parties:

    6.1.1.  within 90 days after the end of each Fiscal Year, the consolidated
balance sheet of the REIT and the Consolidated Entities as of the end of such
Fiscal Year and the related consolidated statements of income, stockholders'
equity and cash flow of the REIT and the Consolidated Entities for such Fiscal
Year, setting forth in each case in comparative form the consolidated or
combined figures, as the case may be, for the previous Fiscal Year, all in
reasonable detail and accompanied by a report thereon of PricewaterhouseCoopers
or other independent certified public accountants of recognized national
standing selected by the Borrower and reasonably satisfactory to the Agent,
which report shall be unqualified (except for qualifications that the Required
Lenders do not consider Material in their discretion) and shall state that such
consolidated financial statements fairly present the financial position of the
REIT and the Consolidated Entities as at the date indicated and the results of
their operations and cash flow for the periods indicated in conformity with GAAP
(except as otherwise stated therein) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

    6.1.2.  within 50 days after the end of each Fiscal Quarter, a consolidated
balance sheet of the Borrower and the Consolidated Entities as at the end of
such quarter and the related combined statements of income and cash flow of the
REIT and the Consolidated Entities for such quarter and the portion of the
Fiscal Year ended at the end of such quarter, setting forth in each case in
comparative form the consolidated or combined figures, as the case may be, for
the corresponding periods of the prior Fiscal Year, all in reasonable detail and
in conformity with GAAP (except as otherwise stated therein), together with a
representation by the REIT's chief financial officer, as of the date of such
financial statements, that such financial statements have been prepared in
accordance with GAAP (provided, however, that such financial statements may not
include all of the information and footnotes required by GAAP for complete
financial information) and reflect all adjustments that are, in the opinion of
management, necessary for a fair presentation of the financial information
contained therein;

    6.1.3.  together with each delivery of financial statements pursuant to
Sections 6.1.1. and 6.1.2. above, a Compliance Certificate and a Pricing
Certificate duly completed and setting forth the calculations required to
establish whether the Borrower Parties were in compliance with Sections 7.2.2.,
7.3., 7.4. and 7.5 on the date of such financial statements and the Applicable
LIBO Rate and Facility Fee percentage for the current Fiscal Quarter;

    6.1.4.  promptly after any Borrower Party becomes aware of the occurrence of
any Default or Event of Default, a certificate of a Senior Officer of the
Borrower Party setting forth the details thereof and the action which the
Borrower Party is taking or proposes to take with respect thereto;

    6.1.5.  not later than five (5) days after their being filed with the SEC,
copies of all financial statements, reports, notices and proxy statements sent
or made available by the REIT to its security holders, all registration
statements (other than the exhibits thereto) and annual, quarterly or monthly
reports, if any, filed by the REIT with the SEC (other than reports under
Section 16 of the Securities Exchange Act of 1934, as amended) and all press
releases by the REIT or any Consolidated Entity concerning material developments
in the business of the REIT or any Consolidated Entity;

44

--------------------------------------------------------------------------------

    6.1.6.  not later than ten (10) days after being filed, Tax returns,
reports, declarations, statements, information statements or any other document
filed by the REIT with respect to the income Taxes of the REIT or the
qualification of the REIT as a real estate investment trust under the Code;

    6.1.7.  promptly after any Borrower Party obtains knowledge thereof, notice
of all litigation or proceedings commenced or threatened affecting the REIT or
any Consolidated Entity in which there is a reasonable possibility of an adverse
decision and (a) which involves alleged liability in excess of $2,500,000 (in
the aggregate) which is not covered by insurance, (b) in which injunctive or
similar relief is sought which if obtained could have a Material Adverse Effect
or (c) which questions the validity or enforceability of any Loan Document;

    6.1.8.  within 120 days after the end of each Fiscal Year, a forecast for
the next succeeding two Fiscal Years of the consolidated results of operations
and cash flows of the REIT, together with (a) an outline of the major
assumptions upon which the forecast is based and (b) information regarding the
capital expenditures forecast for such period (including leasing commissions,
tenant improvements, renovations and other capital expenditures, all broken down
by appropriate categories), other than capital expenditures attributable to
acquisitions of Real Properties (or to the Real Properties so acquired) that may
occur (but have not yet occurred) during the period covered by the forecast;

    6.1.9.  for each Unencumbered Asset held in the Unencumbered Pool:

    6.1.9.1.  within 90 days after the end of each Fiscal Year, a property
budget with respect to such Unencumbered Asset for the next Fiscal Year; and

    6.1.9.2.  within 45 days after the end of each Fiscal Quarter, operating
statements, rent rolls and lease status reports with respect to such
Unencumbered Asset;

    6.1.10.  for each Retail Property that constitutes Construction-in-Process
the value of which is estimated to be $40,000,000 or greater:

    6.1.10.1.  within 45 days after the Commencement of Construction, a property
budget with respect to such Retail Property; and

    6.1.10.2.  within 45 days after the Commencement of Construction, a pro
forma operating statement respect to such Retail Property;

    6.1.11.  promptly after the receipt thereof, a copy of any notice, summons,
citation or written communication concerning any actual, alleged, suspected or
threatened Material violation of Environmental Requirements, or Material
liability of any Borrower Party or any Consolidated Entity for Environmental
Damages in connection with its Real Property or past or present activities of
any Person thereon; and

    6.1.12.  from time to time such additional information regarding the
financial position or business of the REIT and the Consolidated Entities or
regarding any of the Real Properties as the Agent may reasonably request on
behalf of any Lender.

    Section 6.2.  Records and Inspection.  Each Borrower Party shall, and shall
cause each Consolidated Entity to, maintain adequate books, records and accounts
as may be required or necessary to permit the preparation of consolidated
financial statements in accordance with sound business practices and GAAP. Each
Borrower Party shall, and shall cause each Consolidated Entity to, permit such
persons as any Lender may designate, at reasonable times and as often as may be
reasonably requested, to (a) visit and inspect any properties of the Borrower
Parties and the Consolidated Entities, (b) inspect and copy their books and
records, and (c) discuss with their officers and employees and their independent
accountants, their respective businesses, assets, liabilities, prospects,
results of operation and financial condition.

45

--------------------------------------------------------------------------------

    Section 6.3.  Corporate Existence, Etc.  Each Borrower Party shall, and
shall cause each Consolidated Entity to, at all times preserve and keep in full
force and effect its partnership, corporate or other legal existence, as the
case may be, and any licenses, permits, rights and franchises material to its
business, provided, however, that the partnership, corporate or other legal
existence of any Consolidated Entity (other than the Borrower) may be terminated
if, in the good faith judgment of the REIT, such termination is in the best
interest of the Borrower and is not disadvantageous in any material respect to
any Lender Party.

    Section 6.4.  Payment of Taxes and Charges.  The Borrower Parties shall, and
shall cause each Consolidated Entity to, file all tax returns required to be
filed in any jurisdiction and, if applicable, pay and discharge all Taxes
imposed upon it or any of its properties or in respect of any of its franchises,
business, income or property before any material penalty shall be incurred with
respect to such Taxes, provided, however, that, unless and until foreclosure,
distraint, levy, sale or similar proceedings shall have commenced, the Borrower
Parties and the Consolidated Entities need not pay or discharge any such Tax so
long as the validity or amount thereof is contested in good faith and by
appropriate proceedings and so long as any reserves or other appropriate
provisions as may be required by GAAP shall have been made therefor.

    Section 6.5.  Maintenance of Properties.  Each Borrower Party shall, and
shall cause each Consolidated Entity to, maintain or cause to be maintained in
good repair, working order and condition (ordinary wear and tear excepted), all
Real Properties and all other Material properties useful or necessary to its
business, and from time to time the Borrower Parties will make or cause to be
made all appropriate repairs, renewals and replacements thereto.

    Section 6.6.  Maintenance of Insurance.  Each Borrower Party shall, and
shall cause each Consolidated Entity to, maintain with financially sound and
reputable insurance companies, insurance in at least such amounts, of such
character and against at least such risks as are usually insured against in the
same general area by companies of established repute engaged in the same or a
similar business.

    Section 6.7.  Conduct of Business.  No Borrower Party or Consolidated Entity
shall engage in any business other than the business of owning and operating
Retail Properties or the assets and other properties set forth in Section 7.2.2.
or any businesses incident thereto. Each Borrower Party shall, and shall cause
each Consolidated Entity to, conduct its business in compliance in all material
respects with Applicable Law and all material Contractual Obligations.

    Section 6.8.  Exchange Listing; Tax Status of Borrower Parties.  The REIT
will do or cause to be done all things necessary to maintain the listing of its
Capital Stock on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq National Market System and continue to qualify as a real estate
investment trust under the Code, and the Borrower will do or cause to be done
all things necessary to cause it to be treated as a partnership for purposes of
federal income taxation and the tax laws of any state or locality in which the
Borrower is subject to taxation based on its income.

    Section 6.9.  Subordination.  

    6.9.1.  The REIT, the Borrower and each Guarantor (each a "Subordinated
Creditor") hereby absolutely subordinates, both in right of payment and in time
of payment, (a) in the case of the REIT, any and all present or future
obligations and liabilities of the Borrower or any Guarantor to the REIT, (b) in
the case of any Guarantor, any and all present or future obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor and (c) in
the case of the Borrower, any and all present and future obligations and
liabilities of the REIT or any Guarantor to the Borrower (such obligations and
liabilities referred to in clause (a) or (b) being "Subordinated Debt"), to the
prior payment in full in cash of the Obligations or the obligations of such
Person under the Guaranty, as applicable. Each Subordinated Creditor agrees to
make no claim for, or receive payment with respect to, such Subordinated Debt
until all Obligations and such obligations have been fully discharged in

46

--------------------------------------------------------------------------------

cash. Notwithstanding the foregoing, the Borrower shall be entitled to declare
and pay dividends with respect to its Capital Stock, as long as no Event of
Default then exists, but subject to Section 7.8.3.

    6.9.2.  All amounts and other assets that may from time to time be paid or
distributed to or otherwise received by any Subordinated Creditor in respect of
Subordinated Debt in violation of this Section 6.9. shall be segregated and held
in trust by the Subordinated Creditor for the benefit of the Lender Parties and
promptly paid over to the Agent.

    6.9.3.  Each Subordinated Creditor further agrees not to assign all or any
part of the Subordinated Debt unless the Agent is given prior notice and such
assignment is expressly made subject to the terms of this Agreement. If the
Agent so requests, (a) all instruments evidencing the Subordinated Debt shall be
duly endorsed and delivered to the Agent, (b) all security for the Subordinated
Debt shall be duly assigned and delivered to Agent for the benefit of the
Lenders, (c) the Subordinated Debt shall be enforced, collected and held by the
relevant Subordinated Creditor as trustee for the Lender Parties and shall be
paid over to the Agent for the benefit of the Lenders on account of the
Advances, and (d) the Subordinated Creditors shall execute, file and record such
documents and instruments and take such other action as the Agent deems
necessary or appropriate to perfect, preserve and enforce the Lender Parties'
rights in and to the Subordinated Debt and any security therefor. If any
Subordinated Creditor fails to take any such action, the Lender, as
attorney-in-fact for such Subordinated Creditor, is hereby authorized to do so
in the name of the Subordinated Creditor. The foregoing power of attorney is
coupled with an interest and cannot be revoked.

    6.9.4  In any bankruptcy or other proceeding in which the filing of claims
is required by Applicable Law, each Subordinated Creditor shall file all claims
relating to the Subordinated Debt that the Subordinated Creditor may have
against the obligor thereunder and shall assign to the Agent, for the benefit of
the Lenders, all rights of the relating to the Subordinated Debt thereunder. If
any Subordinated Creditor does not file any such claim, the Agent, as
attorney-in-fact for the Subordinated Creditor, is hereby authorized to do so in
the name of the Subordinated Creditor or, in the Agent's discretion, to assign
the claim to a nominee and to cause proof of claim to be filed in the name of
the Agent or the Agent's nominee. The foregoing power of attorney is coupled
with an interest and cannot be revoked. The Agent or its nominee shall have the
right, in its reasonable discretion, to accept or reject any plan proposed in
such proceeding and to take any other action which a party filing a claim is
entitled to do. In all such cases, whether in administration, bankruptcy or
otherwise, the Person or Persons authorized to pay such claim shall pay to the
Agent for the benefit of the Lenders the amount payable on such claim and, to
the full extent necessary for that purpose, each Subordinated Creditor hereby
assigns to the Agent for the benefit of the Lenders all of the Subordinated
Creditor's rights to any such payments or distributions; provided, however, the
Subordinated Creditor's obligations hereunder shall not be satisfied except to
the extent that the Agent receives cash by reason of any such payment or
distribution.

    Section 6.10.  Remedial Action Regarding Hazardous Materials.  The Borrower
shall promptly take, and shall cause its Subsidiaries promptly to take, any and
all necessary remedial action in connection with the presence, storage, use,
disposal, transportation or release of any Hazardous Materials on, under or
about any Real Property in order to comply with all applicable Environmental
Requirements. In the event that the Borrower or any of its Subsidiaries
undertakes any remedial action with respect to any Hazardous Materials on, under
or about any Real Properties, the Borrower and such Subsidiary shall conduct and
complete such remedial action in compliance with all applicable Environmental
Requirements and in accordance with the policies, orders and directives of all
Governmental Authorities.

47

--------------------------------------------------------------------------------


ARTICLE 7.

NEGATIVE COVENANTS OF THE BORROWER PARTIES


    So long as any portion of the Commitments shall be in effect and until all
Obligations are paid in full:

    Section 7.1.  Unsecured Debt and Claims.  

    7.1.1.  The Borrower Parties shall not, and shall not permit any other
Consolidated Entity to, directly or indirectly, create, incur, assume,
guarantee, or otherwise become or remain liable with respect to, any Unsecured
Debt, except (a) the Obligations, (b) guaranties and deferred purchase
obligations related to Acquisitions and deferred Acquisition costs and
(c) Permitted Subordinated Debentures.

    7.1.2.  The Borrower Parties shall not, and shall not permit any other
Consolidated Entity to, directly or indirectly, create, incur, assume,
guarantee, or otherwise become or remain liable with respect to, any liabilities
or claims (excluding (a) Unsecured Debt, (b) Permitted Subordinated Debentures
and (c) Debt of Wholly-Owned Persons and Unconsolidated Joint Ventures that
constitutes Non-Recourse Debt) if, as a result, the sum of (i) the amount of all
such liabilities and claims of the REIT and the Consolidated Entities, plus the
REIT's pro rata share of all liabilities and claims of the Unconsolidated Joint
Ventures (excluding Non-Recourse Debt), would exceed (ii) the sum of the amount
of all tenant and other receivables and cash and cash equivalents of the REIT
and the Consolidated Entities plus the REIT's pro rata share of tenant and other
receivables and cash and cash equivalents of the Unconsolidated Joint Ventures,
by more than 2.50% of Gross Asset Value. For purposes of this Section, the
REIT's pro rata share of liabilities, claims, receivables, cash or cash
equivalents of any Unconsolidated Joint Venture shall be deemed equal to the
product of (i) the liabilities, claims, receivables, cash or cash equivalents,
as applicable, of such Unconsolidated Joint Venture, multiplied by (ii) the
percentage of the total outstanding Capital Stock of such Person held by the
REIT or any Consolidated Entity, expressed as a decimal.

    Section 7.2.  Investments; Asset Mix.  

    7.2.1.  The REIT shall not at any time make or own any Investment in any
Person, or purchase, lease or own any other asset or property, except in (a) the
Borrower, (b) any Capital Stock of the Consolidated Entities (other than the
Borrower) listed in Schedule 5.4. on the Closing Date, or any Capital Stock of
any Consolidated Entity (including a Bankruptcy Remote Entity) formed or
acquired after the Closing Date and added to Schedule 5.4. in accordance with
Section 10.2.2., provided that such Investment in such formed or acquired
Consolidated Entity shall not exceed one percent (1%) of the Capital Stock of
such Consolidated Entity, and (c) any cash or other property that is being
distributed to the shareholders of the REIT substantially contemporaneous with
the REIT's receipt of such property from the Borrower.

    7.2.2.  The Borrower shall not at any time make or own any Investment in any
Person, or purchase, lease or own any Real Property or other asset, except that
the Borrower may own or lease the following, subject to the limitations set
forth below:

Asset Type

--------------------------------------------------------------------------------

  Limitation on Value for each Asset Type

--------------------------------------------------------------------------------

1.   Wholly-Owned Retail Properties (other than Retail Property Under
Construction)   Unlimited
2.
 
Wholly-Owned Raw Land that is not under development and for which no development
is planned to commence within 12 months after the date on which it was acquired
 
5% of Gross Asset Value

 
 
 
 

48

--------------------------------------------------------------------------------


3.
 
Wholly-Owned Real Property (other than Retail Properties, Retail Properties
Under Construction or Raw Land referred to in clause 2.)
 
5% of Gross Asset Value
4.
 
Wholly-Owned Capital Stock of any corporation (other than any Person (a
"Wholly-Owned Entity") at least 99% of of the the Capital Stock of which is held
of record and beneficially by the Borrower and the balance of the Capital Stock
of which (if any) is held of record and beneficially by the REIT (or any
wholly-owned Subsidiary of the REIT))
 
5% of Gross Asset Value, provided that the Borrower may hold Capital Stock of
corporate Subsidiaries formed to acquire one or more Retail Properties if,
together with any other Capital Stock, holdings in such Capital Stock do not
exceed 30% of Gross Asset Value
5.
 
Wholly-Owned Mortgage Loans; provided that the mortgage or deed of trust
securing any such Mortgage Loan is a first priority mortgage or deed of trust
 
15% of Gross Asset Value
6.
 
Retail Properties of Joint Ventures (other than corporations or Wholly-Owned
Entities (as defined above)) of which the Borrower is a general partner or of
which the Borrower owns more than 50% of the Capital Stock
 
50% of Gross Asset Value
7.
 
Retail Property Under Construction (as measured by Construction-in-Process)
 
10% of Gross Asset Value
8.
 
Permitted Investments
 
Unlimited
9.
 
Capital Stock of Management Companies
 
5% of Gross Asset Value
10.
 
Capital Stock of taxable REIT Subsidiaries
 
Not more than $30,000,000 (based on cost)
11.
 
Other GAV Assets
 
5% of Gross Asset Value

    Notwithstanding the foregoing, Investments and other assets in the foregoing
categories 2 through 11 may not exceed, at any time, 50% of Gross Asset Value.
Without limitation of Section 1.2.3., all values of Investments and other assets
shall be the book values of such Investments and assets, determined in
accordance with GAAP, except as otherwise expressly provided.

49

--------------------------------------------------------------------------------



    Section 7.3.  Financial Covenants.  

    7.3.1.  Minimum Tangible Net Worth.  As of the last day of any Fiscal
Quarter, Tangible Net Worth shall not be less than the sum of (a) $450,000,000,
minus (b) 100% of the cumulative Depreciation and Amortization Expense deducted
in determining Net Income for all fiscal quarters ended or ending after
December 31, 1999, plus (c) 90% of the cumulative net cash proceeds received
from and the value of assets acquired (net of Debt incurred or assumed in
connection therewith) through the issuance of Capital Stock of the REIT or the
Borrower after December 31, 1999. For purposes of clause (c), "net" means net of
underwriters' discounts, commissions and other reasonable out-of-pocket expenses
of issuance actually paid to any Person (other than a Macerich Group Member or
any Affiliate of any Borrower Party).

    7.3.2.  Maximum Total Liabilities to Gross Asset Value.  The ratio of Total
Liabilities to Gross Asset Value (expressed as a percentage) shall not be more
than 65.0% at any time.

    7.3.3.  Minimum Interest Coverage Ratio.  As of the last day of any fiscal
quarter, the Interest Coverage Ratio shall not be less than 1.80.

    7.3.4.  Minimum Fixed Charge Coverage Ratio.  As of the last day of any
fiscal quarter, the Fixed Charge Coverage Ratio shall not be less than 1.60.

    7.3.5.  Minimum Senior Unsecured Interest Expense Coverage Ratio.  As of the
last day of any fiscal quarter, the Senior Unsecured Interest Expense Coverage
Ratio shall not be less than 1.25.

    7.3.6.  Maximum Floating Rate Debt.  The sum of the following shall not
exceed $700,000,000 at any time (without duplication): (a) Floating Rate Debt of
the REIT and the Consolidated Entities, plus (b) the REIT's pro rata share of
all Floating Rate Debt of the Unconsolidated Joint Ventures that does not
otherwise constitute Debt of the REIT or any Consolidated Entity. For purposes
of the foregoing, (i) "Floating Rate Debt" means any Debt interest on which
accrues at a floating rate (including any Fixed Rate), except to the extent
there is then in full force and effect an interest rate swap or "cap" agreement
that does not expire or terminate prior to the maturity date with respect to
such Debt that entitles the obligor under such Debt to payments from the
counterparty equal to, and payable at the same time as, the floating rate
payable on such Debt (or that portion thereof exceeding the "cap"), in return
for payments by the obligor of fixed amounts to such counterparty, and (ii) the
REIT's pro rata share of Floating Rate Debt of any Unconsolidated Joint Venture
shall be deemed equal to the product of (A) the Floating Rate Debt of such
Unconsolidated Joint Venture (other than Debt that is a Contingent Obligation of
any Borrower Party), multiplied by (B) the percentage of the total outstanding
Capital Stock of such Person held by the REIT or any Consolidated Entity,
expressed as a decimal.

    Section 7.4.  Maximum Unsecured Debt.  At no time shall the aggregate
outstanding amount of Unsecured Debt of the REIT and the Consolidated Entities
(other than (i) the Permitted Subordinated Debentures and (ii) the aggregate
amount, not to exceed $25,000,000, of Renovation LC Debt outstanding at such
time and approved by the Agent, at its discretion, for exclusion from Unsecured
Debt for the purposes of this Section 7.4) exceed the lesser of (a) 83.33% of
the aggregate Unencumbered Asset Value and (b) an amount equal to the sum of
(i) 68.97% of the aggregate Unencumbered Asset Value plus (ii) an amount not to
exceed the lesser of (A) $50,000,000 and (B) 25.0% of the aggregate Residual
Value of all Wholly-Owned Retail Properties.

    Section 7.5.  Aggregate Leased Area of Real Properties in Unencumbered
Pool.  As of the last day of any fiscal quarter, the ratio (expressed as a
percentage) of (i) the aggregate M&F Gross Leaseable Area of the Retail
Properties included in the Unencumbered Pool that is subject to a bona fide
lease pursuant to which the contractually agreed rent is being paid by the
tenant thereunder to (ii) the aggregate M&F Gross Leaseable Area of the Retail
Properties included in the Unencumbered Pool shall not be less than 85%;
provided that the M&F Gross Leaseable Area of any Retail Property

50

--------------------------------------------------------------------------------

included in the Unencumbered Pool that constitutes a Retail Property Under
Construction shall be excluded from the calculation provided for in clause (i)
and (ii).

    Section 7.6.  Restriction on Fundamental Changes.  The REIT and the
Consolidated Entities shall not enter into any merger, consolidation or
reorganization or any sale of all or a substantial portion of the assets of the
REIT and the Consolidated Entities, taken as a whole, or liquidate, wind up or
dissolve, except that:

    7.6.1.  as long as no Default or Event of Default shall exist after giving
effect to such merger or consolidation, any Consolidated Entity (other than the
Borrower) may be merged or consolidated with or into the Borrower;

    7.6.2.  any Person may merge or consolidate with and into the Borrower or
any other Consolidated Entity and the Borrower or any other Consolidated Entity
may merge or consolidate with and into any Person, in each case, with the prior
written approval of the Required Lenders.

    Section 7.7.  Transactions with Affiliates.  None of the REIT, the Borrower
and the other Consolidated Entities shall, directly or indirectly, enter into
any transaction (including the purchase, sale, lease, or exchange of any
property or the rendering of any service) (i) in the case of a transaction to
which the REIT is a party, with the Borrower or any Consolidated Entity or
Unconsolidated Joint Venture, and (ii) in the case of any other transaction,
with any Affiliate of the Borrower or of any Consolidated Entity (other than a
transaction with a Consolidated Entity that is not a Bankruptcy Remote Entity),
in each case unless (a) such transaction is not otherwise prohibited by this
Agreement, (b) such transaction is in the ordinary course of business and
(c) such transaction is on fair and reasonable terms no less favorable to the
Borrower, Consolidated Entity or Unconsolidated Joint Venture party thereto, as
the case may be, than those terms which might be obtained at the time in a
comparable arm's length transaction with a Person who is not the REIT or such an
Affiliate or, if such transaction is not one which by its nature could be
obtained from such other Person, is on fair and reasonable terms and was
negotiated in good faith, provided that this Section 7.7. shall not restrict
(a) dividends, distributions and other payments and transfers on account of any
shares of Capital Stock of any Consolidated Entity, provided that such
dividends, distributions or other payments are not otherwise prohibited by the
terms of this Agreement or would result in a Default or an Event of Default, and
(b) transactions between any Unconsolidated Joint Venture that is not controlled
by the REIT or by any Consolidated Entity and any Affiliate of such
Unconsolidated Joint Venture that is not also an Affiliate of the REIT or of any
Consolidated Entity.

    Section 7.8.  Restricted Payments.  The Borrower shall not, and shall not
permit the REIT or any Subsidiary to, directly or indirectly, declare, pay or
make, or agree to declare, pay or make, any Restricted Payment, except:

    7.8.1.  dividends, distributions or payments (a) by the Borrower to the REIT
(to the extent used by the REIT for the payment of dividends permissible under
Section 7.8.2. or 7.8.3.), or (b) by any Subsidiary to the Borrower or to a
Guarantor;

    7.8.2.  if no Default or Event of Default shall then exist or result from
such Restricted Payment, the REIT, the Borrower and any Subsidiary may pay or
make Restricted Payments so long as the aggregate amount of all Restricted
Payments pursuant to this Section 7.8.2. paid during the four Fiscal Quarters
immediately preceding the Fiscal Quarter in which such Restricted Payment is
proposed to be made (treated as a single accounting period), together with the
Restricted Payment proposed to be made, does not exceed 95% of the aggregate
amount of Funds From Operations for such period of four Fiscal Quarters,
provided, however, that notwithstanding the foregoing, the Borrower may acquire
Capital Stock of the REIT in an aggregate amount not to exceed $75,000,000, so
long as no Default or Event of Default shall then exist or result from such
acquisition;

51

--------------------------------------------------------------------------------

    7.8.3.  if a Default or Event of Default (other than a Default or Event of
Default under Section 8.1.1.) shall then exist or result from such Restricted
Payment, the REIT may pay or make Restricted Payments only in the amount
necessary to enable the REIT to meet the requirements for taxation as a real
estate investment trust under the Code, but in any event not in excess of 95% of
the aggregate amount of Funds From Operations for the four Fiscal Quarters
immediately preceding the Fiscal Quarter in which such Restricted Payment is
proposed to be made (treated as a single accounting period)..

    Section 7.9.  ERISA.  No Borrower Party shall, and no Borrower Party shall
permit any current ERISA Affiliate to:

    7.9.1.  engage in any Prohibited Transaction or engage in any conduct or
commit any act or suffer to exist any condition that could give rise to any
Material excise tax, penalty, interest or liability under Sections 4971, 4972,
4975, 4976, 4977, 4979, 4980 or 4980B of the Code or Sections 502(c) or
502(i) of ERISA;

    7.9.2.  permit the benefit liabilities (whether or not vested) under all
Plans (excluding all Plans with assets greater than or equal to liabilities
(whether or not vested)) to exceed the current value of the assets of such Plans
allocable to such benefits by more than $500,000;

    7.9.3.  adopt or contribute to any Plan that is a Defined Benefit Plan;

    7.9.4.  create or suffer to exist any liability with respect to Plans that
are welfare plans within the meaning of Section 3(1) of ERISA if, after
immediately giving effect to such liability, the aggregate annualized cost with
respect to such Plans for post retirement benefits for any fiscal year would
exceed $500,000; or

    7.9.5.  Allow any investment in any Borrower Party by benefit plan investors
to become significant within the meaning of Department of Labor Regulation
Section 2510.3-101(f).

    Section 7.10.  Amendments of Charter and Bylaws.  No Borrower Party will
make any amendment of its charter, bylaws, partnership agreement or other
organizational document, as the case may be, if such amendment could have a
Material Adverse Effect or could otherwise be materially disadvantageous to the
Lender Parties without the prior written approval of the Required Lenders.

    Section 7.11.  Payments with Respect to Permitted Subordinated
Debentures.  The REIT will not make any payment of principal (including
redemption price) of or premium, if any, or interest on, or additional amounts
or purchase price payable with respect to the Permitted Subordinated Debentures
(including any amounts payable upon repurchase at the election of the holders of
such Permitted Subordinated Debentures upon the occurrence of a Designated
Event, as such term is defined in the Offering Circular for such Permitted
Subordinated Debentures), unless (i) no Default or Event of Default under
Section 8.1.1. or 8.1.7. and (ii) no other Event of Default, then exists or
would exist giving effect to such payment on a pro forma basis.

    Section 7.12.  Acquisitions of Real Properties.  Neither the Borrower nor
any Consolidated Entity shall make any Acquisition, the gross purchase price of
which exceeds 25% of the Gross Asset Value immediately prior to such
Acquisition, without the prior written approval of the Required Lenders.


ARTICLE 8.

EVENTS OF DEFAULT


    Section 8.1.  Events of Default.  The occurrence of any one or more of the
following events, acts or occurrences shall constitute an event of default (an
"Event of Default"):

    8.1.1.  Failure to Make Payments.  The Borrower (i) shall fail to pay when
due any principal (whether at stated maturity, upon acceleration, upon required
prepayment or otherwise) of any

52

--------------------------------------------------------------------------------

Advance or (ii) shall fail to pay interest on any Advance or any other amount
payable under the Loan Documents within three Business Days of the date when
due; or

    8.1.2.  Default in Other Debt.  The REIT or any Consolidated Entity shall
(a) default in the payment (whether at stated maturity, upon acceleration, upon
required prepayment or otherwise), beyond any period of grace provided therefor,
of any principal of or interest on any Non-Recourse Secured Debt with a
principal amount in excess of $40,000,000 or any other Debt with a principal
amount in excess of $1,000,000 or (b) be in default, breach or violation, beyond
any period of grace or notice provided therefor, of any other agreement,
covenant, representation, warranty or obligation under any Non-Recourse Secured
Debt with a principal amount in excess of $40,000,000 or any other Debt with a
principal amount in excess of $1,000,000 and as a result of such default, breach
or violation the holder or holders of such Debt (or a Person on behalf of such
holder or holders) shall cause such Debt to become or be declared due and
payable prior to its stated maturity, provided that the foregoing shall not
apply to Non-Recourse Debt of Unconsolidated Joint Ventures; or

    8.1.3.  Breach of Certain Nonfinancial Covenants.  The Borrower shall fail
to perform, comply with or observe any agreement, covenant or obligation under
Section 2.3., 6.1.4., 6.3. (insofar as such Section requires the preservation of
the corporate existence of any Borrower Party), 6.8., 6.9., 7.6., 7.7., 7.8.,
7.10., 7.11. or 7.12.; or

    8.1.4.  Breach of Certain Financial Covenants.  The Borrower shall fail to
comply with or observe any agreement, covenant or obligation under Section 7.1.,
7.2., 7.3., 7.4. or 7.5. and such failure shall not have been remedied within
30 days after written notice thereof from the Agent or any Lender; or

    8.1.5.  Breach of Warranty.  Any representation or warranty or certification
made or furnished by any Borrower Party under this Agreement or the other Loan
Documents or any agreement, instrument or document contemplated hereby and
thereby shall prove to have been false or incorrect in any material respect when
made (or deemed made); or

    8.1.6.  Other Defaults Under Agreement and Other Loan Documents.  Any
Borrower Party shall fail to perform, comply with or observe any agreement,
covenant or obligation to be performed, observed or complied with by it under
this Agreement (other than those provisions referred to in Section 8.1.3. or
8.1.4. above) or under the other Loan Documents (other than a Letter of Credit
Agreement) and such failure shall not have been remedied within 60 days after
written notice thereof from the Agent or any Lender, or there shall occur any
"Event of Default" (as defined in the Letter of Credit Agreement); or

    8.1.7.  Involuntary Bankruptcy; Appointment of Receiver, Etc.  There shall
be commenced against any Borrower Party or any Consolidated Entity an
involuntary case seeking the liquidation or reorganization of any such Borrower
Party or Consolidated Entity under Chapter 7 or Chapter 11, respectively, of the
Bankruptcy Code or any similar proceeding under any other Applicable Law or an
involuntary case or proceeding seeking the appointment of a receiver,
liquidator, sequestrator, custodian, trustee or other officer having similar
powers of any such Borrower Party or Consolidated Entity or to take possession
of all or a substantial portion of its property or to operate all or a
substantial portion of its business, and any of the following events occur:
(i) any such Borrower Party or Consolidated Entity consents to the institution
of the involuntary case or proceeding; (ii) the petition commencing the
involuntary case or proceeding is not timely controverted; (iii) the petition
commencing the involuntary case or proceeding remains undismissed and unstayed
for a period of 60 days (provided, however, that, during the pendency of such
period, the Lenders shall be relieved of the Commitments); or (iv) an order for
relief shall have been issued or entered therein; or

    8.1.8.  Voluntary Bankruptcy; Appointment of Receiver, Etc.  Any Borrower
Party or any Consolidated Entity shall institute a voluntary case seeking
liquidation or reorganization under Chapter 7 or Chapter 11, respectively, of
the Bankruptcy Code or any similar proceeding under any other

53

--------------------------------------------------------------------------------

Applicable Law, or shall consent thereto; or shall consent to the conversion of
an involuntary case to a voluntary case; or shall file a petition, answer a
complaint or otherwise institute any proceeding seeking, or shall consent or
acquiesce to the appointment of, a receiver, liquidator, sequestrator,
custodian, trustee or other officer with similar powers of it or to take
possession of all or a substantial portion of its property or to operate all or
a substantial portion of its business; or shall make a general assignment for
the benefit of creditors; or shall generally not pay its debts as they become
due; or the Board of Directors (or respective governing body) of any Borrower
Party or Consolidated Entity (or any committee thereof) adopts any resolution or
otherwise authorizes action to approve any of the foregoing; or

    8.1.9.  Judgments and Attachments.  Any Borrower Party or any Consolidated
Entity shall suffer any money judgments, writs or warrants of attachment or
similar processes which individually or in the aggregate involve an amount or
value in excess of $1,000,000 and such judgments, writs, warrants or other
orders shall continue unsatisfied and unstayed for a period of 10 days unless
the amount of such judgments, writs, warrants or attachments are fully covered
by insurance (other than deductibles substantially the same as those in effect
on the Closing Date and provided that any deductible in excess of $100,000 is
supported by a bond or letter of credit in at least the amount by which such
deductible exceeds $100,000) and the insurer has in writing accepted liability
therefor; or a judgment creditor shall obtain possession of any material portion
of the assets of the REIT or any Consolidated Entity by any means, including,
without limitation, levy, distraint, replevin or self-help; or

    8.1.10.  ERISA Liabilities.  Any violation of Section 7.9.3. or 7.9.5. shall
occur; or

    8.1.11.  Change of Control or Management.  Any of the following events
occurs: (i) the Principal Investors no longer control, directly or indirectly,
at least 5% of the Capital Stock of the Borrower (which percentage shall be
subject to adjustment to give effect to any dilution of such holdings by virtue
of the issuance of any Capital Stock of the Borrower or the REIT after the
Closing Date) or (ii) Arthur Coppola is no longer a Senior Officer, or both of
Edward Coppola and Thomas E. O'Hern are no longer Senior Officers, of the REIT
and the Borrower, provided that in the event of the death, incapacitation,
retirement or dismissal of Arthur Coppola, Edward Coppola or Thomas E. O'Hern,
such event shall not constitute an Event of Default under this Section 8.1.11.
unless the REIT and the Borrower have not replaced such officer or officers with
an officer or officers satisfactory to the Required Lenders within 180 days
after such occurrence; or

    8.1.12.  General Partner.  The REIT shall cease to be the general partner of
the Borrower; or

    8.1.13.  Invalidity of Guaranty or Subordination.  The Guaranty or the
subordination provisions of Section 6.9. shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or any Guarantor
or Subordinated Creditor shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder; or

    8.1.14.  Change of Tax Status.  

    8.1.14.1.  The REIT shall either determine in good faith or receive written
notice from the relevant taxing authority that the REIT does not conform or no
longer conforms to the requirements for qualification as a real estate
investment trust under the Code (except as a result of the enactment of any
Applicable Law with which the REIT cannot or has determined in good faith not to
comply); or

    8.1.14.2.  The Borrower or any Guarantor shall either determine in good
faith or receive written notice from the relevant taxing authority that the
Borrower or any Guarantor does not conform or no longer conforms to the
requirements for qualification as a partnership under the Code.

54

--------------------------------------------------------------------------------

    Section 8.2.  Remedies.  Upon the occurrence of an Event of Default:

    8.2.1.  If an Event of Default occurs under Section 8.1.7. or 8.1.8., then
the Commitments shall automatically and immediately terminate, and the
obligation of the Lenders to make any Advances and of the Agent Bank to issue
any Letter of Credit hereunder shall cease, and the unpaid principal amount of
and any accrued interest on all Advances shall automatically become immediately
due and payable, without presentment, demand, protest, notice or other
requirements of any kind, all of which are hereby expressly waived by the
Borrower.

    8.2.2.  If an Event of Default occurs under Section 8.1. hereof, other than
under Section 8.1.7. or 8.1.8., (a) the Agent shall, at the request of the
Required Lenders, by written notice to the Borrower, declare that the
Commitments shall be terminated on the date that is 60 days after the date of
such notice or on such earlier date as may be determined by the Required
Lenders, whereupon the obligation of the Lenders to make any Advance and of the
Agent Bank to issue any Letter of Credit hereunder shall cease on such day,
and/or (b) the Agent shall, at the request of the Required Lenders, by written
notice to the Borrower, declare the unpaid principal amount of all Advances
together with any and all accrued interest thereon to be, and the same shall
become, due and payable on the date that is 60 days after the date of such
notice or on such earlier date as may be determined by the Required Lenders,
without presentment, demand, protest, any additional notice whatsoever or other
requirements of any kind, all of which are hereby expressly waived by the
Borrower.

    Section 8.3.  Rescission.  At any time after the Advances shall have been
declared due and payable pursuant to Section 8.2.2. or a demand shall have been
made pursuant to Section 8.4, the Required Lenders, by written notice by the
Agent to the Borrower, may rescind and annul any such declaration or demand and
its consequences, provided the Required Lenders hold 662/3% of the outstanding
Advances. No rescission and annulment under this Section 8.3. will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

    Section 8.4.  Actions in Respect of Letters of Credit.  

    8.4.1.  Letter of Credit Collateral Account.  If, at any time and from time
to time, any Letter of Credit shall have been issued hereunder and an Event of
Default shall have occurred and be continuing, then, upon the occurrence and
during the continuation thereof, the Agent shall at the request of the Required
Lenders, whether in addition to the taking by the Agent of any of the actions
described in this Article 8 or otherwise, make a demand upon the Borrower to,
and forthwith upon such demand (but in any event within ten days after such
demand) the Borrower shall, (i) pay to the Agent, on behalf of the Lender
Parties, in same day funds at the Agent's office designated in such demand, for
deposit in a special interest-bearing cash collateral account (the "Letter of
Credit Collateral Account") to be maintained in the name of "The Macerich
Partnership, L.P., who executed a Security Agreement Rights to Payment in favor
of Wells Fargo Bank, National Association, as Agent for the Lender Parties" and
under the Agent's sole dominion and control at such place as shall be designated
by the Agent, an amount equal to the amount of the Letter of Credit Liability
under the Letters of Credit, and (ii) execute and deliver to the Agent all such
documents, instruments and/or certificates as the Agent shall reasonably request
in order to perfect, and maintain a perfected security interest in, the Letter
of Credit Collateral (including, without limitation, a Security Agreement Rights
to Payment, Uniform Commercial Code financing statements and any notice required
to perfect the Agent's security interest in the Letter of Credit). The Borrower
authorizes and empowers the Agent, as its attorney-in-fact, and as its agent,
irrevocably, with full power of substitution for it and in its name, following
the occurrence of an Event of Default, to give any authorization, to furnish any
information, to make any demands, to execute and/or deliver any documents,
instruments and/or certificates (including, without limitation, a Security
Agreement Rights to Payment, Uniform Commercial Code financing statements and
notices required to perfect the Agent's security interest in the Letter of
Credit Collateral) and to take any and all other action on behalf of and in the
name of the Borrower which in

55

--------------------------------------------------------------------------------

the opinion of the Agent may be necessary or appropriate to be given, furnished,
made, exercised or taken to perfect or maintain the perfection of the Agent's
security interest in the Letter of Credit Collateral. This power-of-attorney is
irrevocable and coupled with an interest, and any similar or dissimilar powers
heretofore given by the Borrower in respect of the Letter of Credit Collateral
to any other Person are hereby revoked.

    8.4.2.  Pledge of Letter of Credit Collateral.  The Borrower hereby pledges,
assigns and grants to the Agent, as collateral agent for its benefit and the
ratable benefit of the other Lender Parties a lien on and a security interest
in, the following collateral (the "Letter of Credit Collateral"):

    8.4.2.1.  the Letter of Credit Collateral Account, all cash deposited
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Letter of Credit Collateral Account;

    8.4.2.1.  all notes, certificates of deposit and other instruments from time
to time hereafter delivered to or otherwise possessed by the Agent for or on
behalf of the Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral;

    8.4.2.1.  all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the then Existing Letters of Credit Collateral; and

    8.4.2.1.  to the extent not covered by the above clauses, all proceeds of
any or all of the foregoing Letter of Credit Collateral.

    The lien and security interest granted hereby secures the payment of all
Obligations of the Borrower now or hereafter existing hereunder and under any
Loan Documents.

    8.4.3.  Application of Funds in Letter of Credit Collateral Account.  The
Borrower hereby authorizes the Agent for the ratable benefit of the Lenders to
apply, from time to time after funds are deposited in the Letter of Credit
Collateral Account, funds then held in the Letter of Credit Collateral Account
to the payment of any amounts, in such order as the Agent may elect, as shall
have become due and payable by the Borrower to the Lender Parties in respect of
the Letters of Credit.

    8.4.4.  Limitation on the Borrower's Rights.  Neither the Borrower nor any
Person claiming or acting on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Letter of Credit Collateral
Account, except as provided in Section 8.4.8 hereof.

    8.4.5.  Negative Covenants.  The Borrower agrees that it will not (i) sell
or otherwise dispose of any interest in the Letter of Credit Collateral or
(ii) create or permit to exist any lien, security interest or other charge or
encumbrance upon or with respect to any of the Letter of Credit Collateral,
except for the security interest created by this Section 8.4.

    8.4.6.  Rights of Agent on Event of Default.  If any Event of Default shall
have occurred and be continuing:

    8.4.6.1.  The Agent may, in its sole discretion, without notice to the
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of first, (x) amounts previously
drawn on any Letter of Credit that have not been reimbursed by the Borrower and
(y) any Letter of Credit Liability that is then due and payable, and second, any
other unpaid Obligations then due and payable against the Letter of Credit
Collateral Account or any part thereof, in accordance with Section 2.10.5. The
rights of the Agent under this Section 8.4 are in addition to any rights and
remedies which any Lender may have.

    8.4.6.2.  The Agent may also exercise, in its sole discretion, in respect of
the Letter of Credit Collateral Account, in addition to the other rights and
remedies provided herein or otherwise available to it, all the rights and
remedies of a secured party upon default under the Uniform Commercial Code in
effect in the State of California at that time.

56

--------------------------------------------------------------------------------



    8.4.7.  Standard of Care.  The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Letter of Credit
Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Agent accords its own property, it being
understood that, assuming such treatment, the Agent shall not have any
responsibility or liability with respect thereto.

    8.4.8.  Cure.  At such time as all Events of Default have been cured or
waived in writing, all amounts remaining in the Letter of Credit Collateral
Account shall be promptly returned to the Borrower. Absent such cure or written
waiver, any surplus of the funds held in the Letter of Credit Collateral Account
and remaining after payment in full of all of the Obligations of the Borrower
hereunder and under any other Loan Document after the Maturity Date shall be
paid to the Borrower or to whomsoever may be lawfully entitled to receive such
surplus.


ARTICLE 9.

THE AGENT AND THE LENDERS


    Section 9.1.  Authorization and Action.  

    9.1.1.  Each Lender hereby irrevocably appoints and authorizes the Agent
Bank to act as its agent hereunder and under the other Loan Documents, to
execute and deliver or accept, on its behalf, the other Loan Documents and any
other documents, instruments and agreements related thereto or hereto to take
such action on its behalf under the provisions hereof and thereof and to
exercise such rights, remedies, powers and privileges hereunder and thereunder
as are delegated to the Agent by the terms hereof and thereof, together with
such rights, remedies, powers and privileges as are reasonably incidental
thereto.

    9.1.2.  Except for any matters expressly subject to the consent or approval
of the Agent under the Loan Documents, the Agent shall not, without the prior
approval of the Required Lenders (or, as provided in Section 10.2., all of the
Lenders), waive any default or otherwise amend this Agreement or any other Loan
Documents. The Agent will, to the extent practicable under the circumstances,
consult with the other Lender Parties prior to taking action on their behalf
under the Loan Documents and in acting as their Agent thereunder. The Agent will
not take any action contrary to the written direction of Required Lenders, will
take any lawful action not contrary to the provisions of the Loan Documents
prescribed in written instructions of the Required Lenders (or, as provided in
Section 10.2., all the Lenders) and, as to any matters not expressly provided
for by the Loan Documents (including enforcement or collection), may decline to
take any action, except upon the written instructions of the Required Lenders
(or, as provided in Section 10.2., all the Lenders). If such instructions are
requested reasonably promptly, the Agent shall be absolutely entitled to refrain
from taking any action and shall not have any liability to any Borrower Party or
any Lender for refraining from taking any action until it shall have received
such instructions; provided, however, that the Agent shall in no event be
required to take or refrain from taking any action that would, in the Agent's
opinion, be inconsistent with the Agent's practice in similar situations when
acting solely for its own account or be contrary to the provisions of any Loan
Document or Applicable Law.

    9.1.3.  The Agent shall not have any duties or responsibilities except those
expressly set forth in the Loan Documents. The Agent shall not be required to
exercise any right, power, remedy or privilege granted to it in any Loan
Document, to ascertain or inquire whether any Default or Event of Default has
occurred and is continuing, or to inspect the property (including the books and
records) of any Borrower Party or to take any other affirmative action, except
as provided in Sections 8.2. and 8.4, or unless requested or directed to do so
in accordance with the provisions of Section 9.1.2.

    9.1.4.  The duties of the Agent shall be mechanical and administrative in
nature. The Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any other Lender Party.

57

--------------------------------------------------------------------------------

Except for notices, reports and other documents and information expressly
required to be furnished by the Agent for the Lender Parties hereunder, the
Agent shall not have any duty or responsibility to provide any Lender Party with
any credit or other information concerning the affairs, financial condition or
business of any Borrower Party that may come into the possession of the Agent or
any of its Affiliates.

    Section 9.2.  Exculpation; Agent's Reliance; Etc.  Neither the Agent nor any
of its directors, officers, agents, attorneys or employees shall be liable to
any Borrower Party or any other Lender Party for any action taken or omitted to
be taken by it or them under or in connection with any Loan Document (a) with
the consent or at the request of the Required Lenders (or, as provided in
Section 10.2., all the Lenders), or (b) in any other circumstances, except for
its or their own gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction. The Agent makes no warranty or
representation to any other Lender Party and shall not be responsible to any
other Lender Party for any recitals, statements, warranties or representations
made in, or in connection with, any Loan Document or for the execution,
effectiveness, genuineness, validity, enforceability, collectibility, or
sufficiency of any Loan Document or any financial information, opinions of
counsel or other documents executed and delivered pursuant thereto, or for the
financial condition of any Borrower Party. The Agent shall not be responsible to
any Lender for the satisfaction of any condition specified in Article 4., except
receipt of items required to be delivered to the Agent. The Agent may treat the
payee of any Note as the holder thereof until the Agent receives the related
Assignment and Acceptance signed by such holder and the assignee and in form
satisfactory to the Agent. The Agent shall be entitled to rely upon any notice,
certificate or other writing believed by the Agent to be genuine and correct and
to have been signed or sent by the proper Person or Persons. The Agent shall be
entitled to consult with legal counsel, independent public accountants and other
experts selected by the Agent and to act in reliance upon the advice of such
counsel and other experts concerning its actions and duties hereunder.

    Section 9.3.  Agent and Affiliates.  In its capacity as a Lender and issuer
of Letters of Credit, the Agent Bank shall have the same rights, powers and
obligations under this Agreement and the other Loan Documents as any other
Lender and may exercise or refrain from exercising the same as though it were
not the Agent or such issuer, including the right to give or deny consent to any
action requiring consent or direction of the Required Lenders or all the
Lenders. The Agent Bank and its Affiliates may accept deposits from, lend money
to, act as trustee under indentures of, and generally engage in any kind of
business with, any Borrower Party, any Subsidiary of a Borrower Party and any
Affiliate of any Borrower Party, all as if the Agent were not the Agent and
without any duty to account therefor to the Lenders. The Agent Bank shall be
entitled to receive from the Borrower its fees or portions thereof in connection
with this transaction without any liability to account therefor to any other
Lender, except as the Agent Bank may have expressly agreed.

    Section 9.4.  Lender Credit Decision.  Each Lender Party acknowledges that
it has, independently and without reliance upon the Agent or any other Lender
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender Party also acknowledges that it will, independently and without reliance
upon the Agent or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents.

    Section 9.5.  Indemnification.  The Agent shall in no event be required to
take any action under the Loan Documents or in relation thereto unless it shall
first be indemnified to its satisfaction by the other Lender Parties against any
and all liability and expense that it may incur by reason of taking any such
action. Each Lender agrees to indemnify and hold the Agent harmless (to the
extent not promptly paid or reimbursed by the Borrower), ratably according to
their respective Commitments, from and against any and all (a) costs, expenses
and other amounts incurred by the Agent otherwise payable by

58

--------------------------------------------------------------------------------

the Borrower pursuant to Section 10.1. and (b) Indemnified Liabilities that may
be imposed on, incurred by, or asserted against the Agent, except to the extent
they are finally adjudged by a court of competent jurisdiction to have directly
resulted from the gross negligence or willful misconduct of the Agent. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
outside counsel fees) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, the Loan Documents, to
the extent that the Agent is not promptly reimbursed for such expenses by the
Borrower.

    Section 9.6.  Successor Agent.  The Agent may resign at any time as Agent
under the Loan Documents by giving not less than 30-days' written notice thereof
to the Lenders and the Borrower and the Agent may be removed at any time with
cause by written action of all Lenders (other than the Agent) delivered to the
Agent. Upon any such resignation or removal, the Required Lenders shall have the
right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent's notice of resignation or the removal
of the Agent, then the retiring or removed Agent may, on behalf of the other
Lender Parties, appoint a successor Agent, which shall be a financial
institution having a combined capital and surplus of at least $100,000,000, or a
branch or agency of such a financial institution, organized or licensed to do
business under the laws of the United States of America or any State thereof,
and which shall have a minimum rating of "Baa-2" by Moody's and a minimum
long-term debt rating of "BBB" by S&P. Upon the acceptance of any appointment as
the Agent by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged of its duties and
obligations under the Loan Documents. Upon any retiring Agent's resignation or
removal, the provisions of this Article 9. (as well as other expense
reimbursement, indemnification and exculpatory provisions in the other Loan
Documents) shall continue in effect for its benefit as to any actions taken or
omitted by it while it was Agent.

    Section 9.7.  Excess Payments.  If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Obligations in excess of its pro rata share of
payments and other recoveries on account of such Obligations obtained by all
Lenders, such Lender shall purchase from the other Lenders such participations
in such Obligations held by them as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery ratably with each of the
other Lenders; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to such Lender
to the extent of such recovery, but without interest. The Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
Section 9.7. may, to the fullest extent permitted by Applicable Law, exercise
all of its rights of payment (including setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

    Section 9.8.  Lender Parties.  The provisions of this Article 9. are solely
for the benefit of the Agent and the other Lender Parties, and the Borrower
shall not have any rights to rely on or enforce any of the provisions hereof
(except that the provisions of Sections 9.6. are also for the benefit of the
Borrower). In performing its functions and duties under the Loan Documents, the
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation toward or relationship of agency or
trust with or for the Borrower.

    Section 9.9.  Default By The Borrower; Acceleration.  The Agent will send to
each Lender copies of any notices of a Default or an Event of Default sent by
the Agent to the Borrower under the terms of the Loan Documents concurrently
with sending the same to the Borrower. In the event of any Default or Event of
Default of which the Agent has actual knowledge, the Agent shall (as soon as is
practicable

59

--------------------------------------------------------------------------------

under the circumstances) consult with the Lenders in an effort to determine a
mutually acceptable course of action with respect to the Default or Event of
Default. The Agent may deliver to the Lenders a written recommendation of a
course of action (the "recommended course of action"), in which case each Lender
shall either approve such action in writing or object in writing to such action
within thirty (30) days (or such lesser period as specified in the notice from
the Agent) following such notice. Failure to deliver a written objection within
thirty (30) days (or such lesser period which will not be less than five
(5) business days) will be deemed to constitute an approval. The Agent may take
the recommended course of action if consented or approved as provided above by
the Required Lenders (or, as provided in Section 10.2., all Lenders), provided
that no rights shall be released without the consent of all Lenders. In
furtherance of the foregoing, and notwithstanding anything herein to the
contrary, each Lender hereby appoints and constitutes the Agent its agent with
full power and authority to exercise in the name of, and on behalf of each
Lender, any and all rights and remedies which each Lender may have with respect
to, and to the extent necessary under Applicable Law for, the enforcement of the
Loan Documents, or which the Agent may have as a matter of law. It is understood
and agreed that in the event the Agent determines it is necessary to engage
counsel for the Lenders from and after the occurrence of an Event of Default,
said counsel shall be selected by the Agent and written notice of the same shall
be delivered to the Lenders.

    Section 9.10.  Payments; Availability of Funds; Certain Notices.  

    9.10.1.  If the Agent shall fail to deliver to any other Lender Party its
share of any payment received from the Borrower as and when required by
Section 2.9., the Agent shall pay to such Lender its share of such payment
together with interest on such amount at the Federal Funds Rate, for each day
from the date such amount was required to be paid to such Lender until the date
the Agent pays such amount to such Lender, calculated as set forth in
Section 2.4.4.

    9.10.2.  Unless (a) the Agent shall have been notified by a Lender prior to
the date upon which an Advance is to be made pursuant to Section 2.1. or (b) the
Agent shall have been notified by the Borrower prior to the date on which the
Borrower is required to make any payment hereunder, that such Lender or the
Borrower, as the case may be (the "Obligated Party"), does not intend to make
available to the Agent the Obligated Party's portion of such Advance or such
payment, the Agent may assume that the Obligated Party will make such amount
available to the Agent on such date and the Agent may, in reliance upon such
assumption (but shall not be required to), make available to the Borrower (in
the case of an Advance) or the Lenders (in the case of a payment by the
Borrower) a corresponding amount. If such corresponding amount is not in fact
made available to the Agent by the Obligated Party, the Agent shall be entitled
to recover such amount on demand from the Obligated Party (or, in the case of an
Advance, if the Lender that is the Obligated Party fails to pay such amount
forthwith upon such demand, from the Borrower). Such amount shall be payable
together with interest thereon from the day on which such corresponding amount
was made available by the Agent to the Lender or the Borrower, as applicable, to
the date of payment by the Obligated Party (or the Borrower, as applicable), at
a rate of interest equal to (i) in the case of any payment by any other Lender
Party, the Federal Funds Rate, and (ii) in the case of any payment by the
Borrower, the interest rate applicable to the Advance. In addition, no Lender
that fails to make any such payment or otherwise fails to perform any of its
obligations hereunder within the time frame specified for payment or performance
or, if no time frame is specified, if such failure continues for five Business
Days after notice from the Agent (each a "Defaulting Lender") shall have the
right to vote on, or be considered to be a "Lender" with respect to, any matter
for which a vote of the Required Lenders or all or any Lenders is required or
may be taken under this Agreement during any period commencing on the date upon
which such Lender Party is required to make such payment or render such
performance through the date upon which such payment, together with the interest
thereon at the Federal Funds Rate, is made or such performance is rendered.
Furthermore, (a) until such time as a Defaulting Lender has funded its pro rata
share of a Borrowing or a participation in a Letter of Credit, or until all
other

60

--------------------------------------------------------------------------------

Lender Parties have received payment in full (whether by repayment or
prepayment) of all their Advances included in such Borrowing or used to fund
such participation, and all interest and Fees due in respect thereof
(collectively, the "Senior Obligations"), (i) all of the Obligations (including
principal, interest and Fees) owing to such Defaulting Lender hereunder shall be
subordinated in right of payment to the prior payment in full of all Senior
Obligations, and (ii) all amounts paid by any Borrower Party or otherwise due to
be applied to the Obligations owing to the Defaulting Lender pursuant to the
terms hereof if due with respect to Advances, shall be distributed by the Agent
to the other Lender Parties in accordance with their respective pro rata shares
(recalculated for purposes hereof to exclude the Defaulting Lender's
Commitment), until all Senior Obligations have been paid in full. This provision
governs only the relationship among the Agent, each Defaulting Lender, and the
other Lender Parties; nothing hereunder shall limit the obligation of any
Borrower Party to repay all Advances and other Obligations in accordance with
the terms of this Agreement and the other Loan Documents. The Agent shall be
entitled to (1) withhold or set off and to apply to the payment of the defaulted
amount and any related interest any amounts to paid to such Defaulting Lender
under this Agreement and (2) bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. The provisions of this section shall apply and be
effective regardless of whether an Event of Default occurs and is then
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary, (ii) any instruction of any Borrower Party as to its desired
application of payments or (iii) the suspension of such Defaulting Lender's
right to vote on matters which are subject to the consent or approval of
Required Lenders or all or any Lenders. In addition, the Defaulting Lender shall
indemnify, defend and hold the Agent and each of the other Lender Parties
harmless from and against any and all liabilities, cost and expenses, plus
interest thereon at the Post-Default Rate, which they may sustain or incur by
reason of or as a direct consequence of the Defaulting Lender's failure or
refusal to abide by its obligations under this Agreement.

    9.10.3.  The Agent shall promptly notify the Lenders by telex or telecopy
(or telephone, in the case of notice contemplated by Section 2.4.) of each
interest period chosen by the Borrower, the LIBO Rate for each interest period
(and the relevant interest rate), the date of any expected payment and all other
material notices transmitted by the Borrower.

    Section 9.11.  Obligations of Lender Parties Several; Enforcement by the
Agent.  

    9.11.1.  Each Lender Party's obligations hereunder are several, and not
joint or joint and several. The failure of any Lender Party to make any Advance
or otherwise to perform its obligations hereunder will not increase the
obligations of any other Lender Party. Notwithstanding the foregoing, any Lender
may assume, but shall have no obligation to any Person to assume, any
non-performing Lender's obligation to make an Advance. Nothing contained in this
Agreement and no action taken by the Agent or any other Lender Party pursuant to
this Agreement shall be deemed to constitute the Agent and any other Lender
Party to be a partnership, an association, a joint venture or any other kind of
entity.

    9.11.2.  Each Lender agrees that, except with the prior written consent of
the Agent, no Lender Party shall have any right individually to enforce any Loan
Document or any provision thereof, or make demand thereunder, it being agreed
that such rights and remedies may only be exercised by the Agent for the ratable
benefit of the Lenders upon the terms of this Agreement.

    Section 9.12.  Reply of Lenders.  Each Lender shall promptly reply to any
communication from the Agent to the Lenders requesting the Lenders'
determination, consent, approval or disapproval under this Agreement, but in any
event no later than ten Business Days (or such other period as may be required
under this Agreement to respond) after receipt of the request therefor by the
Agent for those matters requiring the consent of the Lenders. Except as
otherwise provided in this Agreement, including Section 9.9., if any Lender
fails to reply within the applicable time periods, such Lender shall

61

--------------------------------------------------------------------------------

be deemed to have given its consent or approval to the action or actions
recommended by the Agent with respect to the matter for which the Agent
requested such Lender's determination, consent, approval or disapproval.


ARTICLE 10.

MISCELLANEOUS


    Section 10.1.  Expenses; Indemnity.  The Borrower shall pay on demand:

    10.1.1.  any and all reasonable attorneys' fees and disbursements (including
allocated costs of in-house counsel) and out-of-pocket cost and expenses
incurred by the Agent in connection with the development, drafting and
negotiation of this Agreement and the other Loan Documents, the administration
hereof and thereof (including any amendments), the closing of the transactions
contemplated thereby and the syndication of the credit facilities hereunder; and

    10.1.2.  all costs and expenses (including fees and disbursements of
in-house and other attorneys, appraisers and consultants) of the Lender Parties
in any workout, restructuring or similar arrangements or, after a Default, in
connection with the protection, preservation, exercise or enforcement of any of
the terms of the Loan Documents or in connection with any foreclosure,
collection or bankruptcy proceedings.

    10.1.3.  The Borrower shall indemnify, defend and hold harmless each Lender
Party and the officers, directors, employees, agents, attorneys, affiliates,
successors and assigns of each Lender Party (collectively, the "Indemnitees")
from and against (a) any and all transfer taxes, documentary taxes, assessments
or charges made by any Governmental Authority by reason of the execution and
delivery of the Loan Documents or the making of the Advances or the issuance of
any Letter of Credit, and (b) any and all liabilities, losses, damages,
penalties, judgments, claims, costs and expenses of any kind or nature
whatsoever (including reasonable attorneys' fees and disbursements in connection
with any actual or threatened investigative, administrative or judicial
proceeding, whether or not such Indemnitee shall be designated a party thereto)
that may be imposed on, incurred by or asserted against such Indemnitee, in any
manner relating to or arising out of the Loan Documents, the Advances, Letters
of Credit, the use or intended use of the proceeds of the Advances or Letters of
Credit (including the failure of the Agent Bank to honor a drawing as a result
of any act or omission, whether rightful or wrongful, of any Governmental
Authority) (the "Indemnified Liabilities"); provided that (i) no Indemnitee
shall have the right to be indemnified or held harmless hereunder for its own
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction, and (ii) Indemnified Liabilities shall include
amounts attributable to the passive or active negligence of any Lender Party.

    10.1.4.  To the extent that the undertaking to indemnify and hold harmless
set forth in Section 10.1.3. may be unenforceable because it is violative of any
Applicable Law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under Applicable Law. All Indemnified
Liabilities shall be payable on demand.

    Section 10.2.  Waivers; Modifications in Writing.  

    10.2.1.  No amendment of any provision of this Agreement or any other Loan
Document (including a waiver thereof or consent relating thereto) shall be
effective unless the same shall be in writing and signed by the Agent and the
Required Lenders. Notwithstanding the foregoing,

    10.2.1.1.  no amendment that has the effect of (a) reducing the rate or
amount, or extending the stated maturity or due date, of any amount payable by
the Borrower to any Lender Party under the Loan Documents, (b) increasing the
amount, or extending the stated termination or

62

--------------------------------------------------------------------------------

reduction date, of any Lender's Commitment hereunder or subjecting any Lender
Party to any additional obligation to extend credit, (c) altering the rights and
obligations of the Borrower to prepay the Advances, (d) releasing any Borrower
Party under the Guaranty, (e) changing this Section 10.2. or the definition of
the term "Required Lenders," (f) amending the definitions of "Gross Asset
Value," "Unencumbered Asset Value" or "Unencumbered Asset," or (g) approving the
forgiveness of interest, principal or Fees shall be effective unless the same
shall be signed by or on behalf of all of the Lenders;

    10.2.1.2.  no amendment that has the effect of (a) increasing the duties or
obligations of the Agent, (b) increasing the standard of care or performance
required on the part of the Agent, or (c) reducing or eliminating the
indemnities or immunities to which the Agent is entitled (including any
amendment of this Section 10.2.1.2.), shall be effective unless the same shall
be signed by or on behalf of the Agent; and.

    10.2.1.3.  no amendment that has the effect of (a) increasing the duties or
obligations of the Agent Bank with respect to Letters of Credit, (b) increasing
the standard of care or performance required on the part of the Agent Bank with
respect to Letters of Credit, or (c) reducing or eliminating the indemnities or
immunities to which the Agent Bank with respect to Letters of Credit is entitled
(including any amendment of this Section 10.2.1.3.), shall be effective unless
the same shall be signed by or on behalf of the Agent Bank.

    10.2.2.  Notwithstanding anything to the contrary, (a) the Borrower may, by
written notice furnished to the Agent, amend Schedules 1.1C, 5.4. and 10.4. to
the extent the changes to such Schedules are expressly permissible under this
Agreement, and (b) a Guarantor may be released hereunder as specified in the
definition of "Unencumbered Asset."

    10.2.3.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No notice to or demand on
any Borrower Party in any case shall entitle such Borrower Party to any other or
further notice or demand in similar or other circumstances. Any amendment
effected in accordance with this Section 10.2. shall be binding upon each
present and future Lender Party and the Borrower.

    Section 10.3.  Cumulative Remedies; Failure or Delay.  The rights and
remedies provided for under this Agreement are cumulative and are not exclusive
of any rights and remedies that may be available to the Lender Parties under
Applicable Law or otherwise. No failure or delay on the part of any Lender Party
in the exercise of any power, right or remedy under the Loan Documents shall
impair such power, right or remedy or operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude other or
further exercise thereof or of any other power, right or remedy.

    Section 10.4.  Notices, Etc.  All notices and other communications under
this Agreement shall be in writing and (except for financial statements, other
related informational documents and routine communications, which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
prepaid courier, by overnight mail, by overnight, registered or certified mail
(postage prepaid), or by prepaid telex, telecopy or telegram, and shall be
deemed given when received by the intended recipient thereof. Unless otherwise
specified in a notice sent or delivered in accordance with this Section 10.4.,
all notices and other communications shall be given to the parties hereto at
their respective addresses (or to their respective telex or telecopier numbers)
indicated on Schedule 1.1B (in the case of the Lender Parties) or 10.4. (in the
case of the Borrower Parties).

    Section 10.5.  Successors and Assigns.  

    10.5.1.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. The
Borrower Parties may not assign or transfer any interest hereunder without the
prior written consent of each Lender Party.

63

--------------------------------------------------------------------------------

    10.5.2.  Each Lender shall have the right at any time to assign (an
"Assignment") all or any portion of such Lender's Commitment, Advances or
participations in Letters of Credit to one or more banks or other financial
institutions each having a combined capital and surplus of at least
$100,000,000, a minimum long-term debt rating of "Baa-2" by Moody's and a
minimum long-term debt rating of "BBB" by S&P, at the time of such assignment
(or participation, as the case may be), and which have not been involved in
material litigation with the Agent regarding an assigned, participated, or
syndicated credit (an "Eligible Assignee"); provided, however, that (a) each
Assignment of any Commitment shall be of a portion of the Commitments at least
equal to $10,000,000 and, unless otherwise agreed by the Agent, each assignment
shall be of a constant, and not a varying, percentage of all of such Lender's
rights and obligations under this Agreement and the other Loan Documents; (b) no
Assignment (other than an Assignment to a Person that is then a Lender) shall be
effective without the consent of the Agent and the Borrower, which consents
shall not be unreasonably withheld or delayed, and which consents will not be
required if a Default or Event of Default exists; (c) the parties to the
Assignment shall execute and deliver to the Agent an Assignment and Acceptance
substantially in the form of Exhibit F (an "Assignment and Acceptance"); and
(d) the assignee shall pay to the Agent a processing and recordation fee of
$3,000. From and after the date on which the conditions in the foregoing clauses
and the Assignment and Acceptance have been satisfied, the assignee shall be a
"Lender" hereunder and, to the extent that rights and obligations hereunder have
been assigned to it, shall have the rights and obligations (including the
obligation to participate in Letters of Credit) of the assigning Lender
hereunder, and the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment covering all or the remaining portion of the assigning Lender's
rights and obligations under this Agreement, cease to be a party hereto).
Notwithstanding anything herein to the contrary, for so long as Wells Fargo
Bank, National Association is the Agent under this Agreement the Commitment of
Wells Fargo Bank, National Association shall not be less than the Commitment of
the Lender having the second largest Commitment.

    10.5.3.  Each Lender shall have the right at any time to grant or sell
participations (each a "Participation") in all or any portion of such Lender's
Commitment, Advances or participations in Letters of Credit to one or more
Eligible Assignees, subject to the terms and conditions set forth in this
Section 10.5.3. If the Lender sells or grants a Participation, (a) such Lender
shall make and receive all payments for the account of its participant, (b) such
Lender's obligations under this Agreement shall remain unchanged, (c) such
Lender shall continue to be the sole holder of the Note or Notes and other Loan
Documents subject to the Participation and shall have the sole right to enforce
its rights and remedies under the Loan Documents, (d) the Borrower shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under the Loan Documents, and (e) the
Participation agreement shall not restrict such Lender's ability to agree to any
amendment of the terms of the Loan Documents, or to exercise or refrain from
exercising any powers or rights that such Lender may have under or in respect of
the Loan Documents, shall be limited to the right to consent to any
(A) reduction of the rate or amount, or any extension of the stated maturity or
due date, of any principal, interest or Fees payable by the Borrower and subject
to the Participation or (B) increase in the amount or extension of the stated
termination or reduction date of the affected Commitment. A Participant shall
have the rights of the Lenders under Sections 2.11. and 2.12., subject to the
obligations imposed by such Sections; provided that amounts payable to any
Participant shall not exceed the amounts that would have been payable under such
Sections to the Lender granting the Participation, had such Participation not
been granted, unless the Participation is made with the prior written consent of
the Borrower.

    10.5.4.  Anything in this Agreement to the contrary notwithstanding, and
without the need to comply with any of the formal or procedural requirements of
this Agreement, including Sections 10.5.2. or 10.5.3., any Lender may at any
time and from time to time pledge and assign all or any portion of

64

--------------------------------------------------------------------------------

its rights under all or any of the Loan Documents to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from its
obligations thereunder. To facilitate any such pledge or assignment, Agent
shall, at the request of such Lender, enter into a letter agreement with the
Federal Reserve Bank in, or substantially in, the form of the exhibit to
Appendix C to the Federal Reserve Bank of New York Operating Circular No. 10, as
amended from time to time.

    10.5.5.  Subject to the provisions of Section 10.6., each Lender shall have
the right at any time to furnish one or more potential assignees or participants
with any information concerning the Borrower and the Consolidated Entities that
has been supplied by the Borrower to any Lender Party. The Borrower shall supply
all reasonably requested information and execute and deliver all such
instruments and take all such further action (including, in the case of an
Assignment, the execution and delivery of replacement Notes) as the Agent may
reasonably request in connection with any Assignment or Participation
arrangement.

    Section 10.6.  Confidentiality.  Each Lender Party will maintain any
confidential information that it may receive from any Borrower Party pursuant to
this Agreement confidential and shall not disclose such information to third
parties without the prior consent of the Borrower, except for disclosure: (a) to
any other Lender Party or an affiliate of any Lender Party or any officer,
director, employee, agent, advisor, legal counsel, accountant or other
professional advisor to such Lender Party or affiliate; (b) to regulatory
officials having jurisdiction over such Lender Party; (c) as required by
Applicable Law or in connection with any legal proceeding; (d) to another Person
in connection with a potential Assignment or Participation, provided such Person
shall have agreed in writing to be subject to this Section 10.6.; and (e) of
information that has been previously disclosed publicly without breach of this
provision.

    Section 10.7.  Choice of Forum.  

    10.7.1.  All actions or proceedings arising in connection with this
Agreement and the other Loan Documents shall be tried and litigated in state or
Federal courts located in Los Angeles, County of Los Angeles, State of
California, unless such actions or proceedings are required to be brought in
another court to obtain subject matter jurisdiction over the matter in
controversy. EACH OF THE BORROWER PARTIES AND THE LENDER PARTIES WAIVES ANY
RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS, TO ASSERT THAT
IT IS NOT SUBJECT TO THE JURISDICTION OF SUCH COURTS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.

    10.7.2.  IN ANY ACTION AGAINST ANY BORROWER PARTY, SERVICE OF PROCESS MAY BE
MADE UPON SUCH BORROWER PARTY BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO ITS ADDRESS INDICATED IN SCHEDULE 10.4., WHICH SERVICE SHALL BE
DEEMED SUFFICIENT FOR PERSONAL JURISDICTION AND SHALL BE DEEMED EFFECTIVE 10
DAYS AFTER MAILING.

    10.7.3.  Nothing contained in this Section 10.7. shall preclude the Lender
Parties from bringing any action or proceeding arising out of or relating to
this Agreement and the other Loan Documents in the courts of any place where any
Borrower Party or any of its assets may be found or located.

    Section 10.8.  Changes in Accounting Principles.  Except as otherwise
provided herein (including, without limitation, the definition of "Funds from
Operations"), if any changes in generally accepted accounting principles from
those used in the preparation of the financial statements referred to in this
Agreement hereafter result from by the promulgation of rules, regulations,
pronouncements, or opinions of or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions), or there shall occur any change in
the Borrower's fiscal or tax years and, as a result of any such changes, there
shall result a change in the method of calculating any of the financial
covenants, negative covenants,

65

--------------------------------------------------------------------------------

standards or other terms or conditions found in this Agreement, then the parties
agree to enter into negotiations in order to amend such provisions so as to
equitably reflect such changes with the desired result that the criteria for
evaluating the Borrower's financial condition shall be the same after such
changes as if such changes had not been made.

    Section 10.9.  Survival of Agreements, Representations and Warranties.  All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement, the closing and the extensions of
credit hereunder and shall continue until payment and performance of any and all
Obligations. Any investigation at any time made by or on behalf of the Lender
Parties shall not diminish the right of the Lender Parties to rely thereon.

    Section 10.10.  Execution in Counterparts.  This Agreement may be executed
in any number of counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

    Section 10.11.  Complete Agreement.  This Agreement, together with the
Exhibits and Schedules hereto, and the other Loan Documents is intended by the
parties as the final expression of their agreement regarding the subject matter
hereof and as a complete and exclusive statement of the terms and conditions of
such agreement.

    Section 10.12.  Limitation of Liability.  

    10.12.1.  No claim shall be made by any Borrower Party against any Lender
Party or the Affiliates, directors, officers, employees, attorneys or agents of
any Lender Party for any special, indirect, consequential or punitive damages in
respect of any claim for breach of contract or under any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or the other Loan Documents, or any act, omission or event occurring
in connection therewith; and each Borrower Party hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

    10.12.2.  Except as otherwise provided in Section 10.12.3., neither the REIT
nor any officer, employee, servant, controlling person, executive, director,
agent or authorized representative thereof (herein referred to as "Operatives")
shall be liable personally for the Obligations. The sole recourse of any Lender
Party for satisfaction of the Obligations shall be to the Borrower, and each
Guarantor of which the REIT is not a general partner, as an entity, and to the
Borrower's and each Guarantor's assets, and not to any assets of the REIT or its
Operatives. In the event that an Event of Default occurs in connection with the
Obligations, no action shall be brought against the REIT or its Operatives.

    10.12.3.  Notwithstanding anything in Section 10.12.2. to the contrary,
(a) nothing herein shall limit or otherwise prejudice in any way the right of
any Lender Party to proceed against (i) the Borrower, or any Guarantor of which
the REIT is not a general partner, with respect to the enforcement of any
Obligations or the liability of the Borrower or such Guarantor for such
Obligations, or (ii) the assets of any Guarantor with respect to the enforcement
of any Obligations, (b) nothing herein shall limit or otherwise prejudice in any
way the right of any Lender Party to proceed against the REIT with respect to
any breach of its representations, warranties, covenants and obligations in this
Agreement or its liability for any violation of such provisions, and
(c) Section 10.12.2. shall not apply to, or constitute a waiver of any claim by
any Lender Party for fraud, deceit, intentional or willful misrepresentation or
bad faith waste. It is expressly agreed that any Lender Party shall have full
recourse against the REIT and its Operatives for any matters referred to in
clause (c) of this section.

    Section 10.13.  Unsecured Advances; No Lien.  The Advances and Letters of
Credit contemplated in this Agreement are unsecured loans and extensions of
credit and no Lien is intended to be created

66

--------------------------------------------------------------------------------

upon the Unencumbered Assets or any other property of the REIT or any
Consolidated Entity by any provision in this Agreement or the other Loan
Documents.

    Section 10.14.  Amendment and Restatement.  On the Closing Date, (a) this
Agreement shall supersede the Existing Credit Agreement insofar as the two are
inconsistent, (b) all Existing Advances will be considered "Advances"
outstanding under this Agreement and (c) all outstanding Existing Letters of
Credit will be considered "Advances" and "Letters of Credit" outstanding under
this Agreement. However, the execution and delivery of this Agreement shall not
excuse, or constitute a waiver of, any defaults under the Existing Credit
Agreement, it being understood that this Agreement is not a termination of the
Existing Credit Agreement, but is a modification (and, as modified, a
continuation) of the Existing Credit Agreement.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

67

--------------------------------------------------------------------------------

    Section 10.15.  Waiver of Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING ANY PRESENT
OR FUTURE AMENDMENT THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES OR ANY OF THEM WITH RESPECT TO THE
LOAN DOCUMENTS (AS NOW OR HEREAFTER AMENDED) OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND REGARDLESS OF WHICH PARTY ASSERTS SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION; AND EACH PARTY HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO
TRIAL BY JURY.

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first set forth above.

    Borrower:
 
 
THE MACERICH PARTNERSHIP, L.P., a Delaware limited partnership
 
 
By:
 
THE MACERICH COMPANY, a Maryland corporation, the Sole General Partner
 
 
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,
General Counsel and Secretary

68

--------------------------------------------------------------------------------


 
 
Initial Guarantors:
 
 
MACERICH BRISTOL ASSOCIATES, a California general partnership
 
 
By:
 
THE MACERICH COMPANY, a Maryland corporation, a General Partner
 
 
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,
General Counsel and Secretary


 
 
By:
 
THE MACERICH PARTNERSHIP, L.P., a Delaware limited partnership, a General
Partner
 
 
 
 
By:
 
THE MACERICH COMPANY, a Maryland corporation, the Sole General Partner
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------

            Name:   Richard A. Bayer             Title:   Executive Vice
President, General Counsel and Secretary


 
 
MACERICH GREAT FALLS LIMITED PARTNERSHIP, a California limited partnership
 
 
By:
 
MACERICH GREAT FALLS GP CORP., a Delaware corporation, the sole General Partner
 
 
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,
General Counsel and Secretary
 
 
MACERICH OKLAHOMA LIMITED PARTNERSHIP, a California limited partnership
 
 
By:
 
MACERICH OKLAHOMA GP CORP., a Delaware corporation, the sole General Partner
 
 
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,
General Counsel and Secretary

69

--------------------------------------------------------------------------------


 
 
MACERICH WESTSIDE ADJACENT LIMITED PARTNERSHIP, a California limited partnership
 
 
By:
 
MACERICH WESTSIDE ADJACENT GP CORP., a Delaware corporation, the sole General
Partner
 
 
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,
General Counsel and Secretary
 
 
MACERICH SASSAFRAS LIMITED PARTNERSHIP, a California limited partnership
 
 
By:
 
MACERICH SASSAFRAS GP CORP., a Delaware corporation, the sole General Partner
 
 
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,
General Counsel and Secretary


 
 
REIT:
 
 
THE MACERICH COMPANY, a Maryland corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Richard A. Bayer     Title:   Executive Vice President, General
Counsel and Secretary
 
 
Agent:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Wayne H. Choi     Title:   Vice President
 
 
Lenders:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Wayne H. Choi     Title:   Vice President

70

--------------------------------------------------------------------------------


 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Wayne Brander     Title:   Senior Vice President
 
 
DRESDNER BANK AG, New York and Grand Cayman Branches
 
 
By:
 


--------------------------------------------------------------------------------

    Name:         Title:    
 
 
By:
 


--------------------------------------------------------------------------------

    Name:         Title:    

71

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.30
CONTENTS
EXHIBITS
SCHEDULES
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
R E C I T A L S
ARTICLE 1.
DEFINITIONS AND RELATED MATTERS
ARTICLE 2. AMOUNT AND TERMS OF THE CREDIT FACILITIES
ARTICLE 3.
GUARANTY
ARTICLE 4.
CONDITIONS PRECEDENT TO ADVANCES AND LETTERS OF CREDIT
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
ARTICLE 6. AFFIRMATIVE COVENANTS OF THE BORROWER PARTIES
ARTICLE 7. NEGATIVE COVENANTS OF THE BORROWER PARTIES
ARTICLE 8. EVENTS OF DEFAULT
ARTICLE 9. THE AGENT AND THE LENDERS
ARTICLE 10. MISCELLANEOUS
